 

Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number: 94105JAM7

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

Dated as of January 26, 2015,

 

among

 

WASTE CONNECTIONS, INC.,
and its Subsidiaries listed on Schedule 1 hereto
under the heading “Borrower Subsidiaries”,
as the Borrowers,

 

BANK OF AMERICA, N.A.,
as the Administrative Agent,
Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO,

 

with

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
and
WELLS FARGO SECURITIES, LLC,
as the Joint Lead Arrangers and Joint Bookrunners,

 

and

 

JPMORGAN CHASE BANK, N.A.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

 

and

 

COMPASS BANK, PNC BANK, NATIONAL ASSOCIATION, MUFG UNION BANK, N.A. AND U.S.
BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

 

 

  

TABLE OF CONTENTS

 

ARTICLE I.      DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined Terms 1
1.02 Other Interpretive Provisions 28 1.03 Accounting Terms 28 1.04 Rounding 29
1.05 Times of Day; Rates 29 1.06 Letter of Credit Amounts 29       ARTICLE II.
     THE COMMITMENTS AND CREDIT EXTENSIONS 30       2.01 The Loans 30 2.02
Borrowings, Conversions and Continuations of Loans 31 2.03 Letters of Credit 32
2.04 Swing Line Loans 42 2.05 Prepayments 45 2.06 Termination or Reduction of
the Aggregate Commitments 46 2.07 Repayment of Loans 46 2.08 Interest 46 2.09
Fees 47 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate 48 2.11 Evidence of Debt 48 2.12 Payments Generally; the
Administrative Agent’s Clawback 49 2.13 Sharing of Payments 51 2.14 Accordion
Advances (Increases and Replacements of the Aggregate Commitments and New or
Increased Term Loans) 52 2.15 Joint and Several Liability of the Borrowers 55
2.16 Designation of Parent as the Agent for the Borrowers 58 2.17 Cash
Collateral 58 2.18 Defaulting Lenders 59       ARTICLE III.      TAXES, YIELD
PROTECTION AND ILLEGALITY 61       3.01 Taxes 61 3.02 Illegality 66 3.03
Inability to Determine Rates 67 3.04 Increased Costs; Reserves on LIBOR Rate
Loans 68 3.05 Compensation for Losses 69 3.06 Mitigation Obligations;
Replacement of Lenders 70 3.07 Survival 70       ARTICLE IV.      CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS 71       4.01 Conditions of Initial Credit
Extension and Amendment and Restatement 71 4.02 Conditions to all Credit
Extensions 73       ARTICLE V.      REPRESENTATIONS AND WARRANTIES 74       5.01
Corporate Authority 74 5.02 Governmental Approvals 75

 

i

 

 



5.03 Title to Properties; Leases 75 5.04 Financial Statements; Solvency 75 5.05
No Material Changes, Etc. 75 5.06 Permits, Franchises, Patents, Copyrights, Etc.
75 5.07 Litigation 75 5.08 No Materially Adverse Contracts, Etc. 76 5.09
Compliance with Other Instruments, Laws, Etc. 76 5.10 Tax Status 76 5.11 No
Event of Default 76 5.12 Holding Company and Investment Company Acts 76 5.13
Absence of Financing Statements, Etc. 76 5.14 ERISA Compliance 76 5.15 Use of
Proceeds 77 5.16 Environmental Compliance 78 5.17 Transactions with Affiliates
79 5.18 Subsidiaries 79 5.19 True Copies of Charter and Other Documents 80 5.20
Disclosure 80 5.21 Capitalization 80 5.22 Permits and Licenses 80 5.23 Excluded
Subsidiaries 80 5.24 OFAC 80 5.25 Anti-Corruption Laws 81       ARTICLE VI.
      AFFIRMATIVE COVENANTS 81       6.01 Punctual Payment 81 6.02 Maintenance
of Offices 81 6.03 Records and Accounts 81 6.04 Financial Statements,
Certificates and Information 81 6.05 Legal Existence and Conduct of Business 83
6.06 Maintenance of Properties 83 6.07 Insurance 83 6.08 Taxes 84 6.09
Inspection of Properties, Books, and Contracts 84 6.10 Compliance with Laws,
Contracts, Licenses and Permits; Maintenance of Material Licenses and Permits 84
6.11 Environmental Indemnification 85 6.12 Further Assurances 85 6.13 Notice of
Potential Claims or Litigation 85 6.14 Notice of Certain Events Concerning
Insurance and Environmental Claims 85 6.15 Notice of Default 86 6.16 New
Subsidiaries 86 6.17 [Reserved] 87 6.18 Additional Notices 87 6.19 Designation
of Excluded Subsidiaries 87 6.20 Anti-Corruption Laws 87

 

ii

 

 



ARTICLE VII.      NEGATIVE COVENANTS 87       7.01 Restrictions on Indebtedness
87 7.02 Restrictions on Liens 89 7.03 Restrictions on Investments 90 7.04
Merger, Consolidation and Disposition of Assets 91 7.05 Sale and Leaseback 92
7.06 Restricted Payments and Redemptions 92 7.07 Employee Benefit Plans 93 7.08
Burdensome Agreements 93 7.09 Business Activities 94 7.10 Transactions with
Affiliates 94 7.11 Prepayments of Indebtedness 94 7.12 Accounting Changes 94
7.13 Use of Proceeds 94 7.14 Financial Covenants 95 7.15 Restrictions on
Excluded Subsidiaries 95 7.16 Sanctions 95 7.17 Anti-Corruption Laws 95      
ARTICLE VIII.      EVENTS OF DEFAULT AND REMEDIES 96       8.01 Events of
Default 96 8.02 Remedies Upon Event of Default 98 8.03 Application of Funds 98  
    ARTICLE IX.      ADMINISTRATIVE AGENT 99       9.01 Appointment and
Authorization of the Administrative Agent 99 9.02 Rights as a Lender 99 9.03
Exculpatory Provisions 100 9.04 Reliance by the Administrative Agent 101 9.05
Delegation of Duties 101 9.06 Resignation of the Administrative Agent 101 9.07
Non-Reliance on the Administrative Agent and Other the Lenders 103 9.08 No Other
Duties, Etc. 103 9.09 The Administrative Agent May File Proofs of Claim 103 9.10
Release of Borrowers 104       ARTICLE X.      MISCELLANEOUS 104       10.01
Amendments, Etc. 104 10.02 Notices; Effectiveness; Electronic Communications 106
10.03 No Waiver; Cumulative Remedies; Enforcement 108 10.04 Expenses; Indemnity;
Damage Waiver. 109 10.05 Payments Set Aside 111 10.06 Successors and Assigns 111
10.07 Treatment of Certain Information; Confidentiality 117 10.08 Right of
Setoff 118 10.09 Interest Rate Limitation 118

 

iii

 

 

10.10 Counterparts; Effectiveness 118 10.11 Survival of Representations and
Warranties 119 10.12 Severability 119 10.13 Replacement of Lenders 119 10.14
Governing Law; Jurisdiction; Etc. 120 10.15 Waiver of Right to Trial by Jury 121
10.16 Electronic Execution of Assignments and Certain Other Documents 121 10.17
USA PATRIOT Act Notice 122 10.18 No Advisory or Fiduciary Responsibility 122
10.19 ENTIRE AGREEMENT 122 10.20 Existing Credit Agreements Consolidated,
Amended and Restated 123

 

iv

 

 

SCHEDULES

 

1   List of Subsidiaries of the Parent 1.01A   Existing Letters of Credit 1.01B
  Covenanted Senior Debt 2.01   Commitments and Applicable Percentages 5.07  
Litigation 5.16   Environmental Matters 5.17   Related Party Transactions 6.07  
Permitted Self-Insurance 7.01   Existing Indebtedness 7.02   Existing Liens
10.02   Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

A-1   Form of Committed Loan Notice A-2   Form of Swing Line Loan Notice A-3  
Form of Term Loan Notice B-1   Form of Revolving Credit Note B-2   Form of Swing
Line Note B-3   Form of Term Note C   Form of Compliance Certificate D-1   Form
of Assignment and Assumption D-2   Form of Administrative Questionnaire E   Form
of Instrument of Accession F   Forms of U.S. Tax Compliance Certificates

 

v

 

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”) is entered into as
of January 26, 2015, among WASTE CONNECTIONS, INC., a Delaware corporation (the
“Parent”), the Subsidiaries listed on Schedule 1 hereto under the heading
“Borrower Subsidiaries” (together with Parent, collectively the “Borrowers”),
each lender from time to time party hereto (collectively, the “Lenders”, and
each individually, a “Lender”), and BANK OF AMERICA, N.A., as the Administrative
Agent, Swing Line Lender and L/C Issuer.

 

WHEREAS, the Borrowers, the Administrative Agent and certain of the Lenders are
parties to that certain Second Amended and Restated Credit Agreement, dated as
of May 6, 2013 (as in effect on the date hereof, the “Existing Revolver
Agreement”), pursuant to which the lenders thereunder have made loans and other
extensions of credit to the Borrowers;

 

WHEREAS, the Borrowers, Bank of America, N.A., and certain lenders are parties
to that certain Term Loan Agreement dated as of October 25, 2012 (as amended,
the “Existing Term Loan Agreement” and together with the Existing Revolver
Agreement, the “Existing Credit Agreements”), pursuant to which the lenders
thereunder have made loans to the Borrowers;

 

WHEREAS, the Borrowers have requested, among other things, that the Lenders and
the Administrative Agent consolidate, amend and restate the Existing Credit
Agreements as set forth in this Agreement, and the Lenders and Administrative
Agent are willing to do so on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto covenant and agree that on
the Closing Date, the Existing Credit Agreements shall be consolidated, amended
and restated in their entirety by this Agreement, the terms of which are as
follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms

 

. As used in this Agreement, the following terms shall have the meanings set
forth below:

 

“Acceding Lender” has the meaning set forth in Section 2.14(c).

 

“Accordion Advance” has the meaning set forth in Section 2.14(a).

 

“Accordion Funding Date” has the meaning set forth in Section 2.14(e).

 

“Accordion Tranche” has the meaning set forth in Section 2.14(b).

 

“Accountants” means an independent accounting firm of national standing
reasonably acceptable to the Required Lenders and the Administrative Agent.

 

“Act” has the meaning specified in Section 10.17.

 

1

 

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the aggregate Revolving Commitments of the
Revolving Lenders outstanding from time to time, which amount shall initially
equal $1,200,000,000, as such amount may be reduced or increased pursuant to the
terms hereof.

 

“Applicable Percentage” means (a) in respect of the Aggregate Commitments, with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Aggregate Commitments represented by such Revolving
Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.18, (b) in respect of the Term Facility, with respect to any Term Loan
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term Loan Commitments represented by such Term Loan Lender’s Term Loan
Commitment at such time, subject to adjustment as provided in Section 2.18, and
(c) in respect of any term loan advanced hereunder from time to time pursuant to
Section 2.14, with respect to any Lender advancing a portion of such term loan
at any time, the percentage (carried out to the ninth decimal place) of the term
loan represented by the principal amount of such term loan Lender’s portion of
the Outstanding Amount of the term loan at such time.

 

If the commitments of all of the Revolving Lenders to make Committed Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02(a) or if the Aggregate Commitments have
expired, then the Applicable Percentages of the Revolving Lenders shall be
determined based on the Applicable Percentages of the Revolving Lenders most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption, Instrument of
Accession or other instrument, as the case may be, pursuant to which such Lender
becomes a party hereto.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to (i) Section
4.01(a)(ix) for the initial period following the Closing Date (based upon which
the initial Applicable Rate shall be determined by reference to Level II) and
(ii) thereafter, Section 6.04(c):

 

2

 

 

Level  Leverage Ratio  LIBOR Rate
Loans & L/C Fees   Base Rate
Loans   Commitment
Fee  I  ≥ 3.00:1.00   1.500%   0.500%   0.200% II  ≥ 2.25:1.00 and
< 3.00:1.00   1.200%   0.200%   0.150% III  ≥ 1.75:1.00 and
< 2.25:1.00   1.100%   0.100%   0.120% IV  < 1.75:1.00   1.000%   0.000% 
 0.090%


Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is received by the Administrative
Agent pursuant to Section 6.04(c); provided, however, that if a Compliance
Certificate is not delivered within ten (10) days after the time periods
specified in such Section 6.04(c), then Level I (as set forth in the table
above) shall apply as of the first Business Day thereafter, subject to
prospective adjustment upon actual receipt of such Compliance Certificate.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, in
their respective capacities as joint lead arrangers and joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, with respect to any Person, on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on the balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount of the remaining lease payments thereunder that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
Synthetic Lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2013, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

3

 

 

“Availability Period” means, with respect to the Committed Loans, the period
from and including the Closing Date to the earliest of (a) the Maturity Date for
the Committed Loans, (b) the date of termination of the Aggregate Commitments
pursuant to Section 2.06, and (c) the date of termination of the Revolving
Commitment of each Revolving Lender to make Committed Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section
8.02.

 

“Balance Sheet Date” means December 31, 2013.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the LIBOR Rate plus 1%, and
(c) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate”; and if the Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Benefit Amount” has the meaning specified in Section 2.15(f).

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.04.

 

“Borrowing” means a Committed Borrowing, a Term Loan Borrowing, a Swing Line
Borrowing or a borrowing consisting of a portion of any term loan advanced
hereunder from time to time pursuant to Section 2.14, as the context may
require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Rate Loan, means any such day that is also a
London Banking Day.

 

4

 

 

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

“Cash Collateral” has the meaning given it in the definition of “Cash
Collateralize”.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of an L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended and in effect from time to time.

 

“CFO” means the principal financial or accounting officer of the Borrowers.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the first date all the conditions precedent set forth in
Section 4.01 are satisfied or waived in accordance with Section 10.01, which
date is January 26, 2015.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.

 

“Commitment” means a Revolving Commitment or a Term Loan Commitment, as the
context may require.

 

“Commitment Fee” has the meaning specified in Section 2.09(a) hereof.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Revolving Lenders pursuant to Section 2.01
or Section 2.14.

 

5

 

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Committed Loans that are LIBOR Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A-1 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrowers.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Conforming Amendment” has the meaning specified in Section 2.14(f).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBIT” means, for any period, the Consolidated Net Income (or
Deficit) of the Consolidated Group determined in accordance with GAAP, plus
(a) interest expense, plus (b) income taxes, plus (c) non-cash stock
compensation charges, to the extent that such charges were deducted in
determining Consolidated Net Income (or Deficit), all as determined in
accordance with GAAP, including, without limitation, charges for stock options
and restricted stock grants, plus (d) one-time, non-recurring acquisition costs
to the extent such costs are expensed in accordance with FAS 141R and not
capitalized, plus (e) non-controlling interest expense, plus (f) non-cash
extraordinary non-recurring writedowns or writeoffs of assets, including
non-cash losses on the sale of assets outside the ordinary course of business,
plus (g) any losses associated with the extinguishment of Indebtedness, plus
(h) special charges relating to the termination of a Swap Contract, plus (i) any
accrued settlement payments in respect of any Swap Contract owing by any members
of the Consolidated Group, plus (j) one-time, non-recurring charges in
connection with the modification of employment agreements with certain members
of senior management as approved by the Administrative Agent (with such approval
not to be unreasonably withheld), minus (k) non-cash extraordinary gains on the
sale of assets to the extent included in Consolidated Net Income (or Deficit),
and minus (l) any accrued settlement payments in respect of any Swap Contact
payable to any members of the Consolidated Group.

 

“Consolidated EBITDA” means, for any period (without duplication),
(a) Consolidated EBIT plus the depreciation expense and amortization expense, to
the extent that each was deducted in determining Consolidated Net Income (or
Deficit), determined in accordance with GAAP, plus (b) the depreciation expense
and amortization expense (without duplication) of any company whose Consolidated
EBITDA was included under clause (c) hereof, plus (c) Consolidated EBITDA for
the prior twelve (12) months of companies or business segments acquired by the
Consolidated Group during the respective reporting period (without duplication);
provided, that (i) the financial statements of such acquired companies or
business segments have been audited for the period sought to be included by an
independent accounting firm satisfactory to the Administrative Agent, or (ii)
the Administrative Agent consents to such inclusion after being furnished with
other acceptable financial statements; and provided further, that such acquired
Consolidated EBITDA may be further adjusted to add-back non-recurring private
company expenses which are discontinued upon acquisition (such as owner’s
compensation), as approved by the Administrative Agent. Simultaneously with the
delivery of the financial statements referred to in clauses (c)(i) and (c)(ii)
hereof, the CFO shall deliver to the Administrative Agent a Compliance
Certificate and appropriate documentation certifying the historical operating
results, adjustments and balance sheet of the acquired company or business
segment.

 

6

 

 

“Consolidated Group” means the Parent and its consolidated Subsidiaries.

 

“Consolidated Net Income (or Deficit)” means the consolidated net income (or
deficit) of the Consolidated Group after deduction of all expenses, taxes, and
other proper charges, determined in accordance with GAAP.

 

“Consolidated Total Funded Debt” means, with respect to the Consolidated Group,
the sum, without duplication, of (a) the aggregate amount of Indebtedness of the
Consolidated Group on a consolidated basis, relating to (i) the borrowing of
money or the obtaining of credit, including the issuance of notes, bonds,
debentures or similar debt instruments, (ii) Attributable Indebtedness in
respect of any Capital Leases and Synthetic Leases, (iii) the non-contingent
deferred purchase price of assets and companies (typically known as holdbacks)
to the extent recognized as a liability in accordance with GAAP, but excluding
short-term trade payables incurred in the ordinary course of business, and
(iv) any unpaid reimbursement obligations with respect to letters of credit
outstanding, but excluding any contingent obligations with respect to letters of
credit outstanding; plus (b) Indebtedness of the type referred to in clause (a)
of another Person who is not a member of the Consolidated Group Guaranteed by
one or more members of the Consolidated Group.

 

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest required to be paid or accrued by the Consolidated Group
during such period on all Indebtedness of the Consolidated Group outstanding
during all or any part of such period, whether such interest was or is required
to be reflected as an item of expense or capitalized, including payments treated
as interest under GAAP in respect of any Capital Lease or any Synthetic Lease
and including commitment fees, agency fees, facility fees, balance deficiency
fees and similar fees or expenses in connection with the borrowing of money, but
(a) excluding (i) any amortization and other non-cash charges or expenses
incurred during such period to the extent included in determining consolidated
interest expense, including without limitation, non-cash amortization of
deferred debt origination and issuance costs and amortization of accumulated
other comprehensive income, (ii) all amounts associated with the unwinding or
termination of any Swap Contract, (iii) any accrued settlement payments in
respect of any Swap Contract payable to any member of the Consolidated Group and
(iv) to the extent included as an item of interest expense, any premium paid to
prepay, repurchase or redeem any Indebtedness incurred pursuant to Section 7.01,
and (b) including any accrued settlement payments in respect of any Swap
Contract owing by any member of the Consolidated Group.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7

 

 

“Covenanted Senior Debt” means those notes identified on Schedule 1.01B hereto
and all other senior Indebtedness for borrowed money incurred by the Borrowers
from time to time which impose performance-based covenants upon any Borrower.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Loan, the interest rate otherwise
applicable to such Loan plus 2% per annum, (b) with respect to the L/C Fees, the
Applicable Rate used in determining the L/C Fees plus 2% per annum, and (c) with
respect to all other Obligations under this Agreement then due and payable, an
interest rate equal to the Base Rate plus the Applicable Rate otherwise
applicable to Base Rate Loans plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder, unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two (2) Business Days after the date such payment is
due, (b) has notified the Borrowers, the Administrative Agent, the L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to the effect that
it does not intend to comply with its funding obligations hereunder or under
other agreements generally in which it commits to extend credit, unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied, (c) has failed, within two (2)
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) has consented to, approved of or acquiesced
in any such proceeding or appointment; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrowers, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.

 

8

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Distribution” means the declaration or payment of any dividend or distribution
on or in respect of any Equity Interest (other than dividends or other
distributions payable solely in additional Equity Interests); the purchase,
redemption, retirement or other acquisition of any Equity Interest, directly or
indirectly through a Subsidiary or otherwise; the return of equity capital by
any Person to its shareholders, partners or members as such; or any other
distribution on or in respect of any Equity Interest.

 

“Distribution Limitation” means an amount equal to (a) $200,000,000 or (b) such
greater amount not exceeding $300,000,000, which is permitted as a dividend and
stock repurchase basket under (i) the Master Note Purchase Agreement and (ii)
any other note purchase agreement or other Indebtedness for borrowed money
containing similar restrictions to which a Borrower is a party, as certified to
the Administrative Agent by the Parent prior to the effectiveness of any
increase of the Distribution Limitation above $200,000,000 (or other permitted
amount).

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

9

 

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” has the meaning specified in Section 5.16(a).

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of any class of, or other ownership or profit interests in, such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

10

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than a Multiemployer Plan); (b) the withdrawal of any Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a “substantial employer” as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by any Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate or the treatment of a Pension Plan (other than a
Multiemployer Plan) amendment as a termination under Section 4041 of ERISA or
notification of a filing of a notice of intent to terminate or the treatment of
a Multiemployer Plan amendment as a termination under Section 4041A of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan
(other than a Multiemployer Plan) or notification of the institution by the PBGC
of proceedings to terminate a Multiemployer Plan; (f) any event or condition
which could reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan (other than a Multiemployer Plan); (g) the determination that any
Pension Plan (other than a Multiemployer Plan) is considered an at-risk plan
within the meaning of Section 430 of the Code or Section 303 of ERISA or
notification that any Multiemployer Plan is considered a plan in endangered or
critical status within the meaning of Sections 431 and 432 of the Code or
Sections 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Subsidiaries” means each of the Subsidiaries listed on Schedule 1
under the heading “Excluded Subsidiaries”, each Foreign Subsidiary and each
other Subsidiary from time to time designated as an Excluded Subsidiary in
accordance with Section 6.19 and subject to Section 7.15.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e), and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreements” has the meaning specified in the first recital
hereto.

 

“Existing Letters of Credit” means all “Letters of Credit” (as defined in the
Existing Revolver Agreement) and set forth on Schedule 1.01A.

 

“Existing Term Loan Agreement” has the meaning specified in the second recital
hereto.

 

“Facility” means the Revolving Credit Facility or the Term Loan Facility, as the
context may require.

 

11

 

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means, collectively, (a) the letter agreement, dated as of
December 16, 2014, among the Parent, the Administrative Agent and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, (b) the letter agreement, dated as of
December 16, 2014, between the Parent and J.P. Morgan Securities LLC, and (c)
the letter agreement, dated as of December 16, 2014, between the Parent and
Wells Fargo Securities, LLC.

 

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of the Parent that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fronting Fee” has the meaning specified in Section 2.03(i).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

12

 

 

“Fuel Derivatives Obligations” means fuel price swaps, fuel price caps and fuel
price collar and floor agreements, and similar agreements or arrangements
designed to protect against or manage fluctuations in fuel prices.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

13

 

 

“Indebtedness” means, as to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

 

(a)          every obligation of such Person for money borrowed;

 

(b)          every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses;

 

(c)          every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person;

 

(d)          the net present value (using the Base Rate as the discount rate) of
every obligation of such Person issued or assumed as the deferred purchase price
of property or services (including securities repurchase agreements but
excluding (A) trade accounts payable or accrued liabilities arising in the
ordinary course of business which are not overdue or which are being contested
in good faith and (B) contingent purchase price obligations solely to the extent
that the contingency upon which such obligation is conditioned has not yet
occurred);

 

(e)          Attributable Indebtedness of such Person in respect of Capital
Leases;

 

(f)          Attributable Indebtedness of such Person in respect of Synthetic
Leases;

 

(g)          all sales by such Person of (A) accounts or general intangibles for
money due or to become due, (B) chattel paper, instruments or documents creating
or evidencing a right to payment of money or (C) other receivables
(collectively, “Receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
Receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith;
provided, however, that sales referred to in clauses (B) and (C) shall not
constitute Indebtedness to the extent that such sales are non-recourse to such
Person;

 

(h)          every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
Equity Interest of any class issued by such Person, or any rights measured by
the value of such Equity Interest;

 

(i)          every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices;

 

14

 

 

(j)          every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law; and

 

(k)          all Guarantees of such Person in respect of any of the foregoing.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (x) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with generally accepted
accounting principles, (y) any sale of Receivables shall be the amount of
unrecovered capital or principal investment of the purchaser (other than the
Borrowers) thereof, excluding amounts representative of yield or interest earned
on such investment, and (z) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Instrument of Accession” has the meaning specified in Section 2.14(c).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided, however, that if any Interest Period for
a LIBOR Rate Loan, exceeds three (3) months, the respective dates that fall
every three (3) months after the beginning of such Interest Period shall also be
Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date applicable to such Loan.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3) or six (6)
months thereafter (in each case, subject to availability), as selected by the
Borrowers in a Loan Notice; provided, that:

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

15

 

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the Maturity Date applicable
to such Loan.

 

“Interim Balance Sheet Date” means September 30, 2014.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (or assumption, as applicable) of capital stock or other Equity
Interests, Indebtedness, assets constituting a business unit or all or a
substantial part of the business of, another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IRB LOC” means any Letter of Credit providing credit support for an IRB, which
may be a so-called “direct pay” Letter of Credit.

 

“IRBs” means industrial revenue bonds, solid waste disposal bonds or similar
tax-exempt bonds issued by or at the request of the Borrowers.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower or in favor of the L/C Issuer and relating to
any such Letter of Credit.

 

“KYC Requirement Information” means, with respect to any Subsidiary of the
Parent, such Subsidiary’s tax identification number, physical address, country
of principal place of business, headquarters and formation, type of legal entity
and phone number.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial determinations, including the interpretation or administration thereof
by any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, licenses, authorizations and permits of, and agreements with, any
Governmental Authority; provided, however, that with respect to Taxes, “Laws”
shall also include guidelines issued by any Governmental Authority, whether or
not having the force of law.

 

16

 

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

 

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is seven (7) days prior to the Maturity
Date then in effect for the Committed Loans (or, if such day is not a Business
Day, the next preceding Business Day).

 

“L/C Fee” has the meaning specified in Section 2.03(h).

 

“L/C Issuer” means Bank of America, JPMorgan Chase Bank, N.A. and Wells Fargo
Bank, National Association, each in its capacity as an issuer of Letters of
Credit hereunder, any successor issuer of Letters of Credit hereunder or any
other Lender which has agreed in writing to become an “L/C Issuer” hereunder and
has been appointed by the Borrowers and approved by the Administrative Agent. In
addition, any Lender that is an issuer of an Existing Letter of Credit shall be
deemed to be an L/C Issuer hereunder for purposes of such Existing Letters of
Credit. All singular references to the L/C Issuer shall mean any L/C Issuer, the
L/C Issuer that has issued the applicable Letter of Credit, or all L/C Issuers,
as the context may require.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“L/C Supported IRBs” means IRBs which are enhanced by IRB LOCs.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context otherwise requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include IRB LOCs and the Existing Letters of Credit.

 

17

 

 

“Letter of Credit Sublimit” means an aggregate amount equal to $250,000,000, and
with respect to Bank of America, $100,000,000; with respect to JPMorgan Chase
Bank, N.A., $75,000,000; and with respect to Wells Fargo Bank, National
Association, $75,000,000. The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Credit Facility.

 

“Leverage Ratio” has the meaning specified in Section 7.14(a).

 

“LIBOR Rate” means,

 

(a)          for any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum equal to (i) the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and if the LIBOR Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement; and

 

(b)          for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one (1) month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“LIBOR Rate Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “LIBOR Rate”.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Loan, a Term Loan, a Swing Line Loan or any term
loan advanced hereunder from time to time pursuant to Section 2.14 and “Loans”
shall mean all of such extensions of credit collectively.

 

18

 

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17, the Fee Letters, each joinder agreement and related
documents entered into or delivered by a Subsidiary of the Parent in connection
with such Subsidiary becoming a Borrower hereunder, and each amendment, consent
and/or waiver executed in connection with any of the foregoing imposing
Obligations of any kind on any Borrower, each as amended, modified, supplemented
or replaced from time to time.

 

“Loan Notice” means a Committed Loan Notice, a Term Loan Notice, a Swing Line
Loan Notice or a similar notice relating to any term loan advanced hereunder
from time to time pursuant to Section 2.14.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Note Purchase Agreement” means that certain Master Note Purchase
Agreement, dated July 15, 2008, by and among certain of the Borrowers and
certain accredited institutional investors (as amended, supplemented or
otherwise modified from time to time).

 

“Material Adverse Effect” means, with respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding), (a) a material adverse
effect on the business, properties, condition (financial or otherwise), assets
or operations of the Borrowers taken as a whole or (b) any impairment of the
validity, binding effect or enforceability of this Agreement or any of the other
Loan Documents against any Borrower or any impairment of the material rights,
remedies or benefits available to the Administrative Agent or any Lender under
any Loan Document. In determining whether any individual event could reasonably
be expected to result in a Material Adverse Effect, notwithstanding that such
event does not of itself have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then-existing events could reasonably be expected to result in a Material
Adverse Effect.

 

“Maturity Date” means (a) with respect to the Committed Loans, January 24, 2020
and (b) with respect to the Term Loan, January 24, 2020; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred two percent (102%) of the Fronting Exposure of the
L/C Issuer with respect to Letters of Credit issued and outstanding at such
time, (ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.17(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred two percent (102%) of the
Outstanding Amount of all LC Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

19

 

 

“Multiple Employer Plan” means a Plan covered by Title IV of ERISA (other than a
Multiemployer Plan) which has two or more contributing sponsors (including any
Borrower or any ERISA Affiliate) at least two of whom are not under common
control, as such a plan is described in Section 4064 of ERISA.

 

“Municipal Contracts” means governmental permits issued to a Borrower by, and
franchises and contracts entered into between a Borrower and, any municipal or
other governmental entity, as the same may be amended from time to time.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Term Note, a Revolving Credit Note, a Swing Line Note or a
promissory note representing any term loan advanced hereunder from time to time
pursuant to Section 2.14, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and including any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections solely to the extent
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document pursuant to Section 3.06).

 

20

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts; (iii) with respect to the Term Loan on any date, the
outstanding principal amount of the Term Loan on such date; and (iv) with
respect to any term loan to the extent advanced hereunder from time to time
pursuant to Section 2.14, the outstanding principal amount of such term loan on
such date.

 

“Parent” has the meaning specified in the preamble to this Agreement.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any Governmental
Authority succeeding to any of its principal functions under ERISA.

 

“Pension Act” means the Pension Protection Act of 2006, as amended and in effect
from time to time.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Lien” has the meaning specified in Section 7.02.

 

21

 

 

“Permitted Receivables Transactions” means any sale or sales of, and/or
securitization of, or transfer of, any Receivables of the Borrowers pursuant to
which (a) the Receivables SPV realizes aggregate net proceeds of not more than
$100,000,000 at any one time outstanding, including, without limitation, any
revolving purchase(s) of Receivables where the maximum aggregate uncollected
purchase price (exclusive of any deferred purchase price) for such Receivables
at any time outstanding does not exceed $100,000,000, (b) the Receivables shall
be transferred or sold to the Receivables SPV at fair market value or at a
market discount, and shall not exceed $125,000,000 in the aggregate at any one
time and (c) obligations arising therefrom shall be non-recourse to the Parent
and its Subsidiaries (other than the Receivables SPV).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.04.

 

“Pro Forma Reference Period” means, as of the calculation date for any pro forma
covenant calculation hereunder, the most recently completed Reference Period
prior to such calculation date for which financial statements have been
delivered pursuant to Section 6.04.

 

“Public Lender” has the meaning specified in Section 6.04.

 

“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by any Borrower.

 

“Receivables” has the meaning set forth in clause (g) of the definition of
“Indebtedness”.

 

“Receivables SPV” means any one or more direct or indirect wholly-owned
Subsidiaries of the Parent formed for the sole purpose of engaging in Permitted
Receivables Transactions, and which engage in no business activities other than
those related to Permitted Receivables Transactions.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder.

 

“Reference Period” means as of any date of determination, the period of four (4)
consecutive fiscal quarters of the Consolidated Group or the twelve (12) month
period ending on such date, or if such date is not a fiscal quarter end date,
the period of four (4) consecutive fiscal quarters or the twelve (12) month
period most recently ended (in each case treated as a single accounting period).

 

“Register” has the meaning specified in Section 10.06(c).

 

22

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” has the meaning specified in CERCLA; provided that in the event CERCLA
is amended so as to broaden the meaning of any term defined thereby, such
broader meaning shall apply as of the effective date of such amendment; and
provided further, to the extent that the laws of a state wherein the property
lies establishes a meaning for “Release” which is broader than specified in
CERCLA, such broader meaning shall apply.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, a Term Loan Notice or a Loan
Notice delivered in connection with any term loan advanced hereunder from time
to time pursuant to Article II (including pursuant to Section 2.14), as the case
may be, (b) with respect to an L/C Credit Extension, an L/C Application and (c)
with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided, that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Responsible Officer” means (a) the chief executive officer, president, chief
operating officer, CFO, chief accounting officer, Vice President – Finance,
treasurer or assistant treasurer of a Borrower, (b) solely for purposes of the
delivery of the certificate referred to in Section 4.01(a)(iii), the secretary
or any assistant secretary of a Borrower, and (c) solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Borrower
designated in or pursuant to an agreement between the applicable Borrower and
the Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

 

23

 

 

“Restricted Payment” means any (a) Distribution, (b) payment or prepayment by
any Borrower or any Subsidiary to (i) such Borrower’s or such Subsidiary’s
shareholders (or other equity holders), in each case, other than to another
Borrower, or (ii) any Affiliate of such Borrower or such Subsidiary or any
Affiliate of such Borrower’s or such Subsidiary’s shareholders (or other equity
holders), in each case, other than to another Borrower; provided, however, that
in the case of each of clauses (b)(i) and (b)(ii), no Restricted Payment shall
be deemed to have occurred as a result of a payment to an executive or an
employee of a Borrower in such Person’s capacity as an executive or an employee,
or (c) derivatives or other transactions with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”)
obligating such Borrower or such Subsidiary to make payments to such Derivatives
Counterparty as a result of any change in market value of any Equity Interest of
such Borrower or such Subsidiary.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Committed Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Revolving Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

 

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Lender evidencing Committed Loans or Swing Line Loans, as the
case may be, made by such Revolving Lender, substantially in the form of Exhibit
B-1.

 

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.

 

“Sanction(s)” means any sanction administered or enforced by the United States
government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended and in effect
from time to time.

 

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

24

 

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and, for the avoidance of doubt,
the foregoing shall include Fuel Derivatives Obligations and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

25

 

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

 

“Swing Line Note” means a promissory note made by the Borrowers in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit B-2.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease” means, with respect to any Person, any (a) so-called
synthetic, off-balance sheet or tax retention lease, or (b) agreement for the
use or possession of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term Loan Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Term Loans at such time.

 

“Term Loan” and “Term Loans” has the meaning specified in Section 2.01.

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of LIBOR Rate Loans, having the same Interest
Period made by each of the Term Loan Lenders pursuant to Section 2.01.

 

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make a Term Loan to the Borrowers pursuant to Section 2.01, in an aggregate
principal amount not to exceed the amount set forth opposite such Term Loan
Lender’s name on Schedule 2.01 under the caption “Term Loan Commitment”, as such
amount may be adjusted from time to time in accordance with this Agreement. As
of the Closing Date, prior to any Term Loan Borrowing, the aggregate Term Loan
Commitments of the Term Loan Lenders is equal to $800,000,000.

 

“Term Loan Facility” means (a) at any time prior to any Term Loan Borrowing on
the Closing Date, the aggregate amount of the Term Loan Commitments at such
time, and (b) thereafter, the aggregate principal amount of the Term Loans of
all Term Loan Lenders outstanding at such time.

 

26

 

 

“Term Loan Notice” mean a notice of (a) a Term Loan Borrowing, (b) a conversion
of any portion of the Term Loan from one Type to the other, or (c) a
continuation of LIBOR Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form as Exhibit A-3 or such other form as approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approve by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.

 

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term Loan
Facility represented by (a) prior to any Term Loan Borrowing on the Closing
Date, such Term Loan Lender’s Term Loan Commitment at such time, and (b)
thereafter, the outstanding principal amount of such Term Loan Lender’s Term
Loan at such time. The initial Term Loan Percentage of each Term Loan Lender is
set forth in Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Term Loan Lender becomes a party hereto, as applicable.

 

“Term Loan Outstandings” means, as to any Term Loan Lender, the principal amount
of the Term Loan advanced by such Lender outstanding at the applicable time of
reference.

 

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Loan Lender evidencing the Term Loan made by such Term Loan Lender,
substantially in the form of Exhibit B-3.

 

“Total Credit Exposure” means, as to any Lender at any time, without
duplication, the unused Revolving Commitments, the unused Term Loan Commitment
(if applicable), the Revolving Credit Exposure and the Term Loan Outstandings of
such Lender at such time.

 

“Total Facility Amount” means, as at any date of determination, the sum of (i)
the Aggregate Commitments plus (ii) the aggregate Outstanding Amount of the Term
Loan and, if applicable, any of the term loan advanced hereunder from time to
time pursuant to Section 2.14, in each case as the same may be increased from
time to time pursuant to Section 2.14 hereof or reduced from time to time in
accordance with the terms hereof. As of the Closing Date, the Total Facility
Amount is equal to $2,000,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of
Committed Loans, Swing Line Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

27

 

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

1.02       Other Interpretive Provisions.    With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Recitals, Articles, Sections, Exhibits and Schedules shall be construed to
refer to Recitals, Articles and Sections of, and Exhibits and Schedules to, the
Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03       Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Parent and its Subsidiaries shall be deemed to be carried at one hundred percent
(100%) of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

 



28

 

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

 

(c)          Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Parent and its Subsidiaries or to
the determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

 

1.04       Rounding.   Any financial ratios required to be maintained by the
Consolidated Group pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05       Times of Day; Rates.   Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matters related to the
rates in the definition of “LIBOR Rate” or with respect to any comparable or
successor rate thereto.

 

1.06       Letter of Credit Amounts.   Unless otherwise specified herein the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 



29

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01       The Loans. (a) The Term Loan Borrowing. Subject to the terms and
conditions set forth herein, each Term Loan Lender severally agrees to make a
single term loan (each such loan, a “Term Loan” and all such loans together,
either the “Term Loan” or the “Term Loans” as the context may require) to the
Borrowers on the Closing Date in an aggregate amount of up to but not to exceed
such Term Loan Lender’s Applicable Percentage of the Term Loan Facility. The
Term Loan Borrowing shall consist of Term Loans made simultaneously by the Term
Loan Lenders on the Closing Date in accordance with their respective Applicable
Percentage of the Term Loan Facility. Only one Term Loan Borrowing shall be
permitted on the Closing Date, unless the Borrowers request Term Loans of
different Types and/or (in the case of LIBOR Rate Loans) Interest Periods, in
which case multiple simultaneous Term Loan Borrowings shall be permitted on the
Closing Date. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or LIBOR Rate Loans, as
further provided herein. The Borrowers jointly and severally promise to pay to
the Administrative Agent, for the account of the Term Loan Lenders in accordance
with their respective Term Loan Percentage, all amounts due under the Term Loan
on the Maturity Date applicable to the Term Loan or such earlier date as is
required hereunder.

 

(b) Committed Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Commitments, and
(ii) the Revolving Credit Exposure of any Revolving Lender shall not exceed such
Revolving Lender’s Revolving Commitment (other than as described in Section 2.04
with respect to the Swing Line Lender). Within the limits of each Revolving
Lender’s Revolving Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01, prepay under Section
2.05, and reborrow under this Section 2.01. Committed Loans may be Base Rate
Loans or LIBOR Rate Loans, as further provided herein. The Borrowers jointly and
severally promise to pay to the Administrative Agent, for the account of the
Revolving Lenders, all amounts due under the Committed Loans on the Maturity
Date applicable to Committed Loans or such earlier date as is required
hereunder.

 

30

 

 

2.02      Borrowings, Conversions and Continuations of Loans.

 

(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of LIBOR Rate Loans shall be made upon the
Borrowers’ irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent (i) not later than
1:00 p.m. not less than three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of LIBOR Rate Loans or of any
conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) not later than 1:00
p.m. not less than one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of LIBOR Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (telephonic or written) shall specify (i) whether the
Borrowers are requesting a Committed Borrowing, a Term Loan Borrowing, any other
Borrowing, a conversion of Loans from one Type to the other or a continuation of
LIBOR Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrowers fail to specify a Type of Loan in a Loan Notice or if the Borrowers
fail to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBOR Rate
Loans. If the Borrowers request a Borrowing of, conversion to, or continuation
of LIBOR Rate Loans in any such Loan Notice, but fail to specify an Interest
Period, they will be deemed to have specified an Interest Period of one (1)
month.

 

(b)          Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility, of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrowers, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection. In the case of a Term
Loan Borrowing or a Committed Borrowing, each applicable Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than (i) in the
case of any Committed Borrowing, 1:00 p.m. on the Business Day specified in the
applicable Loan Notice or (ii) in the case of any Term Loan Borrowing, not later
than 10:00 a.m. on the Closing Date (or such later time as may be agreed by the
Administrative Agent). Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrowers in like funds as received by the Administrative Agent either by
(i) crediting the account of the relevant Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrowers; provided, however,
that if, on the date a Committed Loan Notice with respect to a Committed
Borrowing is given by the Borrowers, there are L/C Borrowings outstanding, then
the proceeds of such Committed Borrowing first, shall be applied, to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrowers as provided above.

  

(c)          Except as otherwise provided herein, a LIBOR Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBOR
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as LIBOR Rate Loans without the consent of the
Required Lenders.

 



31

 

 

(d)          The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for LIBOR
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowers and
the Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
unless the Administrative Agent otherwise consents, there shall not be more than
fifteen (15) Interest Periods in effect with respect to all Loans.

 

(f)          Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrowers, the Administrative Agent, and
such Lender.

 

2.03       Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the L/C Expiration Date, to issue Letters of
Credit, including IRB LOCs, for the account of any Borrower, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below and otherwise subject to compliance with this Section 2.03, and (2) to
honor drawings properly drawn under the Letters of Credit; and (B) the Revolving
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Aggregate Commitments, (y) the
Revolving Credit Exposure of any Lender shall not exceed such Revolving Lender’s
Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit and, in addition, with respect to the
L/C Issuer, the Outstanding Amount of the L/C Obligations relating to Letters of
Credit issued by such L/C Issuer shall not exceed the Letter of Credit Sublimit
applicable to such L/C Issuer. Each request by the Borrowers for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrowers that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. This Agreement shall be the “Reimbursement Agreement” referred to in
the IRB LOCs. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

32

 

 

(ii)          No L/C Issuer shall issue any Letter of Credit, if:

 

(A)         subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit (other than IRB LOCs) would occur more than twelve (12) months
after the date of issuance or last extension, unless Revolving Lenders holding
in excess of fifty percent (50%) of the Aggregate Commitments have approved such
expiry date; or

 

(B)         the expiry date of such requested Letter of Credit would occur after
the L/C Expiration Date, unless all the Revolving Lenders have approved such
expiry date.

 

(iii)         No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)         the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)         such Letter of Credit is to be denominated in a currency other than
Dollars; or

 

(D)         any Revolving Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrowers or such Defaulting Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

 

33

 

 

(iv)        No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)         No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)        Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “the Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to an L/C
Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit; Auto-Reinstatement Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrowers delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a L/C Application,
appropriately completed and signed by a Responsible Officer of the Borrowers (or
through such other procedures as may otherwise be approved by the applicable L/C
Issuer and the Administrative Agent, including electronic communications in
accordance with Section 10.02(b)). Such applicable L/C Application (other than
for IRB LOCs) must be received by the applicable L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two (2) Business Days (or
such later date and time as the Administrative Agent and the applicable L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be, and the timing
of submission of the Letter of Credit Application with respect to an IRB LOC
shall be as determined by the applicable L/C Issuer and the Borrowers. In the
case of a request for an initial issuance of a Letter of Credit, the related
applicable L/C Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such L/C Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer (w) the Letter of Credit to
be amended; (x) the proposed date of amendment thereof (which shall be a
Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as the applicable L/C Issuer may reasonably require. Additionally, the
Borrowers shall furnish to the applicable L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as such L/C
Issuer or the Administrative Agent may require.

 

34

 

 

(ii)         Promptly after receipt of any L/C Application at the address set
forth in Section 10.02 for receiving L/C Applications and related
correspondence, the applicable L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such L/C Application from the Borrowers and, if not, the applicable L/C
Issuer will provide the Administrative Agent with a copy thereof. Unless such
L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or any Borrower, at least one (1) Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date (which, in the case of an IRB LOC, shall be a date
satisfactory to the L/C Issuer), issue a Letter of Credit for the account of the
Borrowers or enter into the applicable amendment, as the case may be, in each
case in accordance with such applicable L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)        If the Borrowers so request in any applicable L/C Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve (12) month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve (12)
month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by such L/C Issuer, the Borrowers shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time prior to an expiry
date not later than such L/C Expiration Date; provided, however, that such L/C
Issuer shall not permit any such extension if (A) such L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that Revolving
Lenders holding in excess of fifty percent (50%) of the Aggregate Commitments
have elected not to permit such extension or (2) from the Administrative Agent,
any Revolving Lender or the Borrowers that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

 

35

 

 

(iv)        If the Borrowers so request in any applicable L/C Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue
an IRB LOC that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrowers
shall not be required to make a specific request to such L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such IRB LOC. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the applicable L/C Issuer to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), such L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Reinstatement Deadline (A) from the Administrative Agent that
Revolving Lenders holding in excess of fifty percent (50%) of the Aggregate
Commitments have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Revolving Lender or the Borrowers that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied or
that such reinstatement would violate the proviso to the first sentence of
Section 2.03(a)(i) (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing such L/C Issuer not to
permit such reinstatement.

 

(v)         Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrowers and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrowers and the Administrative Agent thereof. Not later than 12:00
Noon on the date of any payment by the applicable L/C Issuer under a Letter of
Credit (or, with respect to any IRB LOC, the time set forth therein) (each such
date, an “Honor Date”), the Borrowers shall reimburse the applicable L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing; provided, that if any payment is made by the such L/C Issuer after
12:00 Noon (or, with respect to any IRB LOC, the time set forth therein) on an
Honor Date, such reimbursement shall occur not later than 12:00 Noon (or, with
respect to any IRB LOC, the time set forth therein) on the first Business Day
occurring after such Honor Date. If the Borrowers fail to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Applicable Percentage thereof. In such event, the Borrowers shall be deemed to
have requested a Committed Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice), and, subject to Section 2.03(c)(iii), the
Borrowers’ failure to have reimbursed the applicable L/C Issuer on the Honor
Date shall not be deemed a breach of this Agreement provided that such Committed
Borrowing of a Base Rate Loan is deemed to be disbursed and that the making of
such Loan is otherwise permitted by this Agreement. Any notice given by the
applicable L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

36

 

 

(ii)         Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrowers in such amount.
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrowers shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)        Until each Revolving Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Applicable Percentage of such amount shall be solely for the account of
such L/C Issuer.

 

(v)         Each Revolving Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against such L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

37

 

 

(vi)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, such L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid (other than
interest and fees as aforesaid) shall constitute such Revolving Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)          At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Revolving Lender such
Revolving Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrowers or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C Advance was outstanding) in the
same funds as those received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)          Obligations Absolute. The obligation of the Borrowers to reimburse
each L/C Issuer for each drawing under each Letter of Credit issued by such L/C
Issuer and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right any of the Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), any L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

38

 

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        waiver by the applicable L/C Issuer of any requirement that exists
for such L/C Issuer’s protection and not the protection of the Borrowers or any
waiver by the applicable L/C Issuer which does not in fact materially prejudice
the Borrowers;

 

(v)         honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)        any payment made by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP, as
applicable;

 

(vii)       any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any of the
Borrowers.

 

The relevant Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the applicable L/C Issuer. The Borrowers shall
be conclusively deemed to have waived any such claim against the L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

39

 

 

(f)          Role of L/C Issuer. Each Revolving Lender and each of the Borrowers
agree that, in paying any drawing under a Letter of Credit, no L/C Issuer shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of any
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of Revolving Lenders holding in excess of fifty
percent (50%) of the Aggregate Commitments (or of the Total Revolving
Outstandings if the Aggregate Commitments have been terminated); (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as they may have against the beneficiary or
transferee at law or under any other agreement. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrowers, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrowers which the Borrowers prove were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with any terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(g)          Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrowers when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrowers for, and no L/C Issuer’s rights and remedies against the Borrowers
shall be impaired by, any action or inaction of the applicable L/C Issuer
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

40

 

 

(h)          L/C Fee. The Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a fee for each Letter of Credit equal to the Applicable
Rate times the daily amount available to be drawn under such Letter of Credit
(the “L/C Fee”), subject to adjustment as provided in Section
2.18(a)(iii)(C)(z). For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. The L/C Fee shall be (i) computed on
a quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the L/C
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of Revolving Lenders holding in excess of fifty percent (50%) of the
Aggregate Commitments (or of the Total Revolving Outstandings if the Aggregate
Commitments have been terminated), while any Event of Default exists, the L/C
Fee shall accrue at the Default Rate.

 

(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers, jointly and severally, agree to pay directly to each L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit
issued by such L/C Issuer equal to a rate of 0.15% per annum times the daily
amount available to be drawn under such Letter of Credit (the “Fronting Fee”).
The Fronting Fee shall be (i) computed on a quarterly basis in arrears, and (ii)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the L/C Expiration Date and thereafter on
demand. In addition, unless otherwise agreed with the L/C Issuer, the Borrowers
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the applicable L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

 

(j)          Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Documents, the terms hereof
shall control.

 

(k)          Action Taken by Revolving Lenders. Subject to the last sentence of
the second proviso to Section 10.01 and notwithstanding anything to the contrary
set forth in this Section 2.03, the Revolving Commitments of, or the portion of
the Total Revolving Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of determining the percentage of Revolving
Lenders taking or approving any action under this Section 2.03 and such matters
shall be determined as though such Defaulting Lenders’ Revolving Commitments and
portion of the Total Revolving Outstandings held by such Defaulting Lenders did
not exist.

 

41

 

 

2.04       Swing Line Loans.

 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.04, to make loans (each such
loan, a “Swing Line Loan”) to the Borrowers from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Committed Loans and L/C Obligations of the Revolving
Lender acting as Swing Line Lender, may exceed the amount of such Revolving
Lender’s Revolving Commitment; provided, however, that (x) after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Commitments, and (ii) the Revolving Credit Exposure of any Lender
shall not exceed such Revolving Lender’s Revolving Commitment (other than that
of the Swing Line Lender as set forth above), (y) the Borrowers shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and (z) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be deemed a Base Rate Loan notwithstanding anything
to the contrary in Section 2.08(a)(iii) regarding the interest rate applicable
to such Swing Line Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swing Line Loan. Notwithstanding
anything to the contrary contained herein, a Swing Line Loan may not be
converted to a LIBOR Rate Loan. The Borrowers jointly and severally promise to
pay to the Swing Line Lender all amounts due under the Swing Line Loans in
accordance with Section 2.07(c) or such earlier date as required hereunder.

 

(b)          Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrowers’ irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:30 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be not less than
$500,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
3:30 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 4:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrowers at their office by crediting the account of the Borrowers on the
books of the Swing Line Lender in immediately available funds.

 

42

 

 

(c)          Refinancing of Swing Line Loans.

 

(i)          The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each
Revolving Lender make a Base Rate Committed Loan in an amount equal to such
Revolving Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrowers with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrowers in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Committed Borrowing in accordance with Section 2.04(c)(i), the request for
Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

(iii)        If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid (other than interest and fees as aforesaid) shall constitute such Revolving
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

43

 

 

(iv)        Each Revolving Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

 

(d)          Repayment of Participations.

 

(i)          At any time after any Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(e)          Interest for Account of the Swing Line Lender. The Swing Line
Lender shall be responsible for invoicing the Borrowers for interest on the
Swing Line Loans. Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of its
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)          Payments Directly to the Swing Line Lender. The Borrowers shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

44

 

 



2.05       Prepayments.

 

(a)          The Borrowers may, upon notice to the Administrative Agent, at any
time or from time to time, voluntarily prepay the Committed Loans and the Term
Loans in whole or in part without premium or penalty; provided, that (i) such
notice must be in a form reasonably acceptable to the Administrative Agent and
be received by the Administrative Agent not later than 1:00 p.m. (A) three (3)
Business Days prior to any date of prepayment of LIBOR Rate Loans and (B) on the
date of prepayment of Base Rate Loans and (ii) any such prepayment of LIBOR Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and any such prepayment of Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Committed Loans to be prepaid and, if LIBOR Rate
Loans are to be prepaid, the Interest Period(s) of such Committed Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given, the Borrowers shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein; provided,
that any such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or debt incurrences, in which case such
notice may be revoked by the Borrowers (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.18, each such prepayment of the Term Loan
shall be applied to the Term Loan and shall be paid to the Lenders in accordance
with their respective Applicable Percentages of the Term Loan. Subject to
Section 2.18, each such prepayment of the Committed Loan shall be applied to the
Committed Loans of the Lenders in accordance with their Applicable Percentages
of the Committed Loans.

 

(b)          The Borrowers may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(c)          If for any reason the Total Revolving Outstandings at any time
exceed the Aggregate Commitments then in effect, the Borrowers shall immediately
prepay Committed Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to (i) such excess, to the extent Committed Loans are
being prepaid, or (ii) the Minimum Collateral Amount with respect to such
excess, to the extent L/C Obligations are being Cash Collateralized; provided,
however, that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this clause (c) unless after the prepayment in full of
the Loans, the Total Revolving Outstandings exceed the Aggregate Commitments
then in effect.

 

45

 

 

2.06       Termination or Reduction of the Aggregate Commitments. The Borrowers
may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 1:00 p.m. three (3) Business Days prior to the date of
termination or reduction (except that if no Loans are outstanding hereunder and
no Letters of Credit are issued and outstanding hereunder or the effectiveness
of a new credit facility for the Borrowers is conditioned on the termination of
this Agreement, any notice of termination of the Aggregate Commitments may be
received on the date of termination), (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrowers shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate
Commitments; provided that the Borrowers may terminate the Aggregate Commitments
if all Loans have been paid in full, the Borrowers have Cash Collateralized, or
provided other support acceptable to the L/C Issuer for, all outstanding Letters
of Credit, and there are no outstanding L/C Borrowings, and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, the Letter of Credit Sublimit and/or the Swing Line Sublimit, as
the case may be, shall be automatically reduced by the amount of such excess.
The Administrative Agent will promptly notify the Revolving Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Revolving Commitment of
each Revolving Lender according to its Applicable Percentage. All fees accrued
until the effective date of any termination of the Aggregate Commitments shall
be paid on the effective date of such termination.

 

2.07       Repayment of Loans.

 

(a)          The Term Loans. The Borrowers shall repay to the Term Loan Lenders
on the Maturity Date applicable to the Term Loan the aggregate principal amount
of the Term Loans outstanding on such date.

 

(b)          Committed Loans. The Borrowers shall repay to the Revolving Lenders
on the Maturity Date applicable to Committed Loans the aggregate principal
amount of all Committed Loans outstanding on such date.

 

(c)          Swing Line Loans. The Borrowers shall repay to the Swing Line
Lender each Swing Line Loan on the earlier to occur of (i) the date ten (10)
Business Days after such Swing Line Loan is made and (ii) on the Maturity Date
applicable to Committed Loans.

 

2.08       Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each LIBOR
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the LIBOR Rate for such
Interest Period plus the Applicable Rate for LIBOR Loans; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans or such other rate as may be agreed to from time to
time by the Borrowers and the Swing Line Lender; provided that after any
purchase by the Lenders of a participation in any Swing Line Loan, the rate of
interest on such Swing Line Loan shall not be less than the Base Rate plus the
Applicable Rate for Base Rate Loans.

  

46

 

 

(b)

 

(i)          If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration (including automatic acceleration) or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (including any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrowers shall pay interest on the principal amount of all outstanding
Loans and all other Obligations that are then due and payable at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09       Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

 

(a)          Commitment Fee. The Borrowers, jointly and severally, agree to pay
to the Administrative Agent for the account of each Revolving Lender in
accordance with its Applicable Percentage, a commitment fee (the “Commitment
Fee”) equal to the Applicable Rate for the Commitment Fee times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.18. The Commitment Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date or any earlier date on
which the Revolving Commitments shall terminate. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes of computing the
Commitment Fee, Swing Line Loans shall not be counted towards or considered
usage of the Aggregate Commitments.

 

47

 

 

(b)          Other Fees. The Borrowers, jointly and severally, shall pay to each
Arranger and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Fee Letters. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

2.10       Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)          All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)          If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers or for any other reason, the Borrowers or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrowers
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code, automatically and without
further action by the Administrative Agent, any Lender or the L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, under Section
2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all Obligations hereunder.

 

2.11       Evidence of Debt.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note and/or a Term Note, which shall evidence such Lender’s Committed Loans
and/or Term Loan, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

48

 

 

(b)          In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12       Payments Generally; the Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction (subject to Section 3.01)
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 12:00 Noon on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 12:00 Noon shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)

 

(i)          Funding by the Lenders; Presumption by the Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 Noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 or Section 2.14, as applicable (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by the Borrowers, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

49

 

 

(ii)         Payments by the Borrowers; Presumptions by the Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an L/C Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the appropriate Lenders or
such L/C Issuer, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the appropriate
Lenders or L/C Issuers, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)          Obligations of the Lenders Several. The obligations of the Lenders
hereunder to make the Term Loans, Committed Loans and any other Loan advanced
hereunder from time to time, to fund participations in Letters of Credit and
Swing Line Loans and to make payments under Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, as the case may be, purchase its participation
or to make its payment under Section 10.04(c).

 

50

 

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)          Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

2.13      Sharing of Payments.

 

(a)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including, but not limited
to, the application of funds arising from the existence of a Defaulting Lender),
(B) the application of Cash Collateral provided for in Section 2.17, (C) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, or (D) any payment of
consideration for executing any amendment, waiver or consent in connection with
this Agreement so long as such consideration has been offered to all consenting
Lenders.

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

51

 

 

2.14       Accordion Advances (Increases and Replacements of the Aggregate
Commitments and New or Increased Term Loans).

 

(a)          Request for Accordion Advance. Provided there exists no Default or
Event of Default, upon notice to the Administrative Agent (which shall
thereafter promptly notify the Lenders as set forth in this Section), and
subject to the terms of this Section 2.14, the Borrowers may from time to time,
without obtaining further consent from the Lenders, request (i) an increase in
or replacement of the Aggregate Commitments (which increase or replacement and
the proceeds of any Committed Loans to be advanced thereunder may be used, in
whole or in part, to prepay any Loans then outstanding in accordance with the
terms hereof), and (ii) one or more term loans (which term loan may be in the
form of a new term loan tranche or an increase to the Term Loan or any other
term loan advanced hereunder from time to time and then outstanding), the
proceeds of which may be used, in whole or in part, to prepay any Loans then
outstanding in accordance with the terms hereof (any such term loan or increase
in or replacement of the Aggregate Commitments, an “Accordion Advance”);
provided that the aggregate amounts so requested under clauses (i) and (ii)
above after the date hereof (excluding any such amounts to the extent
concurrently used to prepay term loans or replace Aggregate Commitments) shall
not exceed $300,000,000; and provided, further, that, after giving effect to any
such Accordion Advance, the Total Facility Amount shall not at any time exceed
$2,300,000,000 in the aggregate (minus any and all permanent reductions of the
Aggregate Commitments previously effected by the Borrowers pursuant to Section
2.06 or prepayments of the Term Loan or any other term loan advanced hereunder
from time to time and then outstanding (other than in connection with a prior
term loan or replacement of the Aggregate Commitments under this Section
2.14(a))). In no event shall any existing Lender be required to increase its
Revolving Commitment or fund any portion of any Accordion Advance.

 

Any Accordion Advance will be subject to pricing and fees based on the
then-current market for borrowers with similar credit profiles and ratings as
mutually agreed to by the Borrowers, the Administrative Agent and the Lenders
providing commitments for such Accordion Advance, as set forth in any applicable
Conforming Amendment (defined below) or related fee letters.

 

(b)          Loan Terms and Conditions. To the extent that a new or increased
term loan or a replacement of the Aggregate Commitments is requested pursuant to
the terms of this Agreement (any such new or increased term loan or replacement
of the Aggregate Commitments, an “Accordion Tranche”), such Accordion Tranche
shall, in addition to compliance with the other applicable terms of this Section
2.14, be subject to additional customary terms and conditions as are agreed
among the Borrowers, the Administrative Agent and the Lenders participating in
such Accordion Tranche, in any event including the following:

 

52

 

 

(i)          Evidence of Indebtedness; Loan Accounts. Each Lender participating
in such Accordion Tranche shall maintain, in accordance with its usual practice,
an account or accounts evidencing indebtedness of the Borrowers to such Lender
resulting from such Lender’s share of such Accordion Tranche from time to time,
including the amounts of principal, interest or fees payable and paid to such
Lender from time to time under this Agreement. The Administrative Agent shall
maintain accounts (including the Register) in which it shall record (A) the
amount of such Accordion Tranche, the amount of any Loans advanced thereunder
and each Interest Period applicable thereto, (B) the amount of any principal,
interest or fees due and payable or to become due and payable from the Borrowers
to each Lender participating in such Accordion Tranche, and (C) both the amount
of any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof (if any). The entries made in the
accounts maintained by each Lender participating in such Accordion Tranche
pursuant to this Section 2.14 shall be conclusive absent manifest error;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such accounts or note record, or any error therein, shall not in
any manner affect the obligation of the Borrowers to repay (with applicable
interest) any Loans advanced under such or the applicable Accordion Tranche made
in accordance with the terms of this Agreement. If requested by any Lender
participating in such Accordion Tranche, the Borrowers shall execute a
promissory note with respect to such Lender’s portion of such Accordion Tranche.

 

(ii)         Interest on any Accordion Tranche. After such Accordion Tranche has
been created, (x) the provisions of Section 2.02 hereof shall apply mutatis
mutandis with respect to all or any portion of any Loans advanced under such
Accordion Tranche so that, to the extent applicable, the Borrowers may have the
same interest rate options with respect to all or any portion of the Loans
advanced under such Accordion Tranche as they would be entitled to with respect
to the Loans then outstanding, and (y) the provisions of Article III of this
Agreement shall also apply to Loans advanced under such Accordion Tranche.

 

(iii)        Pari Passu Treatment of any Accordion Tranche. Any Loans advanced
under any Accordion Tranche created hereunder (A) shall rank pari passu in right
of payment and of security (if any) with all other Loans and (B) shall be
governed by and subject to all of the provisions, terms and conditions set forth
in this Agreement and the other Loan Documents in every respect as though such
Loan was an original “Loan” (and in the case of a replacement of the Aggregate
Commitments, an original “Committed Loan”) referred to herein and will
constitute an Obligation of the Borrowers hereunder.

 

(c)          Acceding Lenders. Subject to the approval of the Administrative
Agent (and the L/C Issuers and the Swing Line Lender only with respect to an
increase in the Aggregate Commitments), which approvals shall not be
unreasonably withheld, the Borrowers may invite any Lender and/or one or more
other commercial banks, other financial institutions or other Persons (in each
case, an “Acceding Lender”) to become party to this Agreement as a Lender. Such
Acceding Lender shall become a Lender hereunder by entering into an instrument
of accession in substantially the form of Exhibit E hereto (an “Instrument of
Accession”) with the Borrowers and the Administrative Agent and assuming
thereunder the rights and obligations (as the case may be) of a Revolving Lender
hereunder, including, without limitation, commitments to make Committed Loans
and participate in the risk relating to Letters of Credit and Swing Line Loans
and/or the obligation to fund a portion of a new or increased term loan subject
to the terms of this Section, and the Aggregate Commitments and/or the new or
increased term loan (as the case may be) shall be funded by the amount of such
Acceding Lender’s interest all in accordance with the provisions of this
Section.

 

(d)          Reallocation. The Borrowers shall indemnify the Lenders and the
Administrative Agent for any cost or expense incurred as a consequence of the
reallocation of any LIBOR Rate Loans to an Acceding Lender pursuant to the
provisions of Section 3.05 hereof.

 

53

 

 

(e)          Effective Date and Allocations. Upon a request by the Borrowers for
an Accordion Advance in accordance with this Section, the Administrative Agent
and the Borrowers shall determine, as applicable, the effective date of any such
Accordion Advance (any such date, the “Accordion Funding Date”) and the final
allocation of any such Accordion Advance. The Administrative Agent shall
promptly notify the Borrowers and the Lenders and Acceding Lenders, if any, of
the final allocation of such Accordion Advance. On any Accordion Funding Date,
Schedule 2.01 hereto shall be amended to reflect, as the case may be, (x) the
name, address, and, as the case may be, the Revolving Commitment of the Lenders
and/or the amount of the portion of the new or increased term loan advanced or
to be advanced by each Term Loan Lender (and, if applicable, any Acceding
Lender), (y) the amount of the Aggregate Commitments and/or any new or increased
term loan (after giving effect to any Accordion Advance), and (z) the changes to
the respective Applicable Percentages of the Lenders (after giving effect to any
Accordion Advance).

 

(f)          Conforming Amendment. To the extent that conforming changes
(including incorporating the Accordion Advances and payment and pricing
provisions applicable thereto) to this Agreement must be made to effect an
Accordion Advance in accordance with this Section, the Administrative Agent and
the Borrowers may enter into an amendment (a “Conforming Amendment”) effecting
such changes. Any such Conforming Amendment shall not require the consent of any
Person other than the participating Lenders or Acceding Lenders, as applicable,
the Borrowers and the Administrative Agent so long as such Conforming Amendment
does not provide for new or amended covenants or events of default applicable to
any Accordion Advance; provided, that upon the execution of any Conforming
Amendment, the Administrative Agent shall distribute a copy thereof to all of
the Lenders. If such Conforming Amendment provides for new or amended covenants
or events of default applicable to any Accordion Advance, the provisions of such
Conforming Amendment giving effect to such new or amended covenants or events of
default shall be subject to the consent of the Required Lenders (in accordance
with Section 10.01) calculated without giving effect to the applicable Accordion
Advance.

 

(g)          Conditions to Effectiveness of any Accordion Advance. As a
condition precedent to any such Accordion Advance under this Section 2.14, the
Borrowers shall deliver to the Administrative Agent (i) upon the request of any
Lender, a Note (or an allonge to such Lender’s existing Note) evidencing such
Lender’s portion of any Accordion Advance, (ii) evidence of applicable corporate
authorization and other corporate documentation from the Borrowers and the legal
opinion of counsel to the Borrowers, each in form and substance reasonably
satisfactory to the Administrative Agent and such Lenders as are participating
in such Accordion Advance, (iii) a certificate, dated as of any Accordion
Funding Date, signed by a Responsible Officer of the Parent certifying that,
before and after giving effect to such Accordion Advance, the applicable
conditions set forth in Section 4.02 will be satisfied, (iv) a pro forma
Compliance Certificate reflecting compliance with Section 7.14 (using
Consolidated EBITDA of the Consolidated Group as of the last day of the
applicable Pro Forma Reference Period (but including any addbacks to
Consolidated EBITDA previously approved in the period following the last day of
the applicable Pro Forma Reference Period) and Consolidated Total Funded Debt as
of the date of, and after giving effect to, such Accordion Advance (with such
amounts adjusted as if such Accordion Advance occurred on the first day of the
applicable Pro Forma Reference Period)), (v) to the extent applicable, executed
counterparts to a Conforming Amendment, and (vi) payment of (A) all of the
Administrative Agent’s reasonable legal fees and expenses incurred in connection
with such Accordion Advance and (B) the fees set forth in any applicable fee
letter. In addition, the Borrowers shall, after taking into account the
application of any Accordion Advance, if applicable, prepay any Committed Loans
or the Term Loan outstanding on any Accordion Funding Date (and pay any
additional amounts required under Article III of this Agreement) to the extent
necessary to keep the outstanding Committed Loans and Term Loan ratable with any
revised Applicable Percentages in respect of Committed Loans or the Term Loan
arising from any nonratable increase in the Aggregate Commitments or the Term
Loan.

 

54

 

 

(h)          Conflicting Provisions. This Section shall supersede any provisions
in Section 2.13 or 10.01 to the contrary.

 

2.15       Joint and Several Liability of the Borrowers.

 

(a)          Each of the Borrowers is accepting joint and several liability for
the Obligations of all of the Borrowers hereunder and under the other Loan
Documents in consideration of the financial accommodations to be provided by the
Administrative Agent and the Lenders under this Agreement, for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each other Borrower to accept joint and several liability
for the Obligations.

 

(b)          Each of the Borrowers, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other the Borrowers with respect to the
payment and performance of all of the Obligations of the Borrowers (including,
without limitation, any Obligations arising under this Section 2.15), it being
the intention of the parties hereto that all of the Obligations shall be the
joint and several obligations of each of the Borrowers without preferences or
distinction among them.

 

(c)          If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations as and when due or to perform
any of the Obligations in accordance with the terms thereof, then in each such
event the Borrowers will make such payment with respect to, or perform, such
Obligation.

 

(d)          The Obligations of each of the Borrowers under the provisions of
this Section 2.15 constitute full recourse obligations of each of such the
Borrowers enforceable against each such Borrower to the full extent of its
properties and assets.

 

55

 

 

(e)          Except as otherwise expressly provided in this Agreement, each of
the Borrowers, to the fullest extent permitted by applicable law, hereby waives
notice of acceptance of its joint and several liability, notice of any Loans or
other extensions of credit made under this Agreement, notice of any action at
any time taken or omitted by the Administrative Agent or the Lenders under or in
respect of any of the Obligations, and, generally, to the extent permitted by
applicable law, all demands, notices (other than those required pursuant to the
terms of this Agreement or the Loan Documents) and other formalities of every
kind in connection with this Agreement. Each Borrower, to the fullest extent
permitted by applicable law, hereby waives all defenses which may be available
by virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshaling of assets of the
Borrowers and any other entity or Person primarily or secondarily liable with
respect to any of the Obligations and all suretyship defenses generally. Each of
the Borrowers, to the fullest extent permitted by applicable law, hereby assents
to, and waives notice of, any extension or postponement of the time for the
payment of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by the Lenders at any time or times in respect
of any default by any of the Borrowers in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any of the Borrowers. Without
limiting the generality of the foregoing, each of the Borrowers assents to any
other action or delay in acting or failure to act on the part of the Lenders
with respect to the failure by any of the Borrowers to comply with any of its
respective Obligations including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.15, afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each of the Borrowers that, so long as
any of the Obligations hereunder remain unsatisfied, the Obligations of such the
Borrowers under this Section 2.15 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each of the
Borrowers under this Section 2.15 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
re-construction or similar proceeding with respect to any of the Borrowers, the
Administrative Agent or the Lenders. The joint and several liability of the
Borrowers hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any of the Borrowers, the
Administrative Agent or the Lenders.

 

(f)          To the extent any Borrower makes a payment hereunder in excess of
the aggregate amount of the benefit received by such Borrower in respect of the
extensions of credit under this Agreement (the “Benefit Amount”), then such
Borrower, after the payment in full in cash, of all of the Obligations, shall be
entitled to recover from each other Borrower such excess payment, pro rata, in
accordance with the ratio of the Benefit Amount received by each such other
Borrower to the total Benefit Amount received by all the Borrowers, and the
right to such recovery shall be deemed to be an asset and property of such
Borrower so funding; provided, that each of the Borrowers hereby agrees that it
will not enforce any of its rights of contribution or subrogation against the
other the Borrowers with respect to any liability incurred by it hereunder or
under any of the other Loan Documents, any payments made by it to any of the
Lenders or the Administrative Agent with respect to any of the Obligations or
any collateral security therefor until such time as all of the Obligations have
been irrevocably paid in full in cash, the Aggregate Commitments have been
terminated and no Letters of Credit remain outstanding. Any claim which any
Borrower may have against any other Borrower with respect to any payments to the
Lenders or the Administrative Agent hereunder or under any other Loan Document
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full of the Obligations and, in the event of
any insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar proceeding under the laws of any jurisdiction relating to any Borrower,
its debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Borrower therefor.

 

56

 

 

(g)          Each of the Borrowers hereby agrees that the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrences and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness before payment in
full in cash of the Obligations, such amounts shall be collected, enforced,
received by such Borrower as trustee for the Administrative Agent and be paid
over to the Administrative Agent for the pro rata accounts of the Lenders (in
accordance with each such Lender’s Applicable Percentage) to be applied to repay
(or be held as security for the repayment of) the Obligations.

 

(h)          The provisions of this Section 2.15 are made for the benefit of the
Administrative Agent and the Lenders and their successors and assigns, and may
be enforced in good faith by them from time to time against any or all of the
Borrowers as often as the occasion therefor may arise and without requirement on
the part of the Administrative Agent or the Lenders first to marshal any of
their claims or to exercise any of their rights against any other Borrower or to
exhaust any remedies available to them against any other Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy. The provisions of this Section 2.15
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied. If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by the Administrative Agent or the Lenders upon the
insolvency, bankruptcy or reorganization of any of the Borrowers or is repaid in
good faith settlement of a pending or threatened avoidance claim, or otherwise,
the provisions of this Section 2.15 will forthwith be reinstated in effect, as
though such payment had not been made.

 

(i)          It is the intention and agreement of the Borrowers and the Lenders
that the obligations of the Borrowers under this Agreement shall be valid and
enforceable against each Borrower to the maximum extent permitted by applicable
law. Accordingly, if any provision of this Agreement creating any obligation of
the Borrowers in favor of the Administrative Agent and the Lenders shall be
declared to be invalid or unenforceable in any respect or to any extent, it is
the stated intention and agreement of the Borrowers, the Administrative Agent
and the Lenders that any balance of the obligation created by such provision and
all other obligations of the Borrowers to the Administrative Agent and the
Lenders created by other provisions of this Agreement shall remain valid and
enforceable. Likewise, if by final order a court of competent jurisdiction shall
declare any sums which the Administrative Agent and the Lenders may be otherwise
entitled to collect from the Borrowers under this Agreement to be in excess of
those permitted under any law (including any federal or state fraudulent
conveyance or like statute or rule of law) applicable to the Borrowers’
obligations under this Agreement, it is the stated intention and agreement of
the Borrowers and the Administrative Agent and the Lenders that all sums not in
excess of those permitted under such applicable law shall remain fully
collectible by the Administrative Agent and the Lenders from the Borrowers.

 

57

 

 

(j)          Notwithstanding anything contained herein, the obligations of each
Borrower under this Section 2.15 at any time shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code or any other Debt Relief Laws.

 

2.16      Designation of Parent as the Agent for the Borrowers. For purposes of
this Agreement, each of the Borrowers hereby designates the Parent as its agent
and representative for all purposes hereunder (including with respect to any
notices, demands, communications or requests under this Agreement or the other
Loan Documents) and the Parent hereby accepts each such appointment. The
Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from the Parent as a notice or
communication from all the Borrowers, and may give any notice or communication
required or permitted to be given to any Borrower or the Borrowers hereunder to
the Parent on behalf of such Borrower or the Borrowers. Each Borrower agrees
that each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Parent shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

 

2.17      Cash Collateral.

 

(a)          Certain Credit Support Events. If (i) any L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrowers
are be required to provide Cash Collateral pursuant to Section 2.05(c) or
8.02(c), or (iv) there exists a Defaulting Lender, then, in any such case, the
Borrowers shall immediately (in the case of clause (iii) above) or within one
(1) Business Day (in all other cases) following any request by the
Administrative Agent or such L/C Issuer, provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined, in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 

(b)          Grant of Security Interest. The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.17(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuers as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. The Borrowers
shall pay on demand therefor from time to time all reasonable and customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

58

 

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.03, 2.05, 2.18 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations (as identified at the time of the provision thereof) for which the
Cash Collateral was so provided, prior to any other application of such property
as may otherwise be provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent or the L/C Issuer that there exists
excess Cash Collateral; provided, however, that the Person providing Cash
Collateral and the applicable L/C Issuer may agree that Cash Collateral shall
not be released but instead held to support future anticipated Fronting Exposure
or other obligations.

 

2.18       Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

59

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent by such
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure, on a pro rata
basis, with respect to such Defaulting Lender in accordance with Section 2.17;
fourth, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, any L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuers or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.18(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any Commitment Fee
pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive L/C Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.17.

 

(C)         With respect to any L/C Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the applicable L/C Issuer and
Swing Line Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing
Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

60

 

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the applicable L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.17.

 

(b)          Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
the Swing Line Lender and the L/C Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III.         TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)          Any and all payments by or on account of any obligation of any
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of a Borrower or the Administrative
Agent) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or such Borrower, then the Administrative Agent or such
Borrower shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection (e)
below.

 

61

 

 

(ii)         If any Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) such
Borrower or the Administrative Agent, as applicable, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
Borrower or the Administrative Agent, as applicable, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(iii)        If any Borrower or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(b)          Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, but subject to subsection (c) below, the
Borrowers shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(c)          Tax Indemnifications.

 

(i)          Each of the Borrowers shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that the
Borrowers shall not be obligated to make payment to such Recipient pursuant to
this Section 3.01 in respect of penalties, interest and other similar
liabilities attributable to any Indemnified Taxes or Other Taxes if (A) written
demand therefor has not been made by such Recipient within one hundred eighty
(180) days after the date on which such Recipient received written notice of the
imposition of Indemnified Taxes or Other Taxes by the relevant Governmental
Authority, but only to the extent such penalties, interest and other similar
liabilities are attributable to such failure or delay by such Recipient in
making such written demand, or (B) such penalties, interest and other similar
liabilities are attributable to the gross negligence or willful misconduct of
such Recipient or its Affiliates. A certificate as to the amount of such payment
or liability delivered to the Borrowers by a Lender or an L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error. Each of the Borrowers shall, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
an L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii).

 

62

 

 

(ii)         Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrowers, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrowers shall deliver to the
Administrative Agent (but only to the extent available to the Borrowers with
respect to any such payment made by the Administrative Agent) the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

63

 

 

(e)          Status of Lenders; Tax Documentation.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (e)(ii)(B) and (e)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(I)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(II)        executed copies of IRS Form W-8ECI;

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

 

64

 

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans and this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

 

65

 

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.

 

(g)          Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or any L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all Loans and other Obligations.

 

3.02       Illegality. If any Lender reasonably determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension or to determine or charge interest rates based upon the LIBOR
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension or continue LIBOR Rate Loans or to convert Base Rate Loans to LIBOR
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the LIBOR Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBOR Rate component of the Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), at the Borrowers’ option, prepay or, if
applicable, convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBOR Rate component of the Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBOR Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBOR Rate, the Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBOR Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBOR Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

66

 

 

3.03       Inability to Determine Rates. If in connection with any request for a
LIBOR Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such LIBOR Rate Loan or (ii) adequate and reasonable means do
not exist for determining the LIBOR Rate for any requested Interest Period with
respect to a proposed LIBOR Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a)(i) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason the LIBOR Rate for any requested Interest Period
with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such LIBOR Rate Loan, the
Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended (to the extent of the affected LIBOR Rate Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the LIBOR Rate component of the Base Rate,
the utilization of the LIBOR Rate component in determining the Base Rate shall
be suspended (to the extent of the affected LIBOR Rate Loans or Interest
Periods), in each case until the Administrative Agent upon the instruction of
the Required Lenders revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrowers and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrowers that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof.

 

67

 

 

3.04       Increased Costs; Reserves on LIBOR Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)        impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
of which is determined by reference to the LIBOR Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrowers will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

 

68

 

 

(c)          Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section, together with a brief explanation for the
increased costs and the basis for the calculation thereof, and delivered to the
Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)          Reserves on LIBOR Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBOR Rate Loan equal to the actual costs
of such reserves allocated to such LIBOR Rate Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such LIBOR
Rate Loan, provided the Borrowers shall have received at least ten (10) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice ten (10) days’ prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

3.05       Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender (except, in the case of Section 3.05(c), any Defaulting
Lender) for and hold such Lender (except, in the case of Section 3.05(c), any
Defaulting Lender) harmless from any loss, cost or expense incurred by it as a
result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; or

 

69

 

 

(c)          any assignment of a LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrowers
pursuant to Section 10.13;

 

including any cost or expense arising from the liquidation, or redeployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. For purposes of calculating amounts payable by the Borrowers to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
LIBOR Rate Loan made by it at the LIBOR Rate used in determining the LIBOR Rate
for such LIBOR Rate Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan was in fact so funded.

 

3.06       Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or requires the Borrowers
to pay any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer
or any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Borrowers such Lender or the L/C Issuer, as
applicable, shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrowers may replace such Lender in accordance with Section 10.13.

 

3.07       Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and other Loans advanced
hereunder from time to time and the repayment of all other Obligations
hereunder, only if such Obligations accrue prior to the termination of this
Agreement and the repayment in full in cash of all Obligations outstanding
hereunder and the resignation of the Administrative Agent.

 

70

 

 

ARTICLE IV.          CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01       Conditions of Initial Credit Extension and Amendment and Restatement.
The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder, and the effectiveness of this Agreement as a consolidation,
amendment and restatement of the Existing Credit Agreements, are subject to
satisfaction of the following conditions precedent:

 

(a)          the Administrative Agent’s receipt of the following, each of which
shall be originals or electronic copies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Borrower, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date or such other
date acceptable to the Administrative Agent) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders unless
otherwise specified:

 

(i)          counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Parent;

 

(ii)         a Note in favor of each Lender requesting a Note;

 

(iii)        a certificate of a Responsible Officer of each Borrower, attaching
copies of the following for such Borrower and certifying that the same are true,
correct and complete and in full force and effect, as applicable (or, with
respect to its charter or similar formation documents and bylaws or similar
governing document of Borrowers other than the Parent, certifying that the same
have not been amended, restated, supplemented or otherwise modified since the
prior copy of such documents previously certified and delivered to the
Administrative Agent in connection with the Existing Revolver Agreement): (A)
its charter (or similar formation document), certified by the appropriate
Governmental Authority, (B) its bylaws (or similar governing document), (C)
resolutions duly adopted by its board of directors (or similar governing body)
approving such Borrower’s execution, delivery and performance of this Agreement
and the other Loan Documents to which it is party, and (D) incumbency
certificates evidencing the identity, authority and capacity of each Responsible
Officer of such Borrower authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such
Borrower is a party;

 

(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that each such Borrower is (A) validly existing and (B) in good standing in
its jurisdiction of organization, and;

 

(v)         a favorable opinion of Latham & Watkins LLP, counsel to the
Borrowers, addressed to the Administrative Agent and each Lender, covering such
matters concerning the Borrowers and the Loan Documents as the Administrative
Agent may reasonably request (limited to New York law, federal law and Delaware
corporate and limited liability company matters) and otherwise in form and
substance reasonably satisfactory to the Administrative Agent;

 

71

 

 

(vi)        a certificate of a Responsible Officer of each Borrower (A) either
(x) attaching copies of all material consents and approvals required in
connection with the execution, delivery and performance by such Borrower and the
validity against such Borrower of the Loan Documents to which it is a party, and
certifying that such consents and approvals are in full force and effect, or (y)
certifying that no such consents or approvals are so required, and (B)
certifying that the conditions specified in Sections 4.01(b), (c) and (d) and
Sections 4.02(a) and (b) have been satisfied;

 

(vii)       copies of (A) the Audited Financial Statements, (B) the unaudited
consolidated balance sheet of the Consolidated Group as at the Interim Balance
Sheet Date, and the related consolidated statements of income and cash flows of
the Consolidated Group for the Reference Period ended on the Interim Balance
Sheet Date, and (C) financial projections and business assumptions covering the
period from the Closing Date through the fiscal year of the Consolidated Group
ending December 31, 2018, all in form and substance reasonably satisfactory to
the Administrative Agent;

 

(viii)      the results of bringdown UCC searches from those delivered to the
Administrative Agent in connection with the Existing Revolver Agreement and
bankruptcy, judgment and tax lien searches, in each case with respect to the
Parent, indicating no Liens other than Permitted Liens and otherwise in form and
substance satisfactory to the Administrative Agent;

 

(ix)         a duly completed Compliance Certificate in form and detail
reasonably satisfactory to the Administrative Agent and the Lenders, evidencing
pro forma compliance with each of the covenants set forth in Section 7.14 (using
Consolidated EBITDA of the Consolidated Group for the Reference Period ended on
the Interim Balance Sheet Date (but including any addbacks to Consolidated
EBITDA approved under the Existing Credit Agreements in the period from the
Interim Balance Sheet Date through the Closing Date) and Consolidated Total
Funded Debt after giving effect to all Indebtedness of the Consolidated Group
incurred or otherwise outstanding at close of business on the day prior to the
Closing Date, but including the Indebtedness anticipated to be outstanding under
this Agreement upon closing and funding on the Closing Date) and Section 7.15;
and

 

(x)          such other assurances, reports, audits, certificates, documents,
consents or opinions as the Administrative Agent or the Required Lenders
reasonably may require.

 

(b)          The absence of any event or circumstance since the Balance Sheet
Date that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect.

 

(c)          The absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrowers, threatened in any court or before
any arbitrator or Governmental Authority that could reasonably be expected to
impair or prevent the consummation of the transactions contemplated by this
Agreement or have a Material Adverse Effect.

 

(d)          The absence of any default by the Parent or any of its Subsidiaries
under any material contract or agreement to which the Parent or such Subsidiary
is a party that could reasonably be expected to have a Material Adverse Effect.

 

72

 

 

(e)          The Administrative Agent’s reasonable satisfaction that all
financial statements delivered to it fairly present the business and financial
condition of the Consolidated Group.

 

(f)          Arrangements completely satisfactory to the Administrative Agent
for the payment at closing of all accrued fees and expenses of the
Administrative Agent required to be paid on or prior to the Closing Date shall
have been made (including the reasonable fees and expenses of counsel for the
Administrative Agent to the extent invoiced prior to the Closing Date) and
arrangements completely satisfactory to each Arranger for the payment of the
fees to be paid on or prior to the Closing Date to such Arranger pursuant to its
Fee Letter.

 

(g)          The Administrative Agent’s and the Lenders’ receipt of all
documentation and other information reasonably required by them under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

 

(h)          To the extent such loans and obligations are not evidenced hereby,
evidence that the loans and other obligations under the Existing Credit
Agreements, concurrently with the Closing Date, are being repaid and all, if
any, commitments thereunder are terminated.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02       Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
LIBOR Rate Loans) is subject to the following conditions precedent:

 

(a)          The representations and warranties of the Borrowers contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith (other than,
solely in connection with any Credit Extension that is to be used by the
Borrowers to refinance any Indebtedness under the Master Note Purchase Agreement
(as certified by the Borrowers in the applicable Notice of Borrowing), the
representation and warranty contained in the first sentence of Section 5.05
hereof), shall be true and correct in all material respects (except, if a
qualifier relating to materiality, Material Adverse Effect or a similar concept
applies, such representation or warranty shall be required to be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in such respects as
of such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.04(a) shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
as applicable, of Section 6.04.

 

(b)          No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

73

 

 

(c)          The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof and, if the Credit Extensions made on
the Closing Date will include any LIBOR Rate Loans, a funding indemnity letter
in form reasonably satisfactory to the Administrative Agent.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Rate
Loans) submitted by the Borrowers shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

 

5.01       Corporate Authority.

 

(a)          Incorporation; Good Standing. Each Borrower (i) is a corporation,
partnership, limited liability company or similar business entity duly
organized, validly existing and in good standing or in current status under the
laws of its respective state of organization, (ii) has all requisite corporate
(or equivalent company or partnership) power to own its property and conduct its
business as now conducted and as presently contemplated, and (iii) is in good
standing as a foreign corporation, partnership, limited liability company or
similar business entity and is duly authorized to do business in each
jurisdiction in which its property or business as presently conducted or
contemplated makes such qualification necessary, except where a failure to be in
good standing or so qualified would not have a Material Adverse Effect.

 

(b)          Authorization. The execution, delivery and performance of the Loan
Documents and the transactions contemplated hereby and thereby (i) are within
the corporate (or equivalent company or partnership) authority of each Borrower,
(ii) have been duly authorized by all necessary corporate (or equivalent company
or partnership) proceedings, (iii) do not conflict with or result in any
material breach or contravention of any provision of law, statute, rule or
regulation to which any Borrower is subject or any judgment, order, writ,
injunction, license or permit applicable to any Borrower so as to materially
adversely affect the assets, business or any activity of the Borrowers, and (iv)
do not conflict with any provision of the Organization Documents of any Borrower
or any agreement or other instrument binding upon them including, without
limitation, those documents executed and/or delivered in connection with any
Covenanted Senior Debt.

 

(c)          Enforceability. The execution, delivery and performance of the Loan
Documents will result in valid and legally binding obligations of the Borrowers
enforceable against each in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

74

 

 

5.02       Governmental Approvals. The execution, delivery and performance by
the Borrowers of the Loan Documents and the transactions contemplated hereby and
thereby do not require any approval or consent of, or filing with, any
Governmental Authority or other Person, other than those approvals and consents
already obtained and filings already made.

 

5.03       Title to Properties; Leases. The Borrowers own all of the assets
reflected in the consolidated balance sheets as at the Balance Sheet Date or
acquired since that date (except property and assets sold or otherwise disposed
of in the ordinary course of business since that date), subject to no mortgages,
capitalized leases, conditional sales agreements, title retention agreements or
other Liens except Permitted Liens.

 

5.04       Financial Statements; Solvency.

 

(a)          There has been furnished to the Lenders (i) audited consolidated
financial statements of the Consolidated Group dated the Balance Sheet Date and
(ii) consolidated financial statements of the Consolidated Group dated the
Interim Balance Sheet Date. Said financial statements have been prepared in
accordance with GAAP and fairly present in all material respects the financial
condition of the Consolidated Group on a consolidated basis, as at the close of
business on the respective dates thereof and the results of operations for the
respective periods then ended. There are no contingent liabilities of the
Consolidated Group involving material amounts, known to the officers of the
Borrowers, which have not been disclosed in said balance sheets and the related
notes thereto or otherwise in writing to the Lenders.

 

(b)          The Borrowers on a consolidated basis (both before and after giving
effect to the transactions contemplated by this Agreement) are and will be
Solvent.

 

5.05       No Material Changes, Etc. Since the Balance Sheet Date, no Material
Adverse Effect has occurred with respect to the financial condition or
businesses of the Borrowers, taken as a whole, as shown on or reflected in the
consolidated balance sheet of the Borrowers as of the Balance Sheet Date, or the
consolidated statement of income for the four (4) fiscal quarters then ended.
Since the Balance Sheet Date, there have not been any Restricted Payments other
than as permitted by Section 7.06.

 

5.06       Permits, Franchises, Patents, Copyrights, Etc. Each Borrower owns or
has been granted the right to use from another Borrower, all franchises,
patents, copyrights, trademarks, trade names, licenses and permits, and rights
in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others.

 

5.07       Litigation. Except as shown on Schedules 5.07 and 5.16 hereto, there
are no actions, suits, proceedings or investigations of any kind pending or, to
the knowledge of any Borrower, threatened against any Borrower before any court,
tribunal or administrative agency or board which either in any individual case
or in the aggregate, has or could reasonably be expected to have a Material
Adverse Effect.

 

75

 

 

5.08       No Materially Adverse Contracts, Etc. No Borrower is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Borrowers’ officers has or is
expected in the future to have a Material Adverse Effect. No Borrower is a party
to any contract or agreement which in the judgment of the Borrowers’ officers
has or is expected to have a Material Adverse Effect, except as otherwise
reflected in adequate reserves.

 

5.09       Compliance with Other Instruments, Laws, Etc. No Borrower is
violating any provision of its Organization Documents, any agreement or
instrument by which any of them may be subject or by which any of them or any of
their properties may be bound, or any Law, in a manner which could reasonably be
expected to result in the imposition of substantial penalties or have a Material
Adverse Effect.

 

5.10       Tax Status. Each of the Borrowers has (a) made or filed (x) all
federal income tax returns, reports and declarations, (y) all material state
income tax returns, reports and declarations, and (z) all other material tax
returns, reports and declarations required by any jurisdiction to which it is
subject (unless and only to the extent that such Borrower has set aside on its
books provisions reasonably adequate for the payment of all unpaid and
unreported taxes), (b) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
and (c) has set aside on its books provisions adequate for the payment of all
material Taxes for periods subsequent to the periods to which such returns,
reports or declarations apply. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction.

 

5.11       No Event of Default. No Default or Event of Default has occurred and
is continuing.

 

5.12       Holding Company and Investment Company Acts. Neither the Parent nor
any of its Subsidiaries is a “public utility”, as that term is defined under the
Federal Power Act, as amended, and the regulations of the Federal Energy
Regulatory Commission (“FERC”) promulgated thereunder. Neither the Parent nor
any of its Subsidiaries (i) is subject to any of the accounting or
cost-allocation requirements of the Public Utility Holding Company Act of 2005,
or the regulations or orders of the FERC promulgated thereunder or (ii) is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

5.13       Absence of Financing Statements, Etc. Other than Permitted Liens,
there is no financing statement, security agreement, chattel mortgage, real
estate mortgage or other document filed or recorded with any filing records,
registry, or other public office, which purports to cover, affect or give notice
of any present or possible future Lien on, or security interest in, any assets
or property of any Borrower, or any rights relating thereto.

 

5.14       ERISA Compliance.

 

(a)          Each Plan (other than a Multiemployer Plan) and, to the Borrowers’
knowledge, each Multiemployer Plan, is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state laws except as could
not reasonably be expected to result in a Material Adverse Effect. Each Pension
Plan (other than a Multiemployer Plan) that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination or
opinion letter from the Internal Revenue Service to the effect that the form of
such Pension Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service. To
the best knowledge of the Borrowers, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

 

76

 

 

(b)          There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred, and neither any Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan (other than a Multiemployer Plan), and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan (other
than a Multiemployer Plan), the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is sixty percent (60%) or higher and neither
any Borrower nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below sixty percent (60%) as of the most recent
valuation date; (iv) neither any Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither any
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
(other than a Multiemployer Plan) has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan (other than a
Multiemployer Plan) and, to the knowledge of the Borrowers, there has been no
notification to the Borrowers that a Multiemployer Plan has been terminated by
the plan administrator thereof or by the PBGC, and, to the knowledge of the
Borrowers, no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Multiemployer Plan.

 

5.15       Use of Proceeds.

 

(a)          General. The proceeds of the Loans shall be used solely as follows:
(a) to the extent applicable, to refinance Indebtedness of the Borrowers under
the Existing Credit Agreements on the Closing Date; (b) to finance acquisitions
permitted pursuant to Section 7.04; and (c) for capital expenditures, working
capital, Letters of Credit, and general corporate purposes.

 

77

 

 

(b)          No Credit Extension, use of proceeds or other transaction
contemplated by this Agreement will violate any applicable Sanctions.

 

(c)          Regulations U and X. The Borrowers are not engaged and will not
engage, principally or as one of their important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the applicable Borrower only or of the Consolidated Group)
subject to any restriction on sale, pledge, or disposal under this Agreement or
subject to any restriction contained in any agreement or instrument between the
Borrowers and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(f) will be margin stock.

 

5.16       Environmental Compliance. The Borrowers have taken all necessary
steps to investigate the past and present condition and usage of the Real Estate
and the operations conducted thereon and, based upon such diligent
investigation, have determined that, except as set forth on Schedule 5.16:

 

(a)          none of the Borrowers or Excluded Subsidiaries, nor any operator of
any Real Estate, nor any operations thereon, is in violation, or alleged
violation, of any judgment, decree, order, law, permit, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act of 1976, CERCLA,
the Superfund Amendments and Reauthorization Act of 1986, the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
Federal, state, local or foreign law, statute, regulation, ordinance, rule,
order, decree, permit, concession, grant, franchise, license, agreement or
governmental restriction relating to health, safety, waste transportation or
disposal, pollution or the protection of the environment or the release of any
materials into the environment, including those related to hazardous substances
or wastes, air emissions or discharges to public or private wastewater systems
(the “Environmental Laws”), which violation would have a Material Adverse
Effect;

 

(b)          none of the Borrowers has received written notice from any third
party, including any Governmental Authority, (i) that any one of them has been
identified by the United States Environmental Protection Agency (“EPA”) as a
potentially responsible party under CERCLA with respect to a site listed on the
National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any hazardous
waste, as defined by 42 U.S.C. §6903(5), any hazardous substances as defined by
42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33), or any other Hazardous Materials which any one of them has generated,
transported or disposed of has been found at any site at which a Governmental
Authority has conducted or has ordered that the Borrowers conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that any one of them is or will be named party to any claim,
action, cause of action, complaint or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Materials, which notice (or any related proceeding or
other action) would have a Material Adverse Effect;

 

78

 

 

(c)          except where it would not have a Material Adverse Effect, (i) no
portion of the Real Estate has been used for the handling, processing, storage
or disposal of Hazardous Materials and no underground tank or other underground
storage receptacle for Hazardous Materials is located on any portion of the Real
Estate; (ii) in the course of any activities conducted by the Borrowers, or, to
the Borrowers’ knowledge by any other operators of the Real Estate, no Hazardous
Materials have been generated or are being used on the Real Estate; (iii) there
have been no unpermitted Releases or threatened Releases of Hazardous Materials
on, upon, into or from the Real Estate; (iv) to the Borrowers’ knowledge, there
have been no Releases of Hazardous Materials on, upon, into or from any real
property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on the Real Estate; and
(v) any Hazardous Materials that have been generated on any of the Real Estate
that are regulated as hazardous have been transported offsite only by carriers
having an identification number issued by the EPA (or the equivalent thereof in
any foreign jurisdiction), and treated or disposed of only by treatment or
disposal facilities maintaining valid permits as required under applicable
Environmental Laws, which transporters and facilities have been and are, to the
Borrowers’ knowledge, operating in compliance with such permits and applicable
Environmental Laws; and

 

(d)          except where it would not have a Material Adverse Effect, none of
the Borrowers is required under any applicable Environmental Law to perform
Hazardous Materials site assessments, or remove or remediate Hazardous
Materials, or provide notice to any Governmental Authority or record or deliver
to other Persons an environmental disclosure document or statement by virtue of
the transactions set forth herein and contemplated hereby, or as a condition to
the effectiveness of any other transactions contemplated hereby.

 

5.17       Transactions with Affiliates. Except as disclosed in Schedule 5.17 or
filings made by the Borrowers under the Exchange Act prior to the Closing Date,
and except for arm’s length transactions pursuant to which a Borrower makes
payments in the ordinary course of business upon terms no less favorable than
such Borrower could obtain from third parties, none of the officers, directors,
or employees of any Borrower is presently a party to any transaction with
another Borrower (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of any Borrower, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

5.18       Subsidiaries. Schedule 1 (as updated from time to time pursuant to
Section 6.16) sets forth a complete and accurate list of the Subsidiaries of the
Parent, including the name of each Subsidiary and its jurisdiction of
incorporation. Each Subsidiary listed on Schedule 1 is (a) wholly owned by the
Parent (except as noted in such Schedule) and (b) is a Borrower hereunder
(except the Excluded Subsidiaries and any Receivables SPVs). The Parent has good
and marketable title to all of the Equity Interests it purports to own of each
such Subsidiary, and each other Borrower has good and marketable title to all of
the Equity Interests it purports to own of such Subsidiary, free and clear in
each case of any Lien. All such Equity Interests have been duly issued and are
fully paid and non-assessable.

 

79

 

 

5.19         True Copies of Charter and Other Documents. Each Borrower has
furnished the Administrative Agent copies, in each case true and complete as of
the Closing Date, of its Organization Documents, including any amendments
thereto.

 

5.20         Disclosure. Neither this Agreement, nor any of the other Loan
Documents, nor any document or information furnished by the Borrowers in
connection therewith contains any untrue statement of a material fact or omits
to state a material fact (known to any Borrower in the case of any document or
information not furnished by the Borrowers) necessary in order to make the
statements herein or therein not misleading. There is no fact known to any
Borrower which materially adversely affects, or which is reasonably likely in
the future to materially adversely affect, the business, assets, or financial
condition of any Borrower, exclusive of effects resulting from changes in
general economic conditions, legal standards or regulatory conditions.

 

5.21         Capitalization. As of the Interim Balance Sheet Date, the
authorized Equity Interests of the Parent consist of (i) 250,000,000 shares of
common stock (par value $0.01 per share) of which 124,119,712 shares were
outstanding as of such date, and (ii) 7,500,000 shares of preferred stock of
which none were outstanding as of such date.  All of such outstanding shares are
fully paid and non-assessable.  In addition, as of the Closing Date, the board
of directors of the Parent has duly reserved (A) 1,255,607 shares of the
Parent’s common stock for issuance upon vesting of outstanding restricted stock
units, (B) 37,000 shares of the Parent’s common stock for issuance upon exercise
of outstanding options, (C) 133,591 shares of the Parent’s common stock for
issuance upon exercise of outstanding warrants, (D) zero shares of the Parent’s
common stock for issuance upon the vesting of outstanding restricted stock, and
(E) 3,133,024 shares of the Parent’s common stock for issuance upon the exercise
of stock options or warrants or on satisfaction of conditions in restricted
stock or restricted stock unit awards, all of which are available to be granted
pursuant to the Parent’s equity incentive plans.

 

5.22         Permits and Licenses. All permits and licenses (other than those
the absence of which would not have a Material Adverse Effect) required for the
construction, ownership and operation of the landfills, solid waste facilities,
and solid waste collection, transfer, hauling, recycling and disposal operations
owned or operated by the Parent and the Subsidiaries have been obtained and
remain in full force and effect and are not subject to any appeals or further
proceedings or to any unsatisfied conditions that may allow material
modification or revocation. Neither any Parent nor any Subsidiary nor, to the
knowledge of a Responsible Officer of the Borrowers, the holder of such licenses
or permits is in violation of any such licenses or permits, except for any
violation which would not have a Material Adverse Effect.

 

5.23         Excluded Subsidiaries. Except as permitted under Section 7.01 or
Section 7.03, no Borrower has or has committed to (a) Guarantee Indebtedness or
other financial obligations of any Excluded Subsidiary or (b) make any advance,
loan, assumption of debt, extension of credit or capital contribution to or any
other Investment in any Excluded Subsidiary.

 

5.24         OFAC. Neither any Borrower, nor any Subsidiary, nor, to the
knowledge of any Borrower or any Subsidiary, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned 50% or more by, or controlled by, any individual or entity that is
(i) currently the subject or target of any Sanctions , (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

 

80

 

 

5.25       Anti-Corruption Laws.

 

The Borrowers and their respective Subsidiaries have conducted their businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions.

 

ARTICLE VI.          AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder and this Agreement has
not been terminated, any Loan or other Obligation hereunder (other than
contingent indemnity obligations with respect to then unasserted claims) shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

6.01       Punctual Payment. The Borrowers will duly and punctually pay or cause
to be paid the principal and interest on the Loans, all L/C Obligations, fees
and other amounts provided for in this Agreement and the other Loan Documents,
all in accordance with the terms of this Agreement and such other Loan
Documents.

 

6.02       Maintenance of Offices. The Parent will maintain its chief executive
offices at 3 Waterway Square Place, Suite 110, The Woodlands, Texas 77380 or
such other place in the United States as the Parent shall designate upon thirty
(30) days prior written notice to the Administrative Agent. Upon request of the
Administrative Agent from time to time after the Closing Date, the Borrowers
shall promptly provide the Administrative Agent with the principal place of
business of each Borrower.

 

6.03       Records and Accounts. Each Borrower will (i) keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with generally accepted accounting principles, (ii) maintain
adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties,
contingencies, and other reserves, and (iii) at all times engage the Accountants
as the independent certified public accountants of the Borrowers.

 

6.04       Financial Statements, Certificates and Information. The Borrowers
will deliver to the Administrative Agent and any Lender upon request of such
Lender (made through the Administrative Agent):

 

(a)          within five (5) days after the filing with the Securities and
Exchange Commission of the Parent’s Annual Report on Form 10-K with respect to
each fiscal year (and in any event within one hundred (100) days after the end
of such fiscal year), the consolidated balance sheets of the Consolidated Group
as at the end of such year, and the related consolidated statements of income
and cash flows of the Consolidated Group, each setting forth in comparative form
the figures for the previous fiscal year, all such financial statements to be in
reasonable detail, prepared in accordance with GAAP and audited and accompanied
by a report and opinion of the Accountants, which report and opinion shall state
that such financial statements present fairly the financial position of the
Consolidated Group and shall not be subject to any qualification as to going
concern or the scope of the audit;

 

81

 

 

(b)          within five (5) days after the filing with the Securities and
Exchange Commission of the Parent’s Quarterly Report on Form 10-Q with respect
to each of the first three (3) fiscal quarters of each fiscal year (and in any
event within 55 days after the end of each such fiscal quarter), copies of the
consolidated balance sheets of the Consolidated Group as at the end of such
fiscal quarter, and the related consolidated statements of income and cash flows
of the Consolidated Group as at the end of such quarter, subject to normal
year-end adjustments and the absence of footnotes, all in reasonable detail and
prepared in accordance with GAAP subject to normal year-end adjustments and the
absence of footnotes, with a certification by the CFO that the consolidated
financial statements are prepared in accordance with GAAP and fairly present the
consolidated financial condition of the Consolidated Group as at the close of
business on the date thereof and the results of operations for the period then
ended;

 

(c)          simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a Compliance Certificate certified
by the CFO that the Consolidated Group is in compliance with the covenants
contained in Sections 7.14 and 7.15 as of the end of the applicable period
setting forth in reasonable detail computations evidencing such compliance;
provided, that if the Borrowers shall at the time of issuance of such
certificate or at any other time obtain knowledge of any Default or Event of
Default, the Borrowers shall include in such certificate or otherwise deliver
forthwith to the Lenders a certificate specifying the nature and period of
existence thereof and what action the Borrowers propose to take with respect
thereto;

 

(d)          contemporaneously with, or promptly following, the filing or
mailing thereof, copies of all material of a financial nature filed with the
Securities and Exchange Commission or sent to the stockholders of the Borrowers;
and

 

(e)          from time to time, such other financial data and other information
(including accountants’ management letters and a copy of the Borrowers’ annual
budget and projections for any fiscal year) as the Lenders may reasonably
request.

 

Borrowers shall be deemed to have delivered reports and other information
referred to in clauses (a), (b), and (d) of this Section 6.04 when (A) such
reports or other information have been posted on the Internet website of the
Securities and Exchange Commission (http://www.sec.gov) or on Parent’s Internet
website as previously identified to the Administrative Agent and Lenders and
(B) Parent or Borrowers have notified the Administrative Agent by electronic
mail of such posting.

 

82

 

 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on, IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, the
Borrowers shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

6.05         Legal Existence and Conduct of Business. Except as otherwise
permitted by Section 7.04, each Borrower will do or cause to be done all things
necessary to preserve and keep in full force and effect its legal existence,
legal rights and franchises; effect and maintain its foreign qualifications,
licensing, domestication or authorization except as terminated by such
Borrower’s board of directors (or similar governing body) in the exercise of its
reasonable judgment and except where the failure of a Borrower to remain so
qualified would not have a Material Adverse Effect; and shall not become
obligated under any contract or binding arrangement which, at the time it was
entered into would have a Material Adverse Effect. Each Borrower will continue
to engage primarily in the businesses conducted by it on the Closing Date and in
related businesses, except to the extent otherwise permitted under Sections 7.03
and 7.04.

 

6.06         Maintenance of Properties. The Borrowers will cause all material
properties used or useful in the conduct of their businesses to be maintained
and kept in good condition, repair and working order and supplied with all
necessary equipment and will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrowers may be necessary so that the businesses carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this section shall prevent the Borrowers from
discontinuing the operation and maintenance of any of their properties if such
discontinuance is, in the judgment of the Borrowers, desirable in the conduct of
their business and which does not in the aggregate have a Material Adverse
Effect.

 

6.07         Insurance. The Borrowers will maintain with financially sound and
reputable insurance companies, funds or underwriters insurance of the kinds,
covering the risks (other than risks arising out of or in any way connected with
personal liability of any officers and directors thereof) and in the relative
proportionate amounts typically carried by reasonable and prudent companies
conducting businesses similar to that of the Borrowers. In addition, the
Borrowers will furnish from time to time, upon the Administrative Agent’s
request, a summary of the insurance coverage, which summary shall be in form and
substance reasonably satisfactory to the Administrative Agent and, if requested
by the Administrative Agent, will furnish to the Administrative Agent
certificates evidencing such insurance and, with respect to the certificate
evidencing liability insurance, naming the Administrative Agent as the
certificate holder thereunder. Notwithstanding the foregoing, the Borrowers
shall be permitted to maintain self insurance programs of the kinds, covering
the risks and in the relative amounts as more particularly described on Schedule
6.07.

 

83

 

 

6.08         Taxes. The Borrowers will duly pay and discharge, or cause to be
paid and discharged, before any material penalty accrues thereon, all taxes,
assessments and other governmental charges (other than taxes, assessments and
other governmental charges imposed by foreign jurisdictions which in the
aggregate are not material to the business or assets of any Borrower on an
individual basis or of the Borrowers on a consolidated basis) imposed upon it
and its real properties, sales and activities, or any material part thereof, or
upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies, which if unpaid might by law become a Lien or charge
upon any material portion of its property, unless such Lien is a Permitted Lien;
provided, however, that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if such Borrower shall have set aside on
its books adequate reserves with respect thereto; and provided further, that the
Borrowers will pay all such taxes, assessments, charges, levies or claims
forthwith upon the commencement of proceedings to foreclose any Lien which may
have attached as security therefor.

 

6.09         Inspection of Properties, Books, and Contracts. The Borrowers will
permit the Administrative Agent or any other designated representative of the
Lenders (including any Lender), upon reasonable notice and during normal
business hours, to visit and inspect any of their properties, to examine their
books of account (including the making of periodic accounts receivable reviews),
or contracts (and to make copies thereof and extracts therefrom), and to discuss
their affairs, finances and accounts with, and to be advised as to the same by,
their officers, all at such times and intervals as the Lenders or the
Administrative Agent may reasonably request.

 

6.10         Compliance with Laws, Contracts, Licenses and Permits; Maintenance
of Material Licenses and Permits. The Borrowers will and will cause the Excluded
Subsidiaries to (i) comply with the provisions of their Organization Documents,
(ii) comply with the provisions of all agreements and instruments by which they
or any of their properties may be bound; and (iii) comply with all applicable
Laws (including Environmental Laws and Environmental Permits) except, in the
cause of subsections (ii) and (iii), where noncompliance with such applicable
Laws would not have a Material Adverse Effect. If at any time while any Loan or
Letter of Credit is outstanding or any Lender or the Administrative Agent has
any obligation to make Loans or issue Letters of Credit hereunder, any
authorization, consent, approval, permit or license from any Governmental
Authority shall become necessary or required in order that the Borrowers may
fulfill any of their obligations hereunder, the Borrowers will immediately take
or cause to be taken all reasonable steps within the power of the Borrowers to
obtain such authorization, consent, approval, permit or license and furnish the
Lenders with evidence thereof.

 

84

 

 

6.11       Environmental Indemnification. Each Borrower covenants and agrees
that it will indemnify and hold the Administrative Agent and the Lenders
harmless from and against any and all claims, expense, damage, loss or liability
incurred by the Administrative Agent or the Lenders (including all costs of
legal representation) relating to (a) any Release or threatened Release of
Hazardous Materials on the Real Estate; (b) any violation of any Environmental
Laws with respect to conditions at the Real Estate or the operations conducted
thereon; (c) the investigation or remediation of offsite locations at which any
Borrower or its predecessors are alleged to have directly or indirectly disposed
of Hazardous Materials; or (d) any Environmental Liability related in any way to
any Borrower or any Excluded Subsidiary. It is expressly acknowledged by each
Borrower that this covenant of indemnification shall include claims, expense,
damage, loss or liability incurred by the Administrative Agent or the Lenders
based upon the Administrative Agent’s or the Lenders’ negligence (but not gross
negligence or willful misconduct, in each case as determined by a court of
competent jurisdiction by a final and nonappealable judgment), and this covenant
shall survive any foreclosure or any modification, release or discharge of the
Loan Documents or the payment of the Loans and shall inure to the benefit of the
Administrative Agent, the Lenders and their successors and assigns.

 

6.12       Further Assurances. The Borrowers will cooperate with the
Administrative Agent and the Lenders and execute such further instruments and
documents as the Lenders or the Administrative Agent shall reasonably request to
carry out to the Lenders’ satisfaction the transactions contemplated by this
Agreement and the Loan Documents.

 

6.13       Notice of Potential Claims or Litigation. The Borrowers will deliver
to the Lenders, within thirty (30) days of receipt thereof, written notice of
the initiation of any action, claim, complaint, or any other notice of dispute
or potential litigation (including without limitation any alleged violation of
any Environmental Law or any dispute, litigation, investigation or proceeding
between any Borrower and any Governmental Authority), wherein the potential
liability could reasonably be expected to be in excess of $15,000,000, together
with a copy of each such notice received by any Borrower or any Excluded
Subsidiary.

 

6.14       Notice of Certain Events Concerning Insurance and Environmental
Claims.

 

(a)          The Borrowers will provide the Lenders with written notice as to
any material cancellation or material change in any insurance of the Borrowers
within ten (10) Business Days after the Borrowers’ receipt of any written notice
of such cancellation or change by any of their insurers.

 

(b)          The Borrowers will promptly notify the Lenders in writing of any of
the following events:

 

85

 

 

(i)          upon obtaining knowledge of any violation of any Environmental Law
regarding the Real Estate or any Borrower’s operations which could reasonably be
expected to result in liability in excess of $15,000,000; (ii) upon obtaining
knowledge of any potential or known Release or threat of Release of any
Hazardous Materials at, from, or into the Real Estate which it reports or is
reportable in writing to any Governmental Authority which could reasonably be
expected to result in liability in excess of $15,000,000; (iii) upon receipt of
any notice of violation of any Environmental Laws or of any Release or
threatened Release of Hazardous Materials, including a notice or claim of
liability or potential responsibility from any third party (including without
limitation any Governmental Authority) and including notice of any formal
inquiry, proceeding, demand, investigation or other action with regard to
(A) operation of the Real Estate, (B) contamination on, from or into the Real
Estate, or (C) investigation or remediation of offsite locations at which any
Borrower or any of its predecessors is alleged to have directly or indirectly
disposed of Hazardous Materials, which violation or Release in any such case
could reasonably be expected to have a Material Adverse Effect; or (iv) upon
obtaining knowledge that any material expense or loss has been incurred by such
Governmental Authority in connection with the assessment, containment, removal
or remediation of any Hazardous Materials with respect to which any Borrower
could reasonably be expected to have liability in excess of $15,000,000 or for
which a Lien for a like amount could reasonably be expected to be imposed on the
Real Estate.

 

6.15       Notice of Default. The Borrowers will promptly notify the Lenders in
writing of the occurrence of any Default or Event of Default. If any Person
shall give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or any
other note, evidence of Indebtedness, indenture or other obligation evidencing
Indebtedness in excess of $15,000,000 as to which any Borrower is a party or
obligor, whether as principal or surety, the Borrowers shall forthwith give
written notice thereof to the Lenders, describing the notice or action and the
nature of the claimed default.

 

6.16       New Subsidiaries.

 

(a)          Any new Subsidiary (other than permitted Excluded Subsidiaries and
Receivables SPVs) created or acquired by a Borrower as permitted under Section
7.04 shall become a Borrower hereunder. Such Subsidiary shall become a Borrower
hereunder on or before the fifteenth (15th) Business Day after the end of the
fiscal quarter in which such Subsidiary was created or acquired. A Subsidiary
shall become a Borrower by (x) signing a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent providing that such
Subsidiary shall become a Borrower hereunder, and (y) providing such other
documentation as the Administrative Agent may reasonably request, including,
without limitation, (i) KYC Requirement Information with respect to such new
Subsidiary, (ii) applicable documentation with respect to the conditions
specified in Section 4.01(a), clauses (i) through (iv), (iii) evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect with respect to such new Subsidiary, together with
insurance binders or other satisfactory certificates of insurance, (iv) the
results of UCC searches with respect to such new Subsidiary indicating no Liens
other than Permitted Liens and otherwise in form and substance satisfactory to
the Administrative Agent, and (v) an opinion of in-house counsel to the Parent,
in form and substance reasonably satisfactory to the Administrative Agent, with
respect to (x) each such new Subsidiary that is organized under California,
Delaware and/or New York law, and (y) such joinder agreement and related
documentation. In such event, the Administrative Agent is hereby authorized by
the parties to amend Schedule 1 to include such new Subsidiary and the KYC
Requirement Information in respect thereof.

 

(b)          The Parent shall at all times directly or indirectly through a
Subsidiary own all of the Equity Interests of each of the Subsidiaries (other
than the Excluded Subsidiaries).

 

86

 

 

6.17       [Reserved].

 

6.18       Additional Notices. The Borrowers will promptly notify the
Administrative Agent in writing of (a) any material change by any Borrower in
accounting policies, financial reporting practices (subject to Section 7.12) or
attestation reports concerning internal controls pursuant to Section 404 of
Sarbanes-Oxley, and (b) the occurrence of any ERISA Event.

 

6.19       Designation of Excluded Subsidiaries. The Parent may from time to
time designate any Subsidiary as an Excluded Subsidiary, provided that the
following conditions precedent to the effectiveness of such designation are
satisfied:

 

(a)          at the time of such designation, no Default or Event of Default has
occurred and is continuing, and such designation will not otherwise create a
Default or an Event of Default;

 

(b)          the Borrowers will be in pro forma compliance with the restrictions
on Excluded Subsidiaries set forth in Section 7.15, measured as of the end of
the most recent fiscal quarter of the Consolidated Group for which a Compliance
Certificate has been or is required to have been delivered pursuant to Section
6.04(c) (with assets values and revenues of the Excluded Subsidiaries adjusted
as if such designation occurred on the first day of the applicable Reference
Period); and

 

(c)          the Parent has delivered to the Administrative Agent (i) written
notice of such designation and (ii) a Compliance Certificate certifying
compliance with the conditions set forth in the foregoing clause (b) and setting
forth reasonably detailed calculations in support thereof.

 

For the avoidance of doubt, in the event that any Borrower is designated as an
Excluded Subsidiary in accordance with this Section 6.19, such Subsidiary shall
be released from its obligations under the Loan Documents.

 

6.20       Anti-Corruption Laws.

 

Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

 

ARTICLE VII.         NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnity obligations with respect
to then unasserted claims) shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding:

 

7.01       Restrictions on Indebtedness. No Borrower shall create, incur, assume
or suffer to exist any Indebtedness other than:

 

(a)          Indebtedness existing on the Closing Date and set forth on Schedule
7.01, including any renewals, extensions, refinancings and replacements thereof
so long as the principal amount thereof (plus all accrued interest on such
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith, the amount of which may be included in the
principal amount of any refinancing) is not increased;

 

87

 

 

(b)          incurrence of guaranty, suretyship or indemnification obligations
in connection with the Borrowers’ performance of services for their respective
customers in the ordinary course of their businesses;

 

(c)          Indebtedness of one Borrower to another Borrower;

 

(d)          Indebtedness of the Borrowers incurred in connection with the
acquisition or lease of any equipment or other property by the Borrowers under
any Synthetic Lease, Capital Lease or other lease arrangement or purchase money
financing;

 

(e)          Indebtedness of the Borrowers with respect to bonds for closure and
post-closure obligations relating to any landfill owned or operated by the
Borrowers;

 

(f)          Indebtedness of the Borrowers in respect of Swap Contracts
(including Fuel Derivatives Obligations) entered into in the ordinary course of
business and not for speculative purposes;

 

(g)          Indebtedness of the Borrowers with respect to letters of credit of
Persons acquired by the Borrowers; provided, that such letters of credit shall
be retired immediately or replaced by Letters of Credit under this Agreement as
soon as possible but in any event not later than one hundred twenty (120) days
after the closing of any such acquisition;

 

(h)          Indebtedness of the Borrowers in respect of IRBs; provided, that
(i) such Indebtedness may be secured only to the extent such IRBs are L/C
Supported IRBs and (ii) after taking into account all Indebtedness incurred
pursuant to this clause (h), the Borrowers on a consolidated basis shall be in
pro forma compliance with each of the financial covenants set forth in Section
7.14 (using Consolidated EBITDA of the Consolidated Group as of the last day of
the applicable Pro Forma Reference Period (but including any addbacks to
Consolidated EBITDA previously approved in the period following the last day of
the applicable Pro Forma Reference Period) and Consolidated Total Funded Debt as
of the date of, and after giving effect to, such Indebtedness (with such amounts
adjusted as if such Indebtedness was incurred on the first day of the applicable
Pro Forma Reference Period));

 

(i)          other secured Indebtedness (other than as permitted under other
subsections hereof), not in excess of $20,000,000 in the aggregate at any time
outstanding;

 

(j)          other unsecured Indebtedness; provided, that, at the time of
incurrence thereof, the Borrowers shall be in pro forma compliance with each of
the financial covenants set forth in Section 7.14 (using Consolidated EBITDA of
the Consolidated Group as of the last day of the applicable Pro Forma Reference
Period (but including any addbacks to Consolidated EBITDA previously approved in
the period following the last day of the applicable Pro Forma Reference Period)
and Consolidated Total Funded Debt as of the date of, and after giving effect
to, such Indebtedness (with such amounts adjusted as if such Indebtedness was
incurred on the first day of the applicable Pro Forma Reference Period)); and

 

88

 

 

(k)          the Obligations.

 

7.02       Restrictions on Liens. No Borrower shall create or incur or suffer to
be created or incurred or to exist any Lien of any kind upon any property or
assets of any character, whether now owned or hereafter acquired, or upon the
income or profits therefrom; or transfer any of such property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; or acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; or suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against it which if unpaid might by
law or upon bankruptcy or insolvency, or otherwise, be given any priority
whatsoever over its general creditors; or sell, assign, pledge or otherwise
transfer any accounts, contract rights, general intangibles or chattel paper,
with or without recourse, except as follows (the “Permitted Liens”):

 

(a)          Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or Liens on properties to secure claims for
labor, material or supplies in respect of obligations not overdue or that are
being contested in good faith by appropriate proceedings (provided that, if the
obligation with respect to which any such Lien arises is being contested in good
faith by appropriate proceedings, such obligation may remain unpaid during the
pendency of such proceedings as long as the Borrowers shall have set aside on
their books adequate reserves with respect thereto);

 

(b)          Deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations other than any Lien imposed by ERISA and not
permitted pursuant to Section 7.07;

 

(c)          Liens in respect of judgments or awards which have been in force
for less than the applicable period for taking an appeal so long as execution is
not levied thereunder or in respect of which the applicable Borrower shall at
the time in good faith be prosecuting an appeal or proceedings for review and in
respect of which a stay of execution shall have been obtained pending such
appeal or review and in respect of which such Borrower maintains adequate
reserves;

 

(d)          Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens, in existence less than one hundred twenty (120) days from the
date of creation thereof in respect of obligations not overdue; provided, that
such Liens may continue to exist for a period of more than one hundred twenty
(120) days if the validity or amount thereof shall currently be contested by the
applicable Borrower in good faith by appropriate proceedings and if such
Borrower shall have set aside on its books adequate reserves with respect
thereto as required by GAAP; and provided further, that such Borrower will pay
any such claim forthwith upon commencement of proceedings to foreclose any such
Lien;

 

(e)          Encumbrances on Real Estate consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s Liens under leases
to which any Borrower is a party, and other minor Liens none of which in the
opinion of such Borrower interferes materially with the use of the property
affected in the ordinary conduct of the business of such Borrower, which defects
do not individually or in the aggregate have a Material Adverse Effect;

 

89

 

 

(f)          Liens securing Indebtedness permitted under Section 7.01(d)
incurred in connection with the lease or acquisition of property or fixed assets
or industrial bond financings; provided, that such Liens shall encumber only the
property or assets so acquired or financed and shall not exceed the purchase
price thereof;

 

(g)          Liens, whether created by contract, law, regulation or ordinance,
securing Indebtedness permitted by Sections 7.01(b), (e) and (g); provided, that
any security granted therefor is limited to (i) rights to payment under, and use
of equipment or related assets to perform, the contracts to which such guaranty,
suretyship or bond obligations relate, (ii) Liens arising under the laws of
suretyship and (iii) similar Liens granted in favor of municipalities or other
governmental entities pursuant to any Municipal Contract; provided, that such
Liens (A) encumber only the containers, bins, carts and vehicles used in
connection with such Municipal Contract and (B) are promptly released as soon as
such release is not prohibited under the terms of such Municipal Contract;

 

(h)          Liens listed on Schedule 7.02 hereto;

 

(i)           Liens securing Indebtedness permitted under Section 7.01(h) in the
form of L/C Supported IRBs;

 

(j)           Liens securing deposits made on account of liabilities to
insurance carriers under insurance or self-insurance arrangements;

 

(k)          Liens granted to a Receivables SPV in connection with a Permitted
Receivables Transaction and securing Indebtedness of the Parent and its
Subsidiaries existing as of the Closing Date and listed on Schedule 7.01 in
connection therewith; provided, that such Liens attach only to the accounts
receivable which are the subject of such Indebtedness and to the Equity
Interests of the Receivables SPV;

 

(l)           Liens granted in connection with secured Indebtedness incurred
pursuant to Sections 7.01(a) or (i); and

 

(m)         Liens granted to secure Indebtedness and other liabilities and
obligations under any Covenanted Senior Debt so long as the Obligations are
simultaneously secured on a pari passu basis pursuant to customary documentation
reasonably acceptable to the Administrative Agent.

 

7.03       Restrictions on Investments. No Borrower shall make any Investments
unless (i) the Borrowers are in pro forma compliance with each of the financial
covenants set forth in Section 7.14 (using Consolidated EBITDA of the
Consolidated Group as of the last day of the applicable Pro Forma Reference
Period (but including any addbacks to Consolidated EBITDA previously approved in
the period following the last day of the applicable Pro Forma Reference Period)
and Consolidated Total Funded Debt as of the date of, and after giving effect
to, such Investment (with such amounts adjusted as if such Investment occurred
on the first day of the Pro Forma Reference Period)), (ii) at the time of such
Investment, no Default or Event of Default has occurred and is continuing or
would result therefrom and (iii) to the extent such proposed Investment
constitutes a transaction described in Section 7.04(a), the Borrowers comply
with the requirements set forth in such Section 7.04(a); provided, that nothing
set forth in this Section 7.03 shall prohibit ordinary course Investments made
by the Borrowers from time to time in cash and cash equivalents.

 

90

 

 

7.04       Merger, Consolidation and Disposition of Assets.

 

(a)          No Borrower shall become a party to any merger or consolidation, or
agree to or effect any asset acquisition or stock acquisition (other than the
acquisition of assets in the ordinary course of business consistent with past
practices and with respect to asset swaps) except the merger or consolidation
of, or asset or stock acquisitions between existing Borrowers, and except as
otherwise provided in this Section 7.04(a). The Borrowers may purchase or
otherwise acquire assets or the Equity Interests of any other Person; provided,
that:

 

(i)          the Borrowers are in pro forma compliance with each of the
financial covenants set forth in Section 7.14 (using Consolidated EBITDA of the
Consolidated Group as of the last day of the applicable Pro Forma Reference
Period (but including any addbacks to Consolidated EBITDA previously approved in
the period following the last day of the applicable Pro Forma Reference Period)
and Consolidated Total Funded Debt as of the date of, and after giving effect
to, such acquisition (with such amounts adjusted as if such acquisition occurred
on the first day of the applicable Pro Forma Reference Period));

 

(ii)         at the time of such acquisition, no Default or Event of Default has
occurred and is continuing, and such acquisition will not otherwise create a
Default or an Event of Default hereunder;

 

(iii)        the business to be acquired is predominantly in the same lines of
business as the Borrowers, or businesses reasonably related or incidental
thereto (e.g., non-hazardous solid waste collection, transfer, hauling,
recycling, or disposal), except for Investments in other lines of business in an
aggregate amount not to exceed $100,000,000 at any time outstanding for all such
Investments (the amount of any such Investment being the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment);

 

(iv)        all of the assets to be acquired shall be owned by an existing or
newly created Subsidiary of the Parent which Subsidiary shall be or become a
Borrower hereunder in accordance with Section 6.16 or be designated an Excluded
Subsidiary in accordance with Section 6.19 and subject to Section 7.15;

 

(v)         the board of directors and (if required by applicable law) the
shareholders, or the equivalents thereof, of the business to be acquired has
approved such acquisition; and

 

(vi)        if such acquisition is made by a merger, a Borrower, or a
wholly-owned Subsidiary of the Parent which shall become a Borrower in
connection with such merger, shall be the surviving entity.

 

Notwithstanding anything to the contrary set forth in this clause (a), the
Parent shall not consummate any merger in which it is not the surviving entity.

 

91

 

 

(b)          No Borrower shall become a party to or agree to or effect any
Disposition of assets, other than (a) the sale of inventory, the licensing of
intellectual property and the Disposition of obsolete assets, in each case in
the ordinary course of business consistent with past practices, (b) a
Disposition of assets from a Borrower to any other Borrower, (c) the sale or
exchange of routes and related assets which, in the business judgment of the
Borrowers, will not have a Material Adverse Effect, (d) assets with a fair
market value of less than $50,000,000 per year transferred in connection with an
asset sale or swap, which sale or swap, in the business judgment of the
Borrowers, will not have a Material Adverse Effect, and (e) the sale, lease,
assignment, transfer or other Disposition of Receivables in connection with any
Permitted Receivables Transaction.

 

7.05       Sale and Leaseback. No Borrower shall enter into any arrangement,
directly or indirectly, whereby such Borrower shall sell or transfer any
property owned by it in order then or thereafter to lease such property or lease
other property which such Borrower intends to use for substantially the same
purpose as the property being sold or transferred, without the prior written
consent of the Required Lenders.

 

7.06       Restricted Payments and Redemptions. No Borrower shall make any
Restricted Payments (provided, however, that neither the exercise of common
stock purchase warrants or options to purchase common stock on a “cashless”
exercise basis under a Borrower’s equity incentive plans shall constitute a
purchase or redemption of Equity Interests), except that (a) a Borrower may make
any Restricted Payment to another Borrower, (b) the Parent may make any
Restricted Payment so long as no Default or Event of Default exists or would be
created by the making of such Restricted Payment (provided, that if as of the
end of any fiscal quarter in any fiscal year (and after giving effect to any
Indebtedness incurred to finance such Restricted Payment, if any), the
Consolidated Group have on a consolidated basis a Leverage Ratio of greater than
or equal to 3.00 to 1.00, as determined by reference to the most recent
Compliance Certificate delivered to the Administrative Agent pursuant to Section
6.04, the Parent shall not make Restricted Payments in excess of the
Distribution Limitation in the aggregate in such fiscal year, unless and until
such time as the Consolidated Group shall have on a consolidated basis a
Leverage Ratio of less than 3.00 to 1.00 as determined by reference to any
subsequent Compliance Certificate delivered to the Administrative Agent pursuant
to Section 6.04; provided further, that if (x) the Parent shall be prohibited
from making Restricted Payments in excess of the Distribution Limitation in the
aggregate in any fiscal year as a result of the application of the foregoing
Leverage Ratio and (y) the Parent shall have previously made Restricted Payments
in an aggregate amount greater than or equal to the Distribution Limitation
during such fiscal year, the Parent shall not be deemed to be in violation of
this Section 7.06 as a result of such pre-existing Restricted Payments but shall
not make any additional Restricted Payments for the remainder of such fiscal
year, unless and until such time as the Consolidated Group have on a
consolidated basis a Leverage Ratio of less than 3.00 to 1.00 as determined by
reference to any subsequent Compliance Certificate delivered to the
Administrative Agent pursuant to Section 6.04); and (c) the Borrowers may make
cash payments to its employees pursuant to one or more profit sharing, equity
incentive or other benefit plan.

 

92

 

 

7.07       Employee Benefit Plans. No Borrower nor any ERISA Affiliate will:

 

(a)          engage in any “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code or otherwise incur any excise
taxes under Sections 4971, 4975, 4980B or 4980D of the Code which could
reasonably be expected to result in a material liability (and in any event not
in excess of $15,000,000) for any Borrower; or

 

(b)          fail to satisfy the Pension Funding Rules with respect to any
Pension Plan (other than a Multiemployer Plan) which could reasonably be
expected to result in a material liability (and in any event not in excess of
$15,000,000) for any Borrower or fail to meet or seek any waiver of the minimum
funding standards or incur any funding shortfall (within the meaning of Sections
302 and 303 of ERISA or Sections 430 and 436 of the Code) with respect to any
such Pension Plan which could reasonably be expected to result in a material
liability (and in any event not in excess of $15,000,000) for any Borrower; or

 

(c)          fail to contribute to any Pension Plan to an extent which, or
terminate any Pension Plan (other than a Multiemployer Plan) in a manner which,
could reasonably be expected to result in the imposition of a Lien securing
material obligations (and in any event obligations in excess of $15,000,000) on
any assets of any Borrower pursuant to Section 303(k) or Section 4068 of ERISA
or Section 430(k) of the Code; or

 

(d)          post any security pursuant to Section 436(f) of the Code or fail to
meet the minimum required contribution payment obligations under Section 303(j)
of ERISA with respect to any Pension Plan (other than a Multiemployer Plan)
which could reasonably be expected to result in a material liability (and in any
event not in excess of $15,000,000) for any Borrower; or

 

(e)          permit or take any action which would result in the aggregate
benefit liabilities (within the meaning of Section 4001 of ERISA) of all Pension
Plans (other than any Multiemployer Plans) exceeding the value of the aggregate
assets of such Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any such Pension Plan with assets in excess of benefit
liabilities which could reasonably be expected to result in a material liability
(and in any event not in excess of $15,000,000) for any Borrower; or

 

(f)          incur any withdrawal liability within the meaning of Section 4201
of ERISA with respect to any Multiemployer Plan which could reasonably be
expected to result in a material liability (and in any event not in excess of
$15,000,000) for any Borrower.

 

7.08       Burdensome Agreements. Except as required by any Municipal Contract,
no Borrower shall enter into or permit to exist any arrangement or agreement,
enforceable under applicable law, which directly or indirectly prohibits such
Borrower from (a) making Restricted Payments to the Parent or any other Borrower
or otherwise transferring property to or investing in the Parent or any other
Borrower, except for any such agreement or arrangement in effect at the time
such Borrower became a Subsidiary of the Parent, so long as such agreement or
arrangement was not entered into solely in contemplation of such Borrower
becoming a Subsidiary of the Parent, (b) Guaranteeing the Indebtedness of the
Parent or any other Borrower or (c) creating or incurring any lien, encumbrance,
mortgage, pledge, charge, restriction or other security interest or Lien in
favor of the Administrative Agent for the benefit of the Lenders and the
Administrative Agent under the Loan Documents other than customary
anti-assignment provisions in leases and licensing agreements entered into by
such Borrower in the ordinary course of its business; provided, however, that
clause (c) of this Section 7.08 shall not prohibit any negative pledge
(i) incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.01, (A) solely to the extent any such negative pledge relates to the
property financed by such Indebtedness or (B) the terms of which are customary
at the time of incurrence and are approved by the Administrative Agent in
writing, (ii) with respect to any Subsidiary of Parent, imposed pursuant to an
agreement which has been entered into for the sale or disposition permitted
under Section 7.04(b), or (iii) in connection with restrictions imposed by
applicable laws.

 

93

 

 

7.09         Business Activities. No Borrower will engage directly or indirectly
(whether through Subsidiaries or otherwise) in any type of business other than
the businesses conducted by such Borrower on the Closing Date and in related
businesses, except to the extent otherwise permitted under Sections 7.03 and
7.04.

 

7.10         Transactions with Affiliates. No Borrower will engage in any
transaction with any non-Borrower Affiliate (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such non-Borrower Affiliate or, to the knowledge of the
Borrowers, any corporation, partnership, trust or other entity in which any such
non-Borrower Affiliate has a substantial interest or is an officer, director,
trustee or partner, on terms more favorable to such Person than would have been
obtainable on an arm’s-length basis in the ordinary course of business.

 

7.11         Prepayments of Indebtedness. No Borrower shall prepay, redeem or
repurchase any Indebtedness incurred by the Borrowers pursuant to Section 7.01
(other than the Obligations) unless no Default or Event of Default has occurred
and is continuing, or would be created thereby.

 

7.12         Accounting Changes. No Borrower will make any change in its
accounting policies or reporting practices, except as required by GAAP.

 

7.13         Use of Proceeds. None of the Borrowers shall use the proceeds of
any Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose; provided, that the Borrowers may use the
proceeds of Loans advanced hereunder to purchase stock of the Parent as
permitted under Section 7.06 so long such stock is retired upon the consummation
of the applicable repurchase.

 

94

 



 

7.14       Financial Covenants.

 

(a)          Leverage Ratio. As of the last day of each fiscal quarter of the
Consolidated Group, the ratio of (i) Consolidated Total Funded Debt outstanding
on such date to (ii) Consolidated EBITDA for the Reference Period ending on such
date (the “Leverage Ratio”), shall not exceed 3.50:1.00; provided that in the
event of an acquisition permitted under Section 7.03 and Section 7.04 having an
aggregate purchase price equal to $100,000,000 or greater which would result in
a pro forma Leverage Ratio (after taking into account all existing Consolidated
Total Funded Debt and all Consolidated Total Funded Debt to be incurred, assumed
or repaid in connection with such acquisition) of 3.00:1.00 or higher, then, at
the election of the Parent, the foregoing 3.50:1.00 ratio shall be deemed to be
3.75:1.00 for the fiscal quarter in which such acquisition occurs and the
immediately following fiscal quarter and the maximum permitted Leverage Ratio
will thereafter revert to 3.50:1.00). The Borrower may utilize this deemed
Leverage Ratio increase no more than once in any four fiscal quarter period.

 

(b)          Interest Coverage Ratio. As of the last day of any fiscal quarter
of the Consolidated Group, the ratio of Consolidated EBIT to Consolidated Total
Interest Expense, in each case for the Reference Period ending on such date,
shall not be less than 2.75:1.00.

 

7.15        Restrictions on Excluded Subsidiaries. As of the end of each fiscal
quarter of the Borrowers, (a) the aggregate book value of the assets of all
Excluded Subsidiaries, shall not exceed five percent (5%) of the aggregate book
value of the assets of the Consolidated Group as of the end of such fiscal
quarter, and (b) the aggregate revenues of all Excluded Subsidiaries, shall not
exceed five percent (5%) of the aggregate revenues of the Consolidated Group for
the same period, in either case unless, within thirty (30) days after such date,
the Parent re-designates one or more Excluded Subsidiaries as a Borrower or
Borrowers hereunder to the extent necessary to satisfy the requirements of the
foregoing clauses (a) and (b) (as re-measured for the relevant date or period).
Any such re-designated Subsidiary shall become a Borrower by (x) signing a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent, providing that such Subsidiary shall become a Borrower
hereunder, and (y) providing such other documentation as the Administrative
Agent may reasonably request, including, without limitation, (i) KYC Requirement
Information with respect to such re-designated Subsidiary and (ii) documentation
with respect to the conditions specified in Section 4.01. In such event, the
Administrative Agent is hereby authorized by the parties to amend Schedule 1 to
designate such Subsidiary as a Borrower and add the KYC Requirement Information
in respect thereof. For the avoidance of doubt, in the event that any Excluded
Subsidiary is joined as a Borrower in accordance with this Section 7.15, such
Subsidiary shall immediately cease to be an Excluded Subsidiary hereunder upon
the effectiveness of such Subsidiary becoming a Borrower.

 

7.16       Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

 

7.17       Anti-Corruption Laws.

 

Directly or indirectly use the proceeds of any Credit Extension for any purpose
which would breach the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions.

 



95

 

 

ARTICLE VIII.         EVENTS OF DEFAULT AND REMEDIES

 

8.01       Events of Default. Any of the following shall constitute an “Event of
Default”:

 

(a)          the Borrowers fail to pay any principal of the Loans or any L/C
Obligation when the same shall become due and payable, whether at the Maturity
Date, or any accelerated date of maturity or at any other date fixed for
payment;

 

(b)          the Borrowers fail to pay any interest or fees or other amounts
owing under the Loan Documents within five (5) Business Days after the same
shall become due and payable whether at the Maturity Date or any accelerated
date of maturity or at any other date fixed for payment;

 

(c)          the Borrowers fail to comply with the covenants contained in
Sections 6.05, 6.13, 6.14 or 6.15 or Article VII;

 

(d)          the Borrowers fail to perform any term, covenant or agreement
contained herein or in any of the other Loan Documents (other than those
specified in subsections (a), (b) and (c) above) within thirty (30) days after
written notice of such failure has been given to the Borrowers by the
Administrative Agent or any Lender;

 

(e)          any representation or warranty contained in this Agreement or in
any document or instrument delivered pursuant to or in connection with this
Agreement proves to have been false in any material respect upon the date when
made or repeated;

 

(f)          any Borrower or any Excluded Subsidiary fails to pay at maturity,
or within any applicable period of grace, any and all obligations for borrowed
money (other than the Obligations) or any guaranty with respect thereto in an
aggregate amount greater than $50,000,000 or fails to observe or perform any
material term, covenant or agreement contained in any agreement by which it is
bound, evidencing or securing borrowed money in an aggregate amount greater than
$50,000,000 for such period of time as would permit (after the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof, unless the
same shall have been waived by the holder(s) thereof;

 

(g)          any Borrower or any Excluded Subsidiary institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) days; or any proceeding under any Debtor Relief Law relating to any such
Person or to all or any material part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for sixty (60)
days, or an order for relief is entered in any such proceeding;

 

(h)          (i) any Borrower or any Excluded Subsidiary becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy;

 



96

 

 

(i)           there remains in force, undischarged, unsatisfied and unstayed,
for more than forty-five (45) days, whether or not consecutive, any final
judgment against any Borrower or any Excluded Subsidiary which, with other
outstanding final judgments against the Borrowers and the Excluded Subsidiaries,
exceeds in the aggregate $20,000,000 after taking into account any undisputed
insurance coverage;

 

(j)           (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrowers under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $20,000,000,
or (ii) the Borrowers or any ERISA Affiliate fail to pay when due, after the
expiration of any applicable grace period (or any period during which (x) any
Borrower is permitted to contest its obligations to make such payment without
incurring any liability (other than interest) or penalty and (y) any Borrower is
contesting such obligation in good faith and by appropriate proceedings), any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$20,000,000;

 

(k)          any of the Loan Documents is cancelled, terminated, revoked or
rescinded, in each case other than in accordance with the terms thereof or with
the express prior written agreement, consent or approval of the Lenders, or any
action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents is commenced by or on behalf of any Borrower
or any stockholder of any Borrower who is an officer or director of such
Borrower, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction makes a determination that, or issues a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;

 

(l)           (i) other than pursuant to the sale of all of the Equity Interests
of a Borrower permitted under Section 7.04, the Parent at any time legally or
beneficially owns less than one hundred percent (100%) of the shares of the
Equity Interests of each other Borrower (directly or indirectly in accordance
with Section 6.16), or (ii) any person or group of persons (within the meaning
of Section 13 or 14 of the Exchange Act) has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under said Act) of twenty-five percent (25%) or more of the
outstanding shares of common stock of the Parent; or, during any period of
twelve (12) consecutive calendar months, individuals who were directors of the
Parent on the first day of such period cease to constitute a majority of the
board of directors unless such new directors were approved by a majority of the
directors who were directors on the first day of such period; provided, however,
that any such change of control described in this clause (ii) resulting from an
acquisition permitted under Section 7.04 shall not constitute a Default or an
Event of Default hereunder; or

 

(m)          the occurrence of a “Change of Control” under and as defined in any
documents executed and/or delivered in connection any Covenanted Senior Debt.

 



97

 

 

8.02       Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)          require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuer any
other right or remedy available under any other Loan Document, at law, in
equity, under any other instrument, document or agreement or otherwise;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent,
the L/C Issuer or any Lender.

 

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law, in equity, under any other instrument, document or
agreement or otherwise, whether now existing or hereafter arising.

 

8.03       Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to the Lenders and the L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 



98

 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations
arising under the Loan Documents, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.05(c) and 2.17; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.          ADMINISTRATIVE AGENT

 

9.01       Appointment and Authorization of the Administrative Agent. Each of
the Lenders and each L/C issuer hereby irrevocably appoints Bank of America to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and none
of the Borrowers nor any other Borrower shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

9.02       Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “the Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 



99

 

 

9.03       Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity; and

 

(d)          shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default is given in writing to the Administrative
Agent by the Borrowers, a Lender or an L/C Issuer. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 



100

 

 

9.04        Reliance by the Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06        Resignation of the Administrative Agent.

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrowers. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 



101

 

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrowers and such Person remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(h) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(d)          Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrowers of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit issued
by Bank of America, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 



102

 

 

9.07       Non-Reliance on the Administrative Agent and Other the Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08       No Other Duties, Etc. Anything herein to the contrary
notwithstanding, no Lender holding a title listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.09       The Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise;

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 



103

 

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and each L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

9.10       Release of Borrowers. The Lenders and the L/C Issuers irrevocably
authorize the Administrative Agent to release any Borrower from its obligations
under the Loan Documents if such Person ceases to be a Subsidiary as a result of
a transaction permitted hereunder or is designated as an Excluded Subsidiary in
accordance with Section 6.19. Upon request by the Administrative Agent at any
time, subject to the provisions of Section 10.01(g), the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Borrower
from its obligations under the Loan Documents pursuant to this Section 9.10.

 

ARTICLE X. MISCELLANEOUS

 

10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Borrower therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Borrower, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)          waive any condition set forth in Section 4.01(a) without the
written consent of each Lender except that, in the sole discretion of the
Administrative Agent, only a waiver by the Administrative Agent shall be
required with respect to immaterial matters or items noted in any post-closing
letter made available to the Lenders with respect to which the Borrowers have
given assurances satisfactory to the Administrative Agent that such items shall
be delivered promptly following the Closing Date;

 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02 or any Term Loan Commitment after
the initial funding thereof on the Closing Date) without the written consent of
such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments, if any) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby (it being understood that any vote to rescind
acceleration of amounts owing with respect to the Loans and other Obligations
under the Loan Documents shall only require the approval of the Required
Lenders);

 



104

 

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01 with respect to the Fee Letters) any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender directly affected thereby except that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest or L/C Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee;

 

(e)          change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

 

(g)          except as provided in Section 9.10, release the Parent or all or
substantially all of the Borrowers from their Obligations under the Loan
Documents without the written consent of each Lender; or

 

(h)          release all or substantially all of any collateral hereafter
securing all or any portion of the Obligations without the written consent of
each Lender, subject to customary Lien release exceptions as may be provided in
the documentation pursuant to which any such collateral is obtained;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 



105

 

 

Notwithstanding any provision in this Section 10.01 to the contrary but subject
to Section 2.14 (including those matters that may be addressed in a Conforming
Amendment without the requirement for additional consents pursuant to Section
2.14), this Agreement may be amended with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (i) to add one or more
additional revolving credit or term loan facilities to this Agreement and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent and approved by the Required Lenders,
the Lenders providing such additional credit facilities to participate in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

 

10.02     Notices; Effectiveness; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to the Borrowers, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrowers), as may be updated pursuant to Section 10.02(d).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient), with confirmation of transmission by the transmitting equipment.
Notices delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).

 



106

 

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrowers may each, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided, that for both clauses (i) and (ii), if such notice, e-mail or other
communication is not sent during the normal business hours of the recipient,
such notice, e-mail or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’ or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such the Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrowers, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)          Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.

 

107

 

 

(e)          Reliance by the Administrative Agent, L/C Issuer and the Lenders.
The Administrative Agent, the L/C Issuer and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Committed Loan
Notices, L/C Applications and Swing Line Loan Notices) purportedly given by or
on behalf of a Responsible Officer of the Borrowers even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers, except in the case of any of
the foregoing Persons who are seeking indemnification hereunder, to the extent
such reliance resulted from such Person’s gross negligence or willful misconduct
as determined by a court of competent jurisdiction by a final and nonappealable
judgment. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or the Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Borrower under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

108

 

 

10.04     Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer; provided
that for any individual enforcement action or series or related actions, the
Borrowers shall not be required to pay legal fees, charges and disbursements of
more than one primary outside counsel and any reasonably necessary local outside
counsel for the Administrative Agent, the Lenders and the L/C Issuers
collectively, unless the representation of all such Persons by one counsel would
be inappropriate due to the existence of an actual or potential conflict of
interest, in which case the Borrower shall also be required to pay the legal
fees, charges and disbursements of additional outside counsel to such conflicted
Persons), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 



109

 

 

(b)          Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including settlement costs and the reasonable fees, charges and
disbursements of any counsel for any Indemnitee; provided that for any
individual claim or series or related claims, this indemnity shall only apply to
the legal fees, charges and disbursements of one primary outside counsel and any
reasonably necessary local outside counsel for all Indemnitees, unless the
representation of all Indemnitees by one counsel would be inappropriate due to
the existence of an actual or potential conflict of interest, in which case this
indemnity shall also apply to the legal fees, charges and disbursements of
additional outside counsel to such conflicted Indemnitees), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Borrower, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations (if any) hereunder or under any other Loan Document, if the
Borrowers have obtained a final and nonappealable judgment in their favor on
such claim as determined by a court of competent jurisdiction. Without limiting
the provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

(c)          Reimbursement by the Lenders. To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing (and without limiting their obligation to do so), each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 



110

 

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, each of the Borrowers shall not assert, and hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, an L/C Issuer or the Swing Line Lender, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06     Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent, the L/C Issuers and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

111

 

 

(b)          Assignments by the Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)         In the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and/or the Loans at the time owing to it
or contemporaneous assignments to related Approved Funds (determined after
giving effect to such Assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)         In any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:

 

(A)         The consent of the Borrowers (not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless they object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof;

 



112

 

 

(B)         The consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(C)         The consent of the L/C Issuers and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Commitments.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that, the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrowers or any of their respective Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 



113

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits and subject to the obligations of Sections 3.01, 3.04, 3.05, and
10.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Upon request, the Borrowers (at
their expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by each of the Borrowers, the L/C
Issuers and the Swing Line Lender, at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender may request and receive from the Administrative Agent a copy of the
Register. Upon its receipt of and, if required, consent to, a duly completed
Assignment and Assumption executed by an assigning Lender and an Eligible
Assignee, such Eligible Assignee’s completed Administrative Questionnaire and
any tax forms required by Section 3.01 (unless such assignee is already a
Lender), together with the fee payable under Section 10.06(b)(iii), the
Administrative Agent will, on the effective date thereof, record the Assignment
and Assumption on the Register.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or any Borrower or any of the Borrowers’ respective
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the L/C Issuers and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

114

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits and subject to the obligations of
Sections 3.01, 3.04 and 3.05 and shall be subject to the mitigation obligations
and replacement pursuant to Section 3.06 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided, that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation, which Change
in Law would have entitled the Lender from whom it acquired the applicable
participation to receive such greater payment. Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
3.06 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided, that such Participant agrees to be subject to Section
2.13 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

115

 

 

(f)          Resignation as L/C Issuer or the Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Commitment and Committed Loans
pursuant to Section 10.06(b), Bank of America may, (i) upon thirty (30) days’
notice to the Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty (30) days’ notice to the Borrowers, resign as Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrowers
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrowers
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

 

(g)          Successor Administrative Agent. The Borrowers shall have the right
to approve any successor Administrative Agent appointed pursuant to Section 9.6
at all times other than during the existence of an Event of Default (which
consent shall not be unreasonably withheld or delayed). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed by the Borrowers and such successor.

 



116

 

 

10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed, subject to the provisions set forth in this Section 10.07,
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any Governmental
Authority, purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Acceding Lender under
Section 2.14(c) or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrowers and their obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Parent or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrowers or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrowers. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Parent or any Subsidiary relating to the Parent, any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Parent or any Subsidiary, provided that, in the
case of information received from the Parent or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential (other than Information provided under Sections 6.04, 6.13, 6.14,
6.15, 6.18 or 7.14 (i.e., such Information provided under such sections does not
need to be labeled confidential to be treated as confidential)). Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Parent or any Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Securities Laws and state securities Laws.

 

Notwithstanding the foregoing, unless specifically prohibited by applicable Law
or court order, each of the Administrative Agent, the Lenders, the L/C Issuers
and each of their respective Affiliates shall, prior to disclosure thereof,
notify the Borrowers of any request for disclosure of any such non-public
information by any Governmental Authority or representative thereof (other than
any such request in connection with an examination of the Administrative Agent,
such Lender, such L/C Issuer or such Affiliate by such Governmental Authority)
or pursuant to legal process.

 

The provisions of this Section 10.07 do not apply to any proceedings between the
parties to this Agreement.

 



117

 

 

10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after giving prior
written notice to the Administrative Agent, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any of them against any and all of the obligations of the Borrowers
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer or any such Affiliate, irrespective of whether or
not such Lender or the L/C Issuer shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10     Counterparts; Effectiveness. This Agreement and the other Loan
Documents may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Except as provided
in Section 4.01 or as provided in the applicable Loan Document, this Agreement
or such other Loan Documents shall become effective when they shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof or thereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement and any other Loan Document by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement and
the other Loan Documents.

 

118

 

 

10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

10.13     Replacement of Lenders. If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, or if any other circumstance
exists hereunder that gives the Borrowers the right to replace a Lender as a
party hereto, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided, that:

 

(a)          the Borrowers or assignee Lender shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b)(iv) unless
such assignment fee is waived by the Administrative Agent in its sole discretion
pursuant to Section 10.06(b)(iv);

 

(b)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

 



119

 

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable Laws; and

 

(e)          in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14     Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)          SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ANY OF
THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

120

 

 

(c)          WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15    Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

121

 

 

10.17     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each of the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

10.18     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrowers and their Affiliates, on the one hand, and
the Administrative Agent, the Arrangers and the Lenders on the other hand,
(B) each of the Borrowers has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrowers is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) each of the Administrative Agent, each Arranger and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any of the Borrowers or
any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger nor any Lender has any obligation to the
Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and neither the Administrative Agent nor any Arranger nor any
Lender has any obligation to disclose any of such interests to the Borrowers or
any of their Affiliates. To the fullest extent permitted by law, each of the
Borrowers hereby waive and release any claims that they may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.19     ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

122

 

 

10.20     Existing Credit Agreements Consolidated, Amended and Restated.

 

(a)          Existing Credit Agreements Consolidated, Amended and Restated;
Reallocation of Loans and Participations in L/C Obligations. On the Closing
Date, (i) this Agreement shall consolidate and amend and restate the Existing
Credit Agreements in their entirety but, for the avoidance of doubt, shall not
constitute a novation of the parties’ rights and obligations thereunder, (ii)
the rights and obligations of the parties hereto evidenced by the Existing
Credit Agreements shall be evidenced by this Agreement and the other Loan
Documents, and (iii) certain of the “Loans” under (and as defined in) the
Existing Credit Agreements shall remain outstanding and be continued as, and
converted to, Loans hereunder (and, in the case of Loans which are LIBOR Rate
Loans, with the same Interest Periods (or the remaining portions of such
Interest Periods, as applicable) established therefor under the Existing Credit
Agreements, respectively), and shall bear interest and be subject to such other
fees as set forth in this Agreement. In connection with the foregoing, (x) all
such Loans and all participations in L/C Obligations that are continued
hereunder shall immediately upon the effectiveness of this Agreement, to the
extent necessary to ensure the Lenders hold such Loans and participations
ratably, be reallocated among the Lenders in accordance with their respective
Applicable Percentages, as evidenced on Schedule 2.01, (y) each applicable
Lender to whom Loans are so reallocated on the Closing Date shall make full cash
settlement on the Closing Date, through the Administrative Agent, as the
Administrative Agent may direct with respect to such reallocation, in the
aggregate amount of the Loans so reallocated to them, and (z) each applicable
Lender hereby waives any breakage fees in respect of such reallocation of LIBOR
Rate Loans on the Closing Date.

 

(b)          Interest and Fees under Existing Credit Agreements. All interest
and fees and expenses, if any, owing or accruing under or in respect of either
of the Existing Credit Agreements to the Closing Date shall be calculated as of
the Closing Date (pro-rated in the case of any fractional periods), and shall be
paid on the Closing Date.

 

[Remainder of Page Intentionally Left Blank.]

 

123

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:

 

WASTE CONNECTIONS, INC.

ADVANCED SYSTEMS PORTABLE RESTROOMS, INC.

ACE SOLID WASTE, INC.

ALASKA WASTE MAT-SU, LLC

ALASKA WASTE-INTERIOR, LLC

ALASKA WASTE-KENAI PENINSULA, LLC

AMERICAN DISPOSAL COMPANY, INC.

ANDERSON COUNTY LANDFILL, INC.

ANDERSON REGIONAL LANDFILL, LLC

ARKANSAS RECLAMATION COMPANY, LLC

AUSTIN LANDFILL HOLDINGS, INC.

BISON BUTTE ENVIRONMENTAL, LLC

BITUMINOUS RESOURCES, INC.

BRENT RUN LANDFILL, INC.

BROADACRE LANDFILL, INC.

BUTLER COUNTY LANDFILL, INC.

CALPET, LLC

CAMINO REAL ENVIRONMENTAL CENTER, INC.

CAPITAL REGION LANDFILLS, INC.

CARPENTER WASTE HOLDINGS, LLC

CHAMBERS DEVELOPMENT OF NORTH CAROLINA, INC.

CHIMNEY BUTTE ENVIRONMENTAL L.L.C.

CHIQUITA CANYON, INC.

CHIQUITA CANYON, LLC

CLAY BUTTE ENVIRONMENTAL, LLC

CLIFTON ORGANICS, LLC

COLD CANYON LAND FILL, INC.

COLUMBIA RESOURCE CO., L.P.

COLUMBIA RIVER DISPOSAL, INC.

COMMUNITY REFUSE DISPOSAL INC.

CONTRACTORS WASTE SERVICES, INC.

CORRAL DE PIEDRA LAND COMPANY

COUNTY WASTE — ULSTER, LLC

COUNTY WASTE AND RECYCLING SERVICE, INC.

COUNTY WASTE TRANSFER CORP.

CRI HOLDINGS, LLC

CURRY TRANSFER & RECYCLING, INC.

CWI ACQUISITION, LLC

D. M. DISPOSAL CO., INC.

DELTA CONTRACTS, LLC

DENVER REGIONAL LANDFILL, INC.

DIVERSIFIED BUILDINGS, L.L.C.

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

EAGLE FORD RECLAMATION COMPANY, LLC

EL PASO DISPOSAL, LP

ELKO SANITATION COMPANY

EMPIRE DISPOSAL, INC.

ENTECH ALASKA LLC

ENVIRONMENTAL TRUST COMPANY

EVERGREEN DISPOSAL, INC.

FINLEY-BUTTES LIMITED PARTNERSHIP

FINNEY COUNTY LANDFILL, INC.

FORT ANN TRANSFER STATION, LLC

FRONT RANGE LANDFILL, INC.

G & P DEVELOPMENT, INC.

GBUSA HOLDINGS, LLC

GOD BLESS THE USA, INCORPORATED

GREEN WASTE SOLUTIONS OF ALASKA, LLC

HARDIN SANITATION, INC.

HAROLD LEMAY ENTERPRISES, INCORPORATED

HIGH DESERT SOLID WASTE FACILITY, INC.

HUDSON VALLEY WASTE HOLDING, INC.

ISLAND DISPOSAL, INC.

J BAR J LAND, INC.

LACASSINE HOLDINGS, L.L.C.

LAKESHORE DISPOSAL, INC.

LAUREL RIDGE LANDFILL, L.L.C.

LEALCO, INC.

LFC, INC.

LIGHTNING BUTTE ENVIRONMENTAL, LLC

LOUISIANA RECLAMATION COMPANY, L.L.C.

MADERA DISPOSAL SYSTEMS, INC.

MAMMOTH DISPOSAL COMPANY

MANAGEMENT ENVIRONMENTAL NATIONAL, INC.

MASON COUNTY GARBAGE CO., INC.

MBO, LLC

MDSI OF LA, INC.

MILLENNIUM WASTE INCORPORATED

MISSION COUNTRY DISPOSAL

MORRO BAY GARBAGE SERVICE

MURREY’S DISPOSAL COMPANY, INC.

NEBRASKA ECOLOGY SYSTEMS, INC.

NOBLES COUNTY LANDFILL, INC.

NORTHWEST CONTAINER SERVICES, INC.

OKLAHOMA CITY WASTE DISPOSAL, INC.

OKLAHOMA LANDFILL HOLDINGS, INC.

OSAGE LANDFILL, INC.

PIERCE COUNTY RECYCLING, COMPOSTING AND DISPOSAL, LLC

POTRERO HILLS LANDFILL, INC.

 

 

 

 

PRAIRIE DISPOSAL, LLC

PRAIRIE LIQUIDS, LLC

PSI ENVIRONMENTAL SERVICES, INC.

PSI ENVIRONMENTAL SYSTEMS, INC.

R.A. BROWNRIGG INVESTMENTS, INC.

R.J.C. TRUCKING CO.

R360 ARTESIA, LLC

R360 CLACO, LLC

R360 ENVIRONMENTAL SOLUTIONS HOLDINGS, INC.

R360 ENVIRONMENTAL SOLUTIONS OF LOUISIANA, LLC

R360 ENVIRONMENTAL SOLUTIONS OF MISSISSIPPI, LLC

R360 ENVIRONMENTAL SOLUTIONS OF TEXAS, LLC

R360 ENVIRONMENTAL SOLUTIONS, LLC

R360 ES HOLDINGS, INC.

R360 HITCHCOCK, LLC

R360 LOGISTICS, LLC

R360 OKLAHOMA, LLC

R360 PERMIAN BASIN, LLC

R360 RED BLUFF, LLC

R360 SHUTE CREEK, LLC

R360 SILO, LLC

R360 WILLISTON BASIN, LLC

RAILROAD AVENUE DISPOSAL, LLC

RED CARPET LANDFILL, INC.

RENSSELAER REGION LANDFILLS, INC.

RH FINANCIAL CORPORATION

RICH VALLEY, LLC

RKS HOLDING, CORP.

S.A. DUNN & COMPANY, LLC

SAN LUIS GARBAGE COMPANY

SANIPAC, INC.

SCOTT SOLID WASTE DISPOSAL COMPANY

SCOTT WASTE SERVICES, LLC

SEABREEZE RECOVERY, INC.

SECTION 18, LLC

SEDALIA LAND COMPANY

SHALE GAS SERVICES, LLC

SIERRA HOLDING GROUP, LLC

SIERRA PROCESSING, LLC

SILVER SPRINGS ORGANICS L.L.C.

SJ RECLAMATION, INC.

SKB (AUSTIN) ENVIRONMENTAL, LLC

SKB ENVIRONMENTAL, INC.

SKB RECYCLING, LLC

SMOKY BUTTE ENVIRONMENTAL, LLC

SOUTH COUNTY SANITARY SERVICE, INC.

 

 

 

 

STERLING AVENUE PROPERTIES, LLC

STUTZMAN REFUSE DISPOSAL INC.

TACOMA RECYCLING COMPANY, INC.

TENNESSEE WASTE MOVERS, INC.

THUNDER BUTTE ENVIRONMENTAL, LLC

US LIQUIDS OF LA, L.P.

VOORHEES SANITATION, L.L.C.

WASCO COUNTY LANDFILL, INC.

WASTE CONNECTIONS MANAGEMENT SERVICES, INC.

WASTE CONNECTIONS OF ALABAMA, INC.

WASTE CONNECTIONS OF ALASKA, INC.

WASTE CONNECTIONS OF ARIZONA, INC.

WASTE CONNECTIONS OF ARKANSAS, INC.

WASTE CONNECTIONS OF CALIFORNIA, INC.

WASTE CONNECTIONS OF COLORADO, INC.

WASTE CONNECTIONS OF GEORGIA, INC.

WASTE CONNECTIONS OF IDAHO, INC.

WASTE CONNECTIONS OF ILLINOIS, INC.

WASTE CONNECTIONS OF IOWA, INC.

WASTE CONNECTIONS OF KANSAS, INC.

WASTE CONNECTIONS OF KENTUCKY, INC.

WASTE CONNECTIONS OF LEFLORE, LLC

WASTE CONNECTIONS OF LOUISIANA, INC.

WASTE CONNECTIONS OF MINNESOTA, INC.

WASTE CONNECTIONS OF MISSISSIPPI DISPOSAL SERVICES, LLC

WASTE CONNECTIONS OF MISSISSIPPI, INC.

WASTE CONNECTIONS OF MONTANA, INC.

WASTE CONNECTIONS OF NEBRASKA, INC.

WASTE CONNECTIONS OF NEW MEXICO, INC.

WASTE CONNECTIONS OF NORTH CAROLINA, INC.

WASTE CONNECTIONS OF NORTH DAKOTA, INC.

WASTE CONNECTIONS OF OKLAHOMA, INC.

WASTE CONNECTIONS OF OREGON, INC.

WASTE CONNECTIONS OF SOUTH CAROLINA, INC.

WASTE CONNECTIONS OF SOUTH DAKOTA, INC.

WASTE CONNECTIONS OF TENNESSEE, INC.

WASTE CONNECTIONS OF TEXAS, LLC

WASTE CONNECTIONS OF THE CENTRAL VALLEY, INC.

WASTE CONNECTIONS OF UTAH, INC.

WASTE CONNECTIONS OF WASHINGTON, INC.

WASTE CONNECTIONS OF WYOMING, INC.

WASTE CONNECTIONS TRANSPORTATION COMPANY, INC.

WASTE REDUCTION SERVICES, L.L.C.

WASTE SERVICES OF N.E. MISSISSIPPI, INC.

WASTE SOLUTIONS GROUP OF SAN BENITO, LLC

WCI AUSTIN LANDFILL, LLC

 

 

 

 

WCI-WHITE OAKS LANDFILL, INC.

WEST BANK ENVIRONMENTAL SERVICES, INC.

WEST COAST RECYCLING AND TRANSFER, INC.

WYOMING ENVIRONMENTAL SERVICES, INC.

YAKIMA WASTE SYSTEMS, INC.

 

By: /s/ Worthing Jackman   Name: Worthing Jackman Title: Authorized Signatory of
Each of the Above-Listed Borrowers

 



 

 

 

  BANK OF AMERICA, N.A.,   as Administrative Agent         By: /s/ Maria F. Maia
    Name: Maria F. Maia     Title: Managing Director

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 



 

 

 

  BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender        
By: /s/ Maria F. Maia     Name: Maria F. Maia     Title: Managing Director

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  JPMorgan Chase Bank, N.A., as a Lender         By: /s/ John Kushnerick    
Name: John Kushnerick     Title: Vice President

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  Wells Fargo Bank, National Association, as a Lender         By: /s/ Felix
Miranda     Name: Felix Miranda     Title: Senior Vice President

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  Compass Bank, as a Lender         By: /s/ Raj Nambiar     Name: Raj Nambiar  
  Title: Vice President

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  PNC Bank, National Association, as a Lender         By: /s/ Philip K.
Liebscher     Name: Philip K. Liebscher     Title: Senior Vice President

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  MUFG Union Bank, N.A., as a Lender         By: /s/ Sandra Cortes     Name:
Sandra Cortes     Title: Director

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  U.S. Bank, National Association, as a Lender         By: /s/ Steven Dixon    
Name: Steven Dixon     Title: Vice President

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  Branch Banking and Trust Company, as a Lender         By: /s/ Mark Grover    
Name: Mark Grover     Title: Senior Vice President

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  CoBank, ACB, as a Lender         By: /s/ Bryan Ervin     Name: Bryan Ervin    
Title: Vice President

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  KeyBank National Association, as a Lender         By: /s/ Tad Stainbrook    
Name: Tad Stainbrook     Title: Vice President

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  Amegy Bank National Association, as a Lender         By: /s/ Kelly Nash    
Name: Kelly Nash     Title: Vice President

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

  Citizens Bank, N.A., as a Lender         By: /s/ Judith A. Huckins     Name:
Judith A. Huckins     Title: Vice President

 

(Signature Page to Waste Connections Revolving Credit and Term Loan Agreement –
2015)

 

 

 

 

SCHEDULE 1

 

Borrower Subsidiaries

 

Name of Subsidiary  

Jurisdiction of

Organization

ACE SOLID WASTE, INC.   Minnesota ADVANCED SYSTEMS PORTABLE RESTROOMS, INC.  
Oregon Alaska Waste-Interior, LLC   Alaska Alaska waste-kenai Peninsula, llc  
Alaska alaska waste mat-su, LLC   Alaska AMERICAN DISPOSAL COMPANY, INC.  
Washington ANDERSON COUNTY LANDFILL, INC.   Delaware ANDERSON REGIONAL LANDFILL,
LLC   Delaware ARKANSAS RECLAMATION COMPANY, LLC   Arkansas AUSTIN LANDFILL
HOLDINGS, INC.   Delaware BISON BUTTE ENVIRONMENTAL, LLC   Minnesota BITUMINOUS
RESOURCES, INC.   Kentucky BRENT RUN LANDFILL, INC.   Delaware BROADACRE
LANDFILL, INC.   Colorado BUTLER COUNTY LANDFILL, INC.   Nebraska CALPET, LLC  
Wyoming CAMINO REAL ENVIRONMENTAL CENTER, INC.   New Mexico CAPITAL REGION
LANDFILLS, INC.   New York Carpenter Waste Holdings, LLC   New York CHAMBERS
DEVELOPMENT OF NORTH CAROLINA, INC.   North Carolina CHIMNEY BUTTE ENVIRONMENTAL
L.L.C.   Minnesota CHIQUITA CANYON, INC.   Delaware CHIQUITA CANYON, LLC  
Delaware CLAY BUTTE ENVIRONMENTAL, LLC   Minnesota Clifton Organics, LLC   New
York COLD CANYON LAND FILL, INC.   California COLUMBIA RESOURCE CO., L.P.  
Washington COLUMBIA RIVER DISPOSAL, INC.   Washington COMMUNITY REFUSE DISPOSAL
INC.   Nebraska CONTRACTORS WASTE SERVICES, INC.   Kentucky CORRAL DE PIEDRA
LAND COMPANY   California County Waste — Ulster, LLC   New York

 

Schedule 1

Borrower Subsidiaries

 

 

 

 

Name of Subsidiary  

Jurisdiction of

Organization

COUNTY WASTE AND RECYCLING SERVICE, INC.   New York COUNTY WASTE TRANSFER CORP.
  New York CRI HOLDINGS, LLC   Delaware CURRY TRANSFER & RECYCLING, INC.  
Oregon CWI ACQUISITION, LLC   North Carolina D. M. DISPOSAL CO., INC.  
Washington DELTA CONTRACTS, LLC   Delaware DENVER REGIONAL LANDFILL, INC.  
Colorado DIVERSIFIED BUILDINGS, L.L.C.   Kansas EAGLE FORD RECLAMATION COMPANY,
LLC   Texas EL PASO DISPOSAL, LP   Texas ELKO SANITATION COMPANY   Nevada EMPIRE
DISPOSAL, INC.   Washington ENTECH ALASKA LLC   Alaska ENVIRONMENTAL TRUST
COMPANY   Tennessee EVERGREEN DISPOSAL, INC.   Montana FINLEY-BUTTES LIMITED
PARTNERSHIP   Oregon FINNEY COUNTY LANDFILL, INC.   Delaware Fort Ann Transfer
Station, LLC   New York FRONT RANGE LANDFILL, INC.   Delaware G & P DEVELOPMENT,
INC.   Nebraska GBUSA HOLDINGS, LLC   North Carolina GOD BLESS THE USA,
INCORPORATED   North Carolina GREEN WASTE SOLUTIONS OF ALASKA, LLC   Alaska
HARDIN SANITATION, INC.   Idaho HAROLD LEMAY ENTERPRISES, INCORPORATED  
Washington HIGH DESERT SOLID WASTE FACILITY, INC.   New Mexico HUDSON VALLEY
WASTE HOLDING, INC.   Delaware ISLAND DISPOSAL, INC.   Washington J BAR J LAND,
INC.   Nebraska LACASSINE HOLDINGS, L.L.C.   Louisiana LAKESHORE DISPOSAL, INC.
  Idaho LAUREL RIDGE LANDFILL, L.L.C.   Delaware LEALCO, INC.   Texas LFC, INC.
  Delaware

 

Schedule 1

Borrower Subsidiaries

 

 

 

 

Name of Subsidiary  

Jurisdiction of

Organization

LIGHTNING BUTTE ENVIRONMENTAL, LLC   Minnesota LOUISIANA RECLAMATION COMPANY,
L.L.C.   Louisiana MADERA DISPOSAL SYSTEMS, INC.   California MAMMOTH DISPOSAL
COMPANY   California MANAGEMENT ENVIRONMENTAL NATIONAL, INC.   Washington MASON
COUNTY GARBAGE CO., INC.   Washington MBO, LLC   Delaware MDSI OF LA, INC.  
California MILLENNIUM WASTE INCORPORATED   Indiana MISSION COUNTRY DISPOSAL  
California MORRO BAY GARBAGE SERVICE   California MURREY’S DISPOSAL COMPANY,
INC.   Washington NEBRASKA ECOLOGY SYSTEMS, INC.   Nebraska NOBLES COUNTY
LANDFILL, INC.   Minnesota NORTHWEST CONTAINER SERVICES, INC.   Oregon OKLAHOMA
CITY WASTE DISPOSAL, INC.   Oklahoma OKLAHOMA LANDFILL HOLDINGS, INC.   Delaware
OSAGE LANDFILL, INC.   Oklahoma PIERCE COUNTY RECYCLING, COMPOSTING AND
DISPOSAL, LLC   Washington POTRERO HILLS LANDFILL, INC.   California PRAIRIE
DISPOSAL, LLC   North Dakota PRAIRIE LIQUIDS, LLC   Delaware PSI ENVIRONMENTAL
SERVICES, INC.   Indiana PSI ENVIRONMENTAL SYSTEMS, INC.   Indiana R.A.
BROWNRIGG INVESTMENTS, INC.   Oregon R.J.C. TRUCKING CO.   Oregon R360 ARTESIA,
LLC   Delaware R360 CLACO, LLC   Delaware R360 ENVIRONMENTAL SOLUTIONS, LLC  
Delaware R360 ENVIRONMENTAL SOLUTIONS HOLDINGS, INC.   Delaware R360
ENVIRONMENTAL SOLUTIONS OF LOUISIANA, LLC   Delaware R360 ENVIRONMENTAL
SOLUTIONS OF MISSISSIPPI, LLC   Delaware R360 ENVIRONMENTAL SOLUTIONS OF TEXAS,
LLC   Delaware R360 ES HOLDINGS, INC.   Delaware R360 HITCHCOCK, LLC   Delaware

 

Schedule 1

Borrower Subsidiaries

 

 

 

 



Name of Subsidiary   Jurisdiction of
Organization R360 LOGISTICS, LLC   Delaware R360 OKLAHOMA, LLC   Delaware R360
PERMIAN BASIN, LLC   New Mexico R360 RED BLUFF, LLC   Texas R360 SHUTE CREEK,
LLC   Delaware R360 SILO, LLC   Delaware R360 WILLISTON BASIN, LLC   Delaware
RAILROAD AVENUE DISPOSAL, LLC   Delaware RED CARPET LANDFILL, INC.   Oklahoma
RENSSELAER REGION LANDFILLS, INC.   Delaware RH FINANCIAL CORPORATION  
Washington RICH VALLEY, LLC   Minnesota RKS HOLDING, CORP.   New York S.A. DUNN
& COMPANY, LLC   New York SAN LUIS GARBAGE COMPANY   California SANIPAC, INC.  
Oregon SCOTT SOLID WASTE DISPOSAL COMPANY   Tennessee SCOTT WASTE SERVICES, LLC
  Kentucky SEABREEZE RECOVERY, INC.   Delaware SECTION 18, LLC   Minnesota
SEDALIA LAND COMPANY   Colorado SHALE GAS SERVICES, LLC   Arkansas Sierra
Holding Group, LLC   New York Sierra Processing, LLC   New York SILVER SPRINGS
ORGANICS L.L.C.   Washington SJ RECLAMATION, INC.   Delaware SKB (AUSTIN)
ENVIRONMENTAL, LLC   Minnesota SKB ENVIRONMENTAL, INC.   Minnesota SKB
RECYCLING, LLC   Minnesota SMOKY BUTTE ENVIRONMENTAL, LLC   Minnesota SOUTH
COUNTY SANITARY SERVICE, INC.   California Sterling Avenue Properties, LLC   New
York STUTZMAN REFUSE DISPOSAL INC.   Kansas TACOMA RECYCLING COMPANY, INC.  
Washington TENNESSEE WASTE MOVERS, INC.   Delaware

 

Schedule 1

Borrower Subsidiaries

 

 

 

 

Name of Subsidiary   Jurisdiction of
Organization THUNDER BUTTE ENVIRONMENTAL, LLC   Minnesota US LIQUIDS OF LA, L.P.
  Delaware VOORHEES SANITATION, L.L.C.   Idaho WASCO COUNTY LANDFILL, INC.  
Delaware WASTE CONNECTIONS MANAGEMENT SERVICES, INC.   Delaware WASTE
CONNECTIONS OF ALABAMA, INC.   Delaware WASTE CONNECTIONS OF ALASKA, INC.  
Delaware WASTE CONNECTIONS OF ARIZONA, INC.   Delaware WASTE CONNECTIONS OF
ARKANSAS, INC.   Delaware WASTE CONNECTIONS OF CALIFORNIA, INC.   California
WASTE CONNECTIONS OF COLORADO, INC.   Delaware WASTE CONNECTIONS OF GEORGIA,
INC.   Delaware WASTE CONNECTIONS OF IDAHO, INC.   Indiana WASTE CONNECTIONS OF
ILLINOIS, INC.   Delaware WASTE CONNECTIONS OF IOWA, INC.   Iowa WASTE
CONNECTIONS OF KANSAS, INC.   Delaware WASTE CONNECTIONS OF KENTUCKY, INC.  
Delaware WASTE CONNECTIONS OF LEFLORE, LLC   Mississippi WASTE CONNECTIONS OF
LOUISIANA, INC.   Delaware WASTE CONNECTIONS OF MINNESOTA, INC.   Minnesota
WASTE CONNECTIONS OF MISSISSIPPI DISPOSAL SERVICES, LLC   Mississippi WASTE
CONNECTIONS OF MISSISSIPPI, INC.   Delaware WASTE CONNECTIONS OF MONTANA, INC.  
Delaware WASTE CONNECTIONS OF NEBRASKA, INC.   Delaware WASTE CONNECTIONS OF NEW
MEXICO, INC.   Delaware WASTE CONNECTIONS OF NORTH CAROLINA, INC.   Delaware
WASTE CONNECTIONS OF NORTH DAKOTA, INC.   Delaware WASTE CONNECTIONS OF
OKLAHOMA, INC.   Oklahoma WASTE CONNECTIONS OF OREGON, INC.   Oregon WASTE
CONNECTIONS OF SOUTH CAROLINA, INC.   Delaware WASTE CONNECTIONS OF SOUTH
DAKOTA, INC.   South Dakota WASTE CONNECTIONS OF TENNESSEE, INC.   Delaware
WASTE CONNECTIONS OF TEXAS, LLC   Delaware WASTE CONNECTIONS OF THE CENTRAL
VALLEY, INC.   California WASTE CONNECTIONS OF UTAH, INC.   Delaware

 

Schedule 1

Borrower Subsidiaries

 

 

 

 

Name of Subsidiary   Jurisdiction of
Organization WASTE CONNECTIONS OF WASHINGTON, INC.   Washington WASTE
CONNECTIONS OF WYOMING, INC.   Delaware WASTE CONNECTIONS TRANSPORTATION
COMPANY, INC.   Oregon WASTE REDUCTION SERVICES, L.L.C.   Oregon WASTE SERVICES
OF N.E. MISSISSIPPI, INC.   Mississippi WASTE SOLUTIONS GROUP OF SAN BENITO, LLC
  Delaware WCI AUSTIN LANDFILL, LLC   Minnesota WCI-WHITE OAKS LANDFILL, INC.  
Delaware WEST BANK ENVIRONMENTAL SERVICES, INC.   Indiana WEST COAST RECYCLING
AND TRANSFER, INC.   Oregon WYOMING ENVIRONMENTAL SERVICES, INC.   Indiana
YAKIMA WASTE SYSTEMS, INC.   Washington

 

Excluded Subsidiaries

 



Name of Excluded Subsidiary   Jurisdiction of
Organization ECOSORT, L.L.C.   Oregon WEST VALLEY COLLECTION & RECYCLING, LLC  
California



 

Schedule 1

Borrower Subsidiaries

 

 

 

 

SCHEDULE 1.01A

 

EXISTING LETTERS OF CREDIT

 



L/C Issuer  Applicant Name  LC #  Issue
Date  Expiry
Date  Beneficiary Name  LC Amount                     BANK OF AMERICA  WASTE
CONNECTIONS IN  1415387  4/1/2005  8/1/2015  UNITED STATES FIDELI 
$1,135,000.00  BANK OF AMERICA  999 HAROLD LEMAY ENT  68005720  4/6/2005 
3/7/2015  U.S. BANK NATIONAL A  $16,126,397.26  BANK OF AMERICA  MAMMOTH
DISPOSAL COM  68016802  1/16/2007  12/31/2015  COUNTY OF MONO  $15,000.00  BANK
OF AMERICA  WASTE CONNECTIONS IN  68019616  7/12/2007  7/12/2015  THE BANK OF
NEW YORK  $15,678,356.16  BANK OF AMERICA  WASTE CONNECTIONS, I  68026728 
4/10/2009  4/8/2015  COUNTY OF LOS ANGELE  $1,000,000.00  BANK OF AMERICA  WASTE
CONNECTIONS, I  68026729  4/10/2009  4/9/2015  COUNTY OF LOS ANGELE 
$1,000,000.00  BANK OF AMERICA  WASTE CONNECTIONS IN  68026732  5/6/2009 
5/6/2015  ACE AMERICAN INSURAN  $26,930,400.00  BANK OF AMERICA  WASTE
CONNECTIONS OF  68026733  11/20/2009  12/1/2015  THE CITY OF DERBY (" 
$1,470,763.80  BANK OF AMERICA  SEDELIA LAND COMPANY  68026735  2/19/2010 
2/15/2015  THE BOARD OF COUNTY  $44,750.00  BANK OF AMERICA  WASTE CONNECTIONS
OF  68036578  2/24/2011  2/23/2015  KANSAS DEPARTMENT OF  $1,000.00  BANK OF
AMERICA  POTRERO HILLS LANDFI  68036579  5/23/2012  4/19/2015  DEPARTMENT OF
FISH A  $3,740,330.00  BANK OF AMERICA  POTRERO HILLS LANDFI  68036580 
3/14/2012  2/24/2015  DEPARTMENT OF FISH A  $351,372.00  BANK OF AMERICA 
POTRERO HILLS LANDFI  68036581  3/14/2012  2/24/2015  DEPARTMENT OF FISH A 
$2,995,296.70  BANK OF AMERICA  POTRERO HILLS LANDFI  68036582  3/14/2012 
2/24/2015  DEPARTMENT OF FISH A  $23,904.00  BANK OF AMERICA  POTRERO HILLS
LANDFI  68036583  3/14/2012  2/24/2015  DEPARTMENT OF FISH A  $1,349,165.00 
BANK OF AMERICA  POTRERO HILLS LANDFI  68036584  3/14/2012  2/24/2015 
DEPARTMENT OF FISH A  $1,044,714.00  BANK OF AMERICA  CAMINO REAL ENVIRONM 
68076232  7/27/2012  7/26/2015  EL PASO ELECTRIC COM  $14,468.00  BANK OF
AMERICA  R360 ENVIRONMENTAL S  68097065  6/13/2013  6/30/2015  LIBERTY MUTUAL
INSUR  $75,000.00                                       TOTAL  $72,995,916.92 
                      UNION BANK  WASTE CONNECTIONS, INC.  S323370M  2/27/2013 
2/26/2014  NATIONAL UNION FIRE INSURANCE CO.  $25,000.00  UNION BANK  WASTE
CONNECTIONS, INC.  S323485M  3/11/2013  3/10/2014  COUNTY OF LA DEPT OF PUBLIC
WORKS  $10,000.00                                       TOTAL  $35,000.00 



 

Schedule 1.01A

Existing Letters of Credit

 

 

 

 

SCHEDULE 1.01B

 

Covenanted Senior Debt

 

Pursuant to the terms and conditions of that certain Master Note Purchase
Agreement, dated July 15, 2008, by and among certain of the Borrowers and
certain accredited institutional investors, as amended, including the First and
Second Supplements thereto, the following senior unsecured notes are issued and
outstanding:

 

1.$175,000,000 of 6.22% Senior Notes due 2015

2.$175,000,000 of 5.25% Senior Notes due 2019

3.$100,000,000 of 3.30% Senior Notes due 2016, $50,000,000 of 4.00% Senior Notes
due 2018, and $100,000,000 of 4.64% Senior Notes due 2021

 

Schedule 1.01B

Covenanted Senior Debt

 

 

 

 

SCHEDULE 2.01

 

REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGES

 



Lender  Revolver   Revolving
Percentage   Term Loan   Term Loan
Percentage   Total
Percentage  Bank of America, N.A.  $180,000,000    15.000000000%  $185,000,000  
 23.125000000%   18.250000000% JPMorgan Chase Bank, N.A.  $175,000,000  
 14.583333333%  $110,000,000    13.750000000%   14.250000000% Wells Fargo Bank,
National Association  $175,000,000    14.583333333%  $110,000,000  
 13.750000000%   14.250000000% Compass Bank  $107,500,000    8.958333333% 
$65,000,000    8.125000000%   8.625000000% PNC Bank, National Association 
$107,500,000    8.958333333%  $65,000,000    8.125000000%   8.625000000% MUFG
Union Bank, N.A.  $107,500,000    8.958333333%  $65,000,000    8.125000000% 
 8.625000000% U.S. Bank, National Association  $107,500,000    8.958333333% 
$65,000,000    8.125000000%   8.625000000% Branch Banking and Trust Company 
$80,000,000    6.666666667%  $45,000,000    5.625000000%   6.250000000% CoBank,
ACB  $47,500,000    3.958333333%  $27,500,000    3.437500000%   3.750000000%
KeyBank National Association  $47,500,000    3.958333333%  $27,500,000  
 3.437500000%   3.750000000% Amegy Bank National Association  $32,500,000  
 2.708333333%  $17,500,000    2.187500000%   2.500000000% Citizens Bank, N.A. 
$32,500,000    2.708333333%  $17,500,000    2.187500000%   2.500000000% TOTAL 
$1,200,000,000    100.000000000%  $800,000,000    100.000000000% 
 100.000000000%



 

Schedule 2.01

Revolving Commitments and Applicable Percentages

 

 

 

 

SCHEDULE 5.07

 

Litigation

 

None.

 

Schedule 5.07

Litigation

 

 

 

 

SCHEDULE 5.16

 

Environmental Matters

 

None.

 

Schedule 5.16

Environmental Matters

 

 

 

 

SCHEDULE 5.17

 

Related Party Transactions

 

The Parent has made from time to time home purchase assistance relocation
related loans to certain employees of the Parent and its Subsidiaries.

 

Schedule 5.17

Related Party Transactions

 

 

 

 

SCHEDULE 6.07

 

Permitted Self-Insurance

 

Deductible levels in the Borrowers’ high deductible insurance program are listed
below:

 

Automobile Liability Insurance  $2,000,000.00  Workers’ Compensation and
Employer’s Liability Insurance  $1,500,000.00  General Liability Insurance 
$1,000,000.00  Pollution Legal Liability (PLL) Insurance1  $250,000.00  Site
Pollution Incident Legal Liability (SPILLS) (R360 only)  $250,000.00  Employment
Practices Liability  $250,000.00  Employee Group Health Insurance  $250,000.00 
All-Risk Property Insurance2  $25,000.00 

 



 

 1 $100,000.00 for R360.

 

2 $100,000.00 for fire loss.



 

Schedule 6.07

Permitted Self-Insurance

 

 

 

 

SCHEDULE 7.01

 

Existing Indebtedness

 

Lender  Borrower  Outstanding Balance California Pollution Control Financing
Authority  Waste Connections, Inc.  $15,500,000  Washington Economic Development
Finance Authority  Harold LeMay Enterprises, Incorporated   15,930,000  SEI
Solid Waste, Inc.  Waste Connections of California, Inc.   879,440  Michael L.
Zupan  Waste Connections of Colorado, Inc.   291,218  Commencement Bay
Guardianship Services  LeMay Enterprises, Inc.   711,646  Antonio M. Totorica 
Lakeshore Disposal, Inc.   16,355  Brenda Totorica  Lakeshore Disposal, Inc. 
 16,355  Craig and Linda Van Bockern  Waste Connections of South Dakota, Inc. 
 190,881  Stutzman Trusts  Waste Connections of Kansas, Inc.   1,000,000  Paul
and Brenda Pennington  Waste Connections of Tennessee, Inc.   599,671  Blue Star
Holdings, Inc.  Waste Connections, Inc.   1,073,325  Private Placement Senior
Note Holders  Waste Connections, Inc.   175,000,000  Private Placement Senior
Note Holders  Waste Connections, Inc.   175,000,000  Private Placement Senior
Note Holders  Waste Connections, Inc.   250,000,000  Town of Colonie  Capital
Regional Landfills, Inc.   3,356,370  Total Existing Indebtedness    
$639,565,261 

 

Schedule 7.01

Existing Indebtedness

 

 

 

 

SCHEDULE 7.02

 

Existing Liens

 

Parent’s investment in Evergreen National Indemnity Company ($5,000,000) is
posted as security to support surety and performance bonds issued by Evergreen
on behalf of the Borrowers.

 



2. Liens Securing Indebtedness Listed on Schedule 7.01



 

COMPANY   SECURED PARTY   COLLATERAL WASTE CONNECTIONS OF COLORADO, INC.  

American Strategic Income

Portfolio Inc.-II

  All Assets WASTE CONNECTIONS OF TENNESSEE, INC.   Paul and Brenda Pennington  
Deed of Trust LAKESHORE DISPOSAL, INC.   Antonio M. Totorica  

All Assets and

Vehicles

LAKESHORE DISPOSAL, INC.   Brenda Totorica  

All Assets and

Vehicles

 



3. Other Liens



 

COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL Arkansas Reclamation Company, LLC   AR   Air Liquide Industrial US
LP  

40000018111319

08/20/2010

  Specific Equipment

 

 

 

 

COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL         Iberia Bank  

40000057766227

10/03/2012

  All Accounts Receivable (underlying debt has been paid off and termination of
Lien is in process and will happen in the ordinary course of business)        
One Bank and Trust, N.A.  

40000011383858

04/16/2010

  Specific Leased Equipment COLUMBIA RESOURCE CO., L.P.   WA   Dell Financial
Services L.L.C.  

2003-265-9726-4

 

09/2003

  Specific leased computer equipment



 

 

 

 



COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL         Dell Financial Services, L.L.C.  

2003-276-3578-1

 

10/03/2003

  Specific leased computer equipment         Dell Financial Services, L.L.C.  

2003-280-4224-3

 

10/07/2003

  Specific leased computer equipment EAGLE FORD RECLAMATION COMPANY, LLC   TX  
Air Liquide Industrial US LP  

13-0022308786

07/15/2013

  Specific Equipment EMPIRE DISPOSAL, INC.   WA   Kenworth Sales Co. Spokane  

2010-228-9183-0

 

08/16/2010

  Specific equipment and inventory FINLEY-BUTTES LIMITED PARTNERSHIP   OR  

Les Schwab Tire Centers of

Portland, Inc.

 

8660664

 

11/16/2010

  Goods and proceeds purchased from Secured Party by Debtor GOD BLESS THE USA,
INCORPORATED   NC   Center Capital Corporation  

20090051540H

07/2/2009

  Equipment financed pursuant to Master Loan and Security Agreement No. 50527  
      Center Capital Corporation  

20090076528M

10/07/2009

  Specific Equipment (Identifies by Serial Numbers) and other equipment financed
pursuant to Master Loan and Security Agreement No. 50527



   

 

 

 

COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL         Fifth Third Bank  

20130108066J

11/15/2013

  All Assets (underlying debt has been paid off and termination of Lien is in
process and will happen in the ordinary course of business)         Webster
Capital Finance, Inc.  

20140020592G

03/7/2014 

  Specific Equipment         Webster Capital Finance, Inc.  

20140048368H

05/21/2014

  Specific Equipment (Identifies by Serial Numbers) and other equipment financed
pursuant to Master Loan and Security Agreement No. 69404         Webster Capital
Finance, Inc.  

20100082801C

10/22/2010

  Specific Equipment (Identifies by Serial Numbers) and other equipment financed
pursuant to Master Loan and Security Agreement No. 50527 LACASSINE HOLDINGS,
L.L.C.   LA   CNH Capital America LLC  

117-1327329

 

06/06/2008

  Specific Leased Equipment (Kobelc Excavator) LAKESHORE DISPOSAL, INC.   ID  
Fluid Connector Products, Inc.  

2010-1079717-3

 

06/07/2010

  Specific Tools Loaned to Debtor



 

 

 

 

COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL MURREY’S DISPOSAL COMPANY, INC.   WA  

Associated Petroleum

Products, Inc.

 

2008-168-2648-5

 

06/16/2008

  Rectangular Tank POTRERO HILLS LANDFILL, INC.   CA   United Rentals Northwest,
Inc.  

08-7142219569

 

01/03/2008

  Towable Light Tower         United Rentals Northwest, Inc.  

08-7142220591

 

01/03/2008

  Trash Pump

 

 

 

 

COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL PRAIRIE DISPOSAL, INC.   ND   RDO Equipment Co.  

10-000608553-7

 

07/01/2010

  Specific Leased Equipment (Compost Turner)         North Central Rental &
Leasing, LLC  

11-000713030-0

 

12/22/2011

  Specific Leased Equipment (Caterpillar)         North Central Rental &
Leasing, LLC  

12-000725720-2

 

02/15/2012

  Specific Leased Equipment (Caterpillar)         North Central Rental &
Leasing, LLC  

12-000735036-4

 

03/26/2012

  Specific Leased Equipment (Caterpillar)         North Central Rental &
Leasing, LLC  

12-000756735-4

 

06/29/2012

  Specific Leased Equipment (Caterpillar) R360 ENVIRONMENTAL SOLUTIONS, LLC   DE
  North Central Rental & Leasing, LLC  

2012 2907097

 

07/28/2012

  Specific Leased Equipment (Caterpillar)         North Central Rental &
Leasing, LLC  

2012 3304195

 

08/26/2012

  Specific Leased Equipment (Caterpillar) SANIPAC, INC.   OR   Financial Federal
Credit Inc.  

6988577

 

07/22/2005

  All Assets         Financial Federal Credit Inc.  

7037432

 

09/13/2005

  All Assets

 

 

 

 

COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL         Financial Federal Credit Inc.  

7760093

 

10/02/2007

  All Assets         Financial Federal Credit Inc.  

7760104

 

10/02/2007

  All Assets         Financial Federal Credit Inc.  

7788752

 

11/01/2007

  All Assets         Financial Federal Credit Inc.  

7788780

 

11/01/2007

  All Assets SILVER SPRINGS ORGANICS L.L.C.   WA  

Bank of the West, Trinity

Division

 

2008-067-3426-4

 

03/07/2008

 

Komptech Crambo

Shredders

        Clyde/West, Inc.  

2008-162-1243-1

 

06/10/2008

  Volvo Wheel Loader         VFS Leasing Co.  

2008-254-6392-3

 

09/19/2008

  2008 Volvo US LIQUIDS OF LA, L.P.   DE   Holt Cat  

2011 2245721

 

06/13/2011

  Specific Leased Equipment (Caterpillar Tractor)         Holt Cat  

2011 2474115

 

06/28/2011

  Specific Leased Equipment (Caterpillar)

 

 

 

 

COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL WASTE CONNECTIONS OF CALIFORNIA, INC.   CA  

Wells Fargo Financial

Leasing, Inc.

 

09-7208086212

 

09/14/2009

 

Specific Leased

Equipment (Copiers)

       

Bank of the West, Trinity

Division

 

09-7212870703

 

10/30/2009

  Security System WASTE CONNECTIONS OF IOWA, INC.   IA   Bankers Leasing Company
 

E940742-6

 

09/26/2008

 

Specific Leased

Equipment

 

(Copier)

WASTE CONNECTIONS OF KANSAS, INC.   DE   Key Equipment Finance Inc.  

2007 1714715

 

05/07/2007

  Specific Leased Equipment (pursuant to Master Lease)         Deere Credit,
Inc.  

2008 0516391

 

02/12/2008

  Specific Leased Equipment (John Deere Tractors)         Deere Credit, Inc.  

2008 3354691

 

10/03/2008

  Specific Leased Equipment (John Deere Scraper) WASTE CONNECTIONS OF MINNESOTA,
INC.   MN   First National Bank  

200813761116

 

11/04/2008

  Specific Leased Equipment (Scanners, Copier) WASTE CONNECTIONS OF MONTANA,
INC.   DE   Deere Credit, Inc.   2007 2374030   Specific Leased Equipment (John
Deere Excavator) WASTE CONNECTIONS OF OKLAHOMA, INC.   OK   Oklahoma Office
Systems, Inc.  

E2006012339026

 

10/12/2006

  Specific Leased Equipment (Copiers, Printers)

 

 

 

 

COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL         Oklahoma Office Systems, Inc.  

E2007015127631

 

12/28/2007

  Specific Leased Equipment (Copiers, Printers)         LCA Bank Corporation  

E2008001361627

 

02/06/2008

  Specific Leased Equipment (Security Equipment)         Oklahoma Office
Services  

E2009006106832

 

06/18/2009

  Specific Leased Equipment (Copiers, Printers) WASTE CONNECTIONS OF OREGON,
INC.   OR  

Les Schwab Warehouse

Center, Inc.

 

7127192

 

12/19/2005

  Purchased Goods (New and Used Wheels, Batteries) WASTE CONNECTIONS OF
TENNESSEE, INC.   DE  

First Tennessee Bank

National Association

 

2007 0360437

 

01/26/2007

  Specific Leased Equipment (Power Washers)         The McPherson Companies,
Inc.  

2007 1115566

 

03/26/2007

  Specific Leased Equipment (Meters, Tubing, Reels)        

GreatAmerica Leasing

Corporation

 

2009 0899200

 

03/20/2009

 

Specific Leased

Equipment (Copiers)

        U.S. Bancorp  

2008 1503919

 

04/30/2008

  Specific Leased Equipment (Identifies by Serial Numbers Only)

 

 

 

 

COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL         U.S. Bancorp  

2009 3310718

 

10/14/2009

  Specific Leased Equipment (Identifies by Serial Number Only) WASTE CONNECTIONS
OF TEXAS, LLC   DE  

General Electric Capital

Corporation

 

2009 1853552

 

06/10/2009

  Specific Leased Equipment (Pursuant to Master Lease)        

U.S. Bancorp Business

Equipment Finance Group

 

2011 0638224

 

02/22/2011

  Specific Leased Equipment (Identifies by Serial Number Only)        

U.S. Bancorp Business

Equipment Finance Group

 

2011 0718992

 

02/26/2011

  Specific Leased Equipment (Identifies by Serial Number Only) WASTE CONNECTIONS
OF WASHINGTON, INC.   WA   Holt Cat  

2009-182-9173-0

 

07/01/2009

  Specific Leased Equipment (Caterpillar) WASTE CONNECTIONS, INC.   DE   US
Bancorp  

2010 2827040

 

08/12/2010

  Specific Leased Equipment (Identifies by Serial Number Only)    

Les Schwab Tire Centers of

Washington, Inc.

 

2011 3457325

 

09/08/2011

 

Specific Leased

Equipment (Tires)

 

 

 

 

COMPANY   JUR.   SECURED PARTY  

FILE NO./

FILE DATE

  COLLATERAL         Wilmington Trust Company, not in its individual capacity
but solely as Trustee under Trust Agreement dated as of April 3, 2006  

2010 0114151

 

12/24/2009

 

Specific Leased

Equipment (Aircraft)

        Holt Cat  

2010 0198402

 

01/20/2010

  Specific Leased Equipment (Caterpillar Tractor)         US Bancorp  

2010 0352603

 

02/01/2010

  Specific Leased Equipment (Identifies by Serial Number Only)        

U.S. Bancorp Equipment

Finance, Inc.

 

2011 2298704

 

06/15/2011

  Specific Leased Equipment (Identifies by Serial Number Only)        

U.S. Bancorp Equipment

Finance, Inc.

 

2012 3747179

 

09/28/2012

 

Specific Leased

Equipment (Copier)

        U.S. Bank Equipment Finance  

20133815892

09/30/2013

 

Specific Leased

Equipment (Copiers)

        U.S. Bank Equipment Finance  

20133815900

09/30/2013

 

Specific Leased

Equipment (Copiers)

        U.S. Bank Equipment Finance  

20134728037

12/02/2013

 

Specific Leased

Equipment (Copiers)

        U.S. Bank Equipment Finance  

20140051268

01/06/2014

 

Specific Leased

Equipment (Copiers)

        U.S. Bank Equipment Finance  

20143852233

09/25/2014

 

Specific Leased

Equipment (Printers)

 

 

 

  



 

COMPANY

 

 

 

JUR.

 

 

 

SECURED PARTY

 

FILE NO./

FILE DATE

 

 

 

COLLATERAL

YAKIMA WASTE SYSTEMS, INC.   WA  

Les Schwab Warehouse

Center, Inc.

 

200533429334

 

11/30/2005

 

Specific Leased

Equipment (Batteries)



 

 

Schedule 7.02

Existing Liens

 

 

 

 

SCHEDULE 10.02

 

administrative agent’s OFFICE; certain ADDRESSES FOR NOTICES

 

BORROWERS:

 

Waste Connections, Inc.

3 Waterway Square Place, Suite 110

The Woodlands, TX 77380

Attention:   Worthing F. Jackman, Executive Vice President

and Chief Financial Officer

Phone: (832) 442-2266

Fax: (832) 442-2291

Email: worthingj@wasteconnections.com

 

with a copy to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, TX 77002

Attn:  Craig Kornreich, Esq.

Telephone:  713-546-7489

Facsimile:  713-546-5401

Email:  craig.kornreich@lw.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 N. Tryon Street

Mail Code:  NC1-001-05-46

Charlotte, NC 28255-0001

Attention:      Rose M. Bollard

Telephone:       (980) 386-2881

Telecopier:       (704) 409-0355

Electronic Mail:  rose.bollard@baml.com 

Account No.:  1366212250600

Ref:     Waste Connections

ABA#       026009593

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

555 California Street, 4th Floor

Mail Code:  CA5-705-04-09 

San Francisco, CA 94104 

 

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

Attention:      Angela Lau

Telephone:       (415) 436-4000

Telecopier:       (415) 503-5008

Electronic Mail:  angela.lau@baml.com

 

Other Notices as Administrative Agent (also copy):

Bank of America, N.A.

100 Federal Street

Mail Code:  MA5-100-09-07

Boston, MA 02110

Attention:      Maria F. Maia, Managing Director

Telephone:       (617) 434-5751

Telecopier:       (980) 233-7700

Electronic Mail:  maria.f.maia@baml.com

 

Other Notices as Administrative Agent (also copy):

Goulston & Storrs

400 Atlantic Avenue

Boston, MA 02110

Attention:      Pamela M. MacKenzie, Esq.

Telephone:       (617) 574-4106

Telecopier:       (617) 574-4112

Electronic Mail:  pmackenzie@goulstonstorrs.com

 

L/C ISSUER:

 

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code:  PA6-580-02-30

Scranton, PA 18507

Attention:  Alfonso Malave Jr.

Telephone:  (570) 496-9622

Telecopier: (800) 755-8743

Electronic Mail:  alfonso.malave@baml.com

 

SWING LINE LENDER:

 

Bank of America, N.A.

101 N. Tryon Street

Mail Code:  NC1-001-05-46

Charlotte, NC 28255-0001

Attention:      Rose M. Bollard

Telephone:       (980) 386-2881

Telecopier:       (704) 409-0355

Electronic Mail:  rose.bollard@baml.com 

 

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

Account No.:  1366212250600

Ref:     Waste Connections

ABA#       026009593

 

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

EXHIBIT A-1

 

FORM OF COMMITTED LOAN NOTICE

 

Date: ___________, _____



To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of January 26, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), by and among Waste
Connections, Inc., and certain of its Subsidiaries party thereto (collectively,
the “Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

¨ A Committed Borrowing               ¨ A conversion or continuation of
Committed Loans

 

1.        On                                                                   
(a Business Day).

 

2.        In the amount of $                                         .

 

3.        Comprised of                                                  .

[Type of Loan requested]

 

4. For LIBOR Rate Loans: with an Interest Period of ___ months.

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01(b) of the Agreement.

 

The Borrowers hereby represent and warrant that the conditions specified in
Sections 4.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the applicable Credit Extension.

 

  WASTE CONNECTIONS, INC.,   on behalf of itself and the other Borrowers      
By:             Name:             Title:    

 

Exhibit A-1

Form of Committed Loan Notice

 

 

 

 

EXHIBIT A-2

 

FORM OF swing line loan NOTICE

 

Date: ___________, _____

To: Bank of America, N.A., as Swing Line Lender and Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of January 26, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), by and among Waste
Connections, Inc., and certain of its Subsidiaries party thereto (collectively,
the “Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.        On                                            (a Business Day).

 

2.        In the amount of $                        .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

The Borrowers hereby represent and warrant that the conditions specified in
Sections 4.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the applicable Credit Extension.



 

  WASTE CONNECTIONS, INC.,   on behalf of itself and the other Borrowers      
By:             Name:             Title:    



  

Exhibit A-2

Form of Swing Line Loan Notice

 

 

 

 

EXHIBIT A-3

 

FORM OF Term LOAN NOTICE

 

Date: ___________, _____

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of January 26, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), by and among Waste
Connections, Inc., and certain of its Subsidiaries party thereto (collectively,
the “Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

¨ A Term Loan Borrowing 3 ¨ A conversion or continuation of Term Loans

 

1.        On
                                                                              (a
Business Day).

 

2.        In the amount of
$                                                    .

 

3.        Comprised of
                                                           .

[Type of Loan requested]

 

4.        For LIBOR Rate Loans: with an Interest Period of ___ months.

 

 



  WASTE CONNECTIONS, INC.,   on behalf of itself and the other Borrowers      
By:             Name:             Title:    

 





 





3 For use only on the Closing Date.

 

Exhibit A-3

Form Of Term Loan Notice

 



 

 

  

EXHIBIT B-1

 

form of revolving credit NOTE

  

$                                    _________, 20__



 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby, jointly and
severally, promise to pay to                              or registered assigns
(the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Committed Loan from time to
time made by the Lender to the Borrowers under that certain Revolving Credit and
Term Loan Agreement, dated as of January 26, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrowers, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrowers, jointly and severally, promise to pay interest on the unpaid
principal amount of each Committed Loan from the date of such Committed Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. Except as otherwise provided in Section
2.04(f) of the Agreement with respect to Swing Line Loans, all payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Committed Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving
Credit Note and endorse thereon the date, amount and maturity of its Committed
Loans and payments with respect thereto.

 

Each of the Borrowers, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank.]

 

Exhibit B-1

Form of Revolving Credit Note

 

 

 

 

IN WITNESS WHEREOF, the Borrowers hereto have caused this Revolving Credit Note
to be duly executed as of the date first above written.

 

BORROWERS:

 

WASTE CONNECTIONS, INC. ADVANCED SYSTEMS PORTABLE RESTROOMS, INC. ACE SOLID
WASTE, INC. ALASKA WASTE MAT-SU, LLC ALASKA WASTE-INTERIOR, LLC ALASKA
WASTE-KENAI PENINSULA, LLC AMERICAN DISPOSAL COMPANY, INC. ANDERSON COUNTY
LANDFILL, INC. ANDERSON REGIONAL LANDFILL, LLC ARKANSAS RECLAMATION COMPANY, LLC
AUSTIN LANDFILL HOLDINGS, INC. BISON BUTTE ENVIRONMENTAL, LLC BITUMINOUS
RESOURCES, INC. BRENT RUN LANDFILL, INC. BROADACRE LANDFILL, INC. BUTLER COUNTY
LANDFILL, INC. CALPET, LLC CAMINO REAL ENVIRONMENTAL CENTER, INC. CAPITAL REGION
LANDFILLS, INC. CARPENTER WASTE HOLDINGS, LLC CHAMBERS DEVELOPMENT OF NORTH
CAROLINA, INC. CHIMNEY BUTTE ENVIRONMENTAL L.L.C. CHIQUITA CANYON, INC. CHIQUITA
CANYON, LLC CLAY BUTTE ENVIRONMENTAL, LLC CLIFTON ORGANICS, LLC COLD CANYON LAND
FILL, INC. COLUMBIA RESOURCE CO., L.P. COLUMBIA RIVER DISPOSAL, INC. COMMUNITY
REFUSE DISPOSAL INC. CONTRACTORS WASTE SERVICES, INC. CORRAL DE PIEDRA LAND
COMPANY COUNTY WASTE — ULSTER, LLC COUNTY WASTE AND RECYCLING SERVICE, INC.
COUNTY WASTE TRANSFER CORP. CRI HOLDINGS, LLC CURRY TRANSFER & RECYCLING, INC.
CWI ACQUISITION, LLC D. M. DISPOSAL CO., INC. DELTA CONTRACTS, LLC DENVER
REGIONAL LANDFILL, INC. DIVERSIFIED BUILDINGS, L.L.C.

 

Exhibit B-1

Form of Revolving Credit Note

 

 

 

 

EAGLE FORD RECLAMATION COMPANY, LLC EL PASO DISPOSAL, LP ELKO SANITATION COMPANY
EMPIRE DISPOSAL, INC. ENTECH ALASKA LLC ENVIRONMENTAL TRUST COMPANY EVERGREEN
DISPOSAL, INC. FINLEY-BUTTES LIMITED PARTNERSHIP FINNEY COUNTY LANDFILL, INC.
FORT ANN TRANSFER STATION, LLC FRONT RANGE LANDFILL, INC. G & P DEVELOPMENT,
INC. GBUSA HOLDINGS, LLC GOD BLESS THE USA, INCORPORATED GREEN WASTE SOLUTIONS
OF ALASKA, LLC HARDIN SANITATION, INC. HAROLD LEMAY ENTERPRISES, INCORPORATED
HIGH DESERT SOLID WASTE FACILITY, INC. HUDSON VALLEY WASTE HOLDING, INC. ISLAND
DISPOSAL, INC. J BAR J LAND, INC. LACASSINE HOLDINGS, L.L.C. LAKESHORE DISPOSAL,
INC. LAUREL RIDGE LANDFILL, L.L.C. LEALCO, INC. LFC, INC. LIGHTNING BUTTE
ENVIRONMENTAL, LLC LOUISIANA RECLAMATION COMPANY, L.L.C. MADERA DISPOSAL
SYSTEMS, INC. MAMMOTH DISPOSAL COMPANY MANAGEMENT ENVIRONMENTAL NATIONAL, INC.
MASON COUNTY GARBAGE CO., INC. MBO, LLC MDSI OF LA, INC. MILLENNIUM WASTE
INCORPORATED MISSION COUNTRY DISPOSAL MORRO BAY GARBAGE SERVICE MURREY’S
DISPOSAL COMPANY, INC. NEBRASKA ECOLOGY SYSTEMS, INC. NOBLES COUNTY LANDFILL,
INC. NORTHWEST CONTAINER SERVICES, INC. OKLAHOMA CITY WASTE DISPOSAL, INC.
OKLAHOMA LANDFILL HOLDINGS, INC. OSAGE LANDFILL, INC. PIERCE COUNTY RECYCLING,
COMPOSTING AND DISPOSAL, LLC POTRERO HILLS LANDFILL, INC.

 

Exhibit B-1

Form of Revolving Credit Note

 

 

 

 

PRAIRIE DISPOSAL, LLC PRAIRIE LIQUIDS, LLC PSI ENVIRONMENTAL SERVICES, INC. PSI
ENVIRONMENTAL SYSTEMS, INC. R.A. BROWNRIGG INVESTMENTS, INC. R.J.C. TRUCKING CO.
R360 ARTESIA, LLC R360 CLACO, LLC R360 ENVIRONMENTAL SOLUTIONS HOLDINGS, INC.
R360 ENVIRONMENTAL SOLUTIONS OF LOUISIANA, LLC R360 ENVIRONMENTAL SOLUTIONS OF
MISSISSIPPI, LLC R360 ENVIRONMENTAL SOLUTIONS OF TEXAS, LLC R360 ENVIRONMENTAL
SOLUTIONS, LLC R360 ES HOLDINGS, INC. R360 HITCHCOCK, LLC R360 LOGISTICS, LLC
R360 OKLAHOMA, LLC R360 PERMIAN BASIN, LLC R360 RED BLUFF, LLC R360 SHUTE CREEK,
LLC R360 SILO, LLC R360 WILLISTON BASIN, LLC RAILROAD AVENUE DISPOSAL, LLC RED
CARPET LANDFILL, INC. RENSSELAER REGION LANDFILLS, INC. RH FINANCIAL CORPORATION
RICH VALLEY, LLC RKS HOLDING, CORP. S.A. DUNN & COMPANY, LLC SAN LUIS GARBAGE
COMPANY SANIPAC, INC. SCOTT SOLID WASTE DISPOSAL COMPANY SCOTT WASTE SERVICES,
LLC SEABREEZE RECOVERY, INC. SECTION 18, LLC SEDALIA LAND COMPANY SHALE GAS
SERVICES, LLC SIERRA HOLDING GROUP, LLC SIERRA PROCESSING, LLC SILVER SPRINGS
ORGANICS L.L.C. SJ RECLAMATION, INC. SKB (AUSTIN) ENVIRONMENTAL, LLC SKB
ENVIRONMENTAL, INC. SKB RECYCLING, LLC SMOKY BUTTE ENVIRONMENTAL, LLC

 

Exhibit B-1

Form of Revolving Credit Note

 

 

 

 

STERLING AVENUE PROPERTIES, LLC STUTZMAN REFUSE DISPOSAL INC. TACOMA RECYCLING
COMPANY, INC. TENNESSEE WASTE MOVERS, INC. THUNDER BUTTE ENVIRONMENTAL, LLC US
LIQUIDS OF LA, L.P. VOORHEES SANITATION, L.L.C. WASCO COUNTY LANDFILL, INC.
WASTE CONNECTIONS MANAGEMENT SERVICES, INC. WASTE CONNECTIONS OF ALABAMA, INC.
WASTE CONNECTIONS OF ALASKA, INC. WASTE CONNECTIONS OF ARIZONA, INC. WASTE
CONNECTIONS OF ARKANSAS, INC. WASTE CONNECTIONS OF CALIFORNIA, INC. WASTE
CONNECTIONS OF COLORADO, INC. WASTE CONNECTIONS OF GEORGIA, INC. WASTE
CONNECTIONS OF IDAHO, INC. WASTE CONNECTIONS OF ILLINOIS, INC. WASTE CONNECTIONS
OF IOWA, INC. WASTE CONNECTIONS OF KANSAS, INC. WASTE CONNECTIONS OF KENTUCKY,
INC. WASTE CONNECTIONS OF LEFLORE, LLC WASTE CONNECTIONS OF LOUISIANA, INC.
WASTE CONNECTIONS OF MINNESOTA, INC. WASTE CONNECTIONS OF MISSISSIPPI DISPOSAL
SERVICES, LLC WASTE CONNECTIONS OF MISSISSIPPI, INC. WASTE CONNECTIONS OF
MONTANA, INC. WASTE CONNECTIONS OF NEBRASKA, INC. WASTE CONNECTIONS OF NEW
MEXICO, INC. WASTE CONNECTIONS OF NORTH CAROLINA, INC. WASTE CONNECTIONS OF
NORTH DAKOTA, INC. WASTE CONNECTIONS OF OKLAHOMA, INC. WASTE CONNECTIONS OF
OREGON, INC. WASTE CONNECTIONS OF SOUTH CAROLINA, INC. WASTE CONNECTIONS OF
SOUTH DAKOTA, INC. WASTE CONNECTIONS OF TENNESSEE, INC. WASTE CONNECTIONS OF
TEXAS, LLC WASTE CONNECTIONS OF THE CENTRAL VALLEY, INC. WASTE CONNECTIONS OF
UTAH, INC. WASTE CONNECTIONS OF WASHINGTON, INC. WASTE CONNECTIONS OF WYOMING,
INC. WASTE CONNECTIONS TRANSPORTATION COMPANY, INC. WASTE REDUCTION SERVICES,
L.L.C. WASTE SERVICES OF N.E. MISSISSIPPI, INC. WASTE SOLUTIONS GROUP OF SAN
BENITO, LLC WCI AUSTIN LANDFILL, LLC

 

Exhibit B-1

Form of Revolving Credit Note

 

 

 

 

WCI-WHITE OAKS LANDFILL, INC. WEST BANK ENVIRONMENTAL SERVICES, INC. WEST COAST
RECYCLING AND TRANSFER, INC. WYOMING ENVIRONMENTAL SERVICES, INC. YAKIMA WASTE
SYSTEMS, INC.

 

By:     Name: Worthing Jackman Title: Authorized Signatory of Each of the
Above-Listed Borrowers

 

Exhibit B-1

Form of Revolving Credit Note

 

 

 

 

 Loan AND PAYMENTS with respect thereto

 





Date   Type of
Loan Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                           





  

Exhibit B-1

Form of Revolving Credit Note





 

 

 

 

EXHIBIT B-2

 

form of swing line NOTE

 

$                                    _________, 20__

  

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby, jointly and
severally, promise to pay to Bank of America, N.A. or registered assigns (the
“Swing Line Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Swing Line Loan from time to
time made by the Swing Line Lender to the Borrowers under that certain Revolving
Credit and Term Loan Agreement, dated as of January 26, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among the Borrowers, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

The Borrowers, jointly and severally, promise to pay interest on the unpaid
principal amount of each Swing Line Loan from the date of such Swing Line Loan
until such principal amount is paid in full, at such interest rates and at such
times as provided in the Agreement. All payments of principal and interest shall
be made to the Swing Line Lender in Dollars in immediately available funds at
the Swing Line Lender’s Lending Office. If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Agreement.

 

This Swing Line Note is one of the Swing Line Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Swing Line Loans made by the Swing Line Lender shall be evidenced
by one or more loan accounts or records maintained by the Swing Line Lender in
the ordinary course of business. The Swing Line Lender may also attach schedules
to this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.

 

Each of the Borrowers, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Swing Line Note.

 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank.]

 

Exhibit B-2

Form of Swing Line Note

 

 

 

 

IN WITNESS WHEREOF, the Borrowers hereto have caused this Swing Line Note to be
duly executed as of the date first above written.

 

BORROWERS:

 

WASTE CONNECTIONS, INC. ADVANCED SYSTEMS PORTABLE RESTROOMS, INC. ACE SOLID
WASTE, INC. ALASKA WASTE MAT-SU, LLC ALASKA WASTE-INTERIOR, LLC ALASKA
WASTE-KENAI PENINSULA, LLC AMERICAN DISPOSAL COMPANY, INC. ANDERSON COUNTY
LANDFILL, INC. ANDERSON REGIONAL LANDFILL, LLC ARKANSAS RECLAMATION COMPANY, LLC
AUSTIN LANDFILL HOLDINGS, INC. BISON BUTTE ENVIRONMENTAL, LLC BITUMINOUS
RESOURCES, INC. BRENT RUN LANDFILL, INC. BROADACRE LANDFILL, INC. BUTLER COUNTY
LANDFILL, INC. CALPET, LLC CAMINO REAL ENVIRONMENTAL CENTER, INC. CAPITAL REGION
LANDFILLS, INC. CARPENTER WASTE HOLDINGS, LLC CHAMBERS DEVELOPMENT OF NORTH
CAROLINA, INC. CHIMNEY BUTTE ENVIRONMENTAL L.L.C. CHIQUITA CANYON, INC. CHIQUITA
CANYON, LLC CLAY BUTTE ENVIRONMENTAL, LLC CLIFTON ORGANICS, LLC COLD CANYON LAND
FILL, INC. COLUMBIA RESOURCE CO., L.P. COLUMBIA RIVER DISPOSAL, INC. COMMUNITY
REFUSE DISPOSAL INC. CONTRACTORS WASTE SERVICES, INC. CORRAL DE PIEDRA LAND
COMPANY COUNTY WASTE — ULSTER, LLC COUNTY WASTE AND RECYCLING SERVICE, INC.
COUNTY WASTE TRANSFER CORP. CRI HOLDINGS, LLC CURRY TRANSFER & RECYCLING, INC.
CWI ACQUISITION, LLC D. M. DISPOSAL CO., INC. DELTA CONTRACTS, LLC DENVER
REGIONAL LANDFILL, INC. DIVERSIFIED BUILDINGS, L.L.C.

 

Exhibit B-2

Form of Swing Line Note

 

 

 

 

EAGLE FORD RECLAMATION COMPANY, LLC EL PASO DISPOSAL, LP ELKO SANITATION COMPANY
EMPIRE DISPOSAL, INC. ENTECH ALASKA LLC ENVIRONMENTAL TRUST COMPANY EVERGREEN
DISPOSAL, INC. FINLEY-BUTTES LIMITED PARTNERSHIP FINNEY COUNTY LANDFILL, INC.
FORT ANN TRANSFER STATION, LLC FRONT RANGE LANDFILL, INC. G & P DEVELOPMENT,
INC. GBUSA HOLDINGS, LLC GOD BLESS THE USA, INCORPORATED GREEN WASTE SOLUTIONS
OF ALASKA, LLC HARDIN SANITATION, INC. HAROLD LEMAY ENTERPRISES, INCORPORATED
HIGH DESERT SOLID WASTE FACILITY, INC. HUDSON VALLEY WASTE HOLDING, INC. ISLAND
DISPOSAL, INC. J BAR J LAND, INC. LACASSINE HOLDINGS, L.L.C. LAKESHORE DISPOSAL,
INC. LAUREL RIDGE LANDFILL, L.L.C. LEALCO, INC. LFC, INC. LIGHTNING BUTTE
ENVIRONMENTAL, LLC LOUISIANA RECLAMATION COMPANY, L.L.C. MADERA DISPOSAL
SYSTEMS, INC. MAMMOTH DISPOSAL COMPANY MANAGEMENT ENVIRONMENTAL NATIONAL, INC.
MASON COUNTY GARBAGE CO., INC. MBO, LLC MDSI OF LA, INC. MILLENNIUM WASTE
INCORPORATED MISSION COUNTRY DISPOSAL MORRO BAY GARBAGE SERVICE MURREY’S
DISPOSAL COMPANY, INC. NEBRASKA ECOLOGY SYSTEMS, INC. NOBLES COUNTY LANDFILL,
INC. NORTHWEST CONTAINER SERVICES, INC. OKLAHOMA CITY WASTE DISPOSAL, INC.
OKLAHOMA LANDFILL HOLDINGS, INC. OSAGE LANDFILL, INC. PIERCE COUNTY RECYCLING,
COMPOSTING AND DISPOSAL, LLC POTRERO HILLS LANDFILL, INC.

 

Exhibit B-2

Form of Swing Line Note

 

 

 

 

PRAIRIE DISPOSAL, LLC PRAIRIE LIQUIDS, LLC PSI ENVIRONMENTAL SERVICES, INC. PSI
ENVIRONMENTAL SYSTEMS, INC. R.A. BROWNRIGG INVESTMENTS, INC. R.J.C. TRUCKING CO.
R360 ARTESIA, LLC R360 CLACO, LLC R360 ENVIRONMENTAL SOLUTIONS HOLDINGS, INC.
R360 ENVIRONMENTAL SOLUTIONS OF LOUISIANA, LLC R360 ENVIRONMENTAL SOLUTIONS OF
MISSISSIPPI, LLC R360 ENVIRONMENTAL SOLUTIONS OF TEXAS, LLC R360 ENVIRONMENTAL
SOLUTIONS, LLC R360 ES HOLDINGS, INC. R360 HITCHCOCK, LLC R360 LOGISTICS, LLC
R360 OKLAHOMA, LLC R360 PERMIAN BASIN, LLC R360 RED BLUFF, LLC R360 SHUTE CREEK,
LLC R360 SILO, LLC R360 WILLISTON BASIN, LLC RAILROAD AVENUE DISPOSAL, LLC RED
CARPET LANDFILL, INC. RENSSELAER REGION LANDFILLS, INC. RH FINANCIAL CORPORATION
RICH VALLEY, LLC RKS HOLDING, CORP. S.A. DUNN & COMPANY, LLC SAN LUIS GARBAGE
COMPANY SANIPAC, INC. SCOTT SOLID WASTE DISPOSAL COMPANY SCOTT WASTE SERVICES,
LLC SEABREEZE RECOVERY, INC. SECTION 18, LLC SEDALIA LAND COMPANY SHALE GAS
SERVICES, LLC SIERRA HOLDING GROUP, LLC SIERRA PROCESSING, LLC SILVER SPRINGS
ORGANICS L.L.C. SJ RECLAMATION, INC. SKB (AUSTIN) ENVIRONMENTAL, LLC SKB
ENVIRONMENTAL, INC. SKB RECYCLING, LLC SMOKY BUTTE ENVIRONMENTAL, LLC SOUTH
COUNTY SANITARY SERVICE, INC.

 

Exhibit B-2

Form of Swing Line Note

 

 

 

 

STERLING AVENUE PROPERTIES, LLC STUTZMAN REFUSE DISPOSAL INC. TACOMA RECYCLING
COMPANY, INC. TENNESSEE WASTE MOVERS, INC. THUNDER BUTTE ENVIRONMENTAL, LLC US
LIQUIDS OF LA, L.P. VOORHEES SANITATION, L.L.C. WASCO COUNTY LANDFILL, INC.
WASTE CONNECTIONS MANAGEMENT SERVICES, INC. WASTE CONNECTIONS OF ALABAMA, INC.
WASTE CONNECTIONS OF ALASKA, INC. WASTE CONNECTIONS OF ARIZONA, INC. WASTE
CONNECTIONS OF ARKANSAS, INC. WASTE CONNECTIONS OF CALIFORNIA, INC. WASTE
CONNECTIONS OF COLORADO, INC. WASTE CONNECTIONS OF GEORGIA, INC. WASTE
CONNECTIONS OF IDAHO, INC. WASTE CONNECTIONS OF ILLINOIS, INC. WASTE CONNECTIONS
OF IOWA, INC. WASTE CONNECTIONS OF KANSAS, INC. WASTE CONNECTIONS OF KENTUCKY,
INC. WASTE CONNECTIONS OF LEFLORE, LLC WASTE CONNECTIONS OF LOUISIANA, INC.
WASTE CONNECTIONS OF MINNESOTA, INC. WASTE CONNECTIONS OF MISSISSIPPI DISPOSAL
SERVICES, LLC WASTE CONNECTIONS OF MISSISSIPPI, INC. WASTE CONNECTIONS OF
MONTANA, INC. WASTE CONNECTIONS OF NEBRASKA, INC. WASTE CONNECTIONS OF NEW
MEXICO, INC. WASTE CONNECTIONS OF NORTH CAROLINA, INC. WASTE CONNECTIONS OF
NORTH DAKOTA, INC. WASTE CONNECTIONS OF OKLAHOMA, INC. WASTE CONNECTIONS OF
OREGON, INC. WASTE CONNECTIONS OF SOUTH CAROLINA, INC. WASTE CONNECTIONS OF
SOUTH DAKOTA, INC. WASTE CONNECTIONS OF TENNESSEE, INC. WASTE CONNECTIONS OF
TEXAS, LLC WASTE CONNECTIONS OF THE CENTRAL VALLEY, INC. WASTE CONNECTIONS OF
UTAH, INC. WASTE CONNECTIONS OF WASHINGTON, INC. WASTE CONNECTIONS OF WYOMING,
INC. WASTE CONNECTIONS TRANSPORTATION COMPANY, INC. WASTE REDUCTION SERVICES,
L.L.C. WASTE SERVICES OF N.E. MISSISSIPPI, INC. WASTE SOLUTIONS GROUP OF SAN
BENITO, LLC WCI AUSTIN LANDFILL, LLC

 

Exhibit B-2

Form of Swing Line Note

 

 

 

 

WCI-WHITE OAKS LANDFILL, INC. WEST BANK ENVIRONMENTAL SERVICES, INC. WEST COAST
RECYCLING AND TRANSFER, INC. WYOMING ENVIRONMENTAL SERVICES, INC. YAKIMA WASTE
SYSTEMS, INC.

 

By:     Name: Worthing Jackman Title: Authorized Signatory of Each of the
Above-Listed Borrowers

 

Exhibit B-2

Form of Swing Line Note

 

 

 

 

LoanS AND PAYMENTS with respect thereto

 

Date   Amount of
Loan Made   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
           

 

Exhibit B-2

Form of Swing Line Note

 

 

 

 

EXHIBIT B-3

 

form of term NOTE

 

$                                    _________, 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrowers”) hereby, jointly and
severally, promise to pay to _____________________ or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Term Loan made by the Lender to the
Borrowers under that certain Revolving Credit and Term Loan Agreement, dated as
of January 26, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrowers, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

 

The Borrowers, jointly and severally, promise to pay interest on the unpaid
principal amount of the Term Loan from the date of such Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
The Term Loan made by the Lender shall be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business. The
Lender may also attach schedules to this Term Note and endorse thereon the date,
amount and maturity of its Term Loan and payments with respect thereto.

 

Each of the Borrowers, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.

 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank.]

 

Exhibit B-3

Form of Term Note

 

 

 

 

IN WITNESS WHEREOF, the Borrowers hereto have caused this Term Note to be duly
executed as of the date first above written.

 

BORROWERS:

 

WASTE CONNECTIONS, INC. ADVANCED SYSTEMS PORTABLE RESTROOMS, INC. ACE SOLID
WASTE, INC. ALASKA WASTE MAT-SU, LLC ALASKA WASTE-INTERIOR, LLC ALASKA
WASTE-KENAI PENINSULA, LLC AMERICAN DISPOSAL COMPANY, INC. ANDERSON COUNTY
LANDFILL, INC. ANDERSON REGIONAL LANDFILL, LLC ARKANSAS RECLAMATION COMPANY, LLC
AUSTIN LANDFILL HOLDINGS, INC. BISON BUTTE ENVIRONMENTAL, LLC BITUMINOUS
RESOURCES, INC. BRENT RUN LANDFILL, INC. BROADACRE LANDFILL, INC. BUTLER COUNTY
LANDFILL, INC. CALPET, LLC CAMINO REAL ENVIRONMENTAL CENTER, INC. CAPITAL REGION
LANDFILLS, INC. CARPENTER WASTE HOLDINGS, LLC CHAMBERS DEVELOPMENT OF NORTH
CAROLINA, INC. CHIMNEY BUTTE ENVIRONMENTAL L.L.C. CHIQUITA CANYON, INC. CHIQUITA
CANYON, LLC CLAY BUTTE ENVIRONMENTAL, LLC CLIFTON ORGANICS, LLC COLD CANYON LAND
FILL, INC. COLUMBIA RESOURCE CO., L.P. COLUMBIA RIVER DISPOSAL, INC. COMMUNITY
REFUSE DISPOSAL INC. CONTRACTORS WASTE SERVICES, INC. CORRAL DE PIEDRA LAND
COMPANY COUNTY WASTE — ULSTER, LLC COUNTY WASTE AND RECYCLING SERVICE, INC.
COUNTY WASTE TRANSFER CORP. CRI HOLDINGS, LLC CURRY TRANSFER & RECYCLING, INC.
CWI ACQUISITION, LLC D. M. DISPOSAL CO., INC. DELTA CONTRACTS, LLC DENVER
REGIONAL LANDFILL, INC.

 

Exhibit B-3

Form of Term Note

 

 

 

 

DIVERSIFIED BUILDINGS, L.L.C. EAGLE FORD RECLAMATION COMPANY, LLC EL PASO
DISPOSAL, LP ELKO SANITATION COMPANY EMPIRE DISPOSAL, INC. ENTECH ALASKA LLC
ENVIRONMENTAL TRUST COMPANY EVERGREEN DISPOSAL, INC. FINLEY-BUTTES LIMITED
PARTNERSHIP FINNEY COUNTY LANDFILL, INC. FORT ANN TRANSFER STATION, LLC FRONT
RANGE LANDFILL, INC. G & P DEVELOPMENT, INC. GBUSA HOLDINGS, LLC GOD BLESS THE
USA, INCORPORATED GREEN WASTE SOLUTIONS OF ALASKA, LLC HARDIN SANITATION, INC.
HAROLD LEMAY ENTERPRISES, INCORPORATED HIGH DESERT SOLID WASTE FACILITY, INC.
HUDSON VALLEY WASTE HOLDING, INC. ISLAND DISPOSAL, INC. J BAR J LAND, INC.
LACASSINE HOLDINGS, L.L.C. LAKESHORE DISPOSAL, INC. LAUREL RIDGE LANDFILL,
L.L.C. LEALCO, INC. LFC, INC. LIGHTNING BUTTE ENVIRONMENTAL, LLC LOUISIANA
RECLAMATION COMPANY, L.L.C. MADERA DISPOSAL SYSTEMS, INC. MAMMOTH DISPOSAL
COMPANY MANAGEMENT ENVIRONMENTAL NATIONAL, INC. MASON COUNTY GARBAGE CO., INC.
MBO, LLC MDSI OF LA, INC. MILLENNIUM WASTE INCORPORATED MISSION COUNTRY DISPOSAL
MORRO BAY GARBAGE SERVICE MURREY’S DISPOSAL COMPANY, INC. NEBRASKA ECOLOGY
SYSTEMS, INC. NOBLES COUNTY LANDFILL, INC. NORTHWEST CONTAINER SERVICES, INC.
OKLAHOMA CITY WASTE DISPOSAL, INC. OKLAHOMA LANDFILL HOLDINGS, INC. OSAGE
LANDFILL, INC. PIERCE COUNTY RECYCLING, COMPOSTING AND DISPOSAL, LLC

 

Exhibit B-3

Form of Term Note

 

 

 



POTRERO HILLS LANDFILL, INC. PRAIRIE DISPOSAL, LLC PRAIRIE LIQUIDS, LLC PSI
ENVIRONMENTAL SERVICES, INC. PSI ENVIRONMENTAL SYSTEMS, INC. R.A. BROWNRIGG
INVESTMENTS, INC. R.J.C. TRUCKING CO. R360 ARTESIA, LLC R360 CLACO, LLC R360
ENVIRONMENTAL SOLUTIONS HOLDINGS, INC. R360 ENVIRONMENTAL SOLUTIONS OF
LOUISIANA, LLC R360 ENVIRONMENTAL SOLUTIONS OF MISSISSIPPI, LLC R360
ENVIRONMENTAL SOLUTIONS OF TEXAS, LLC R360 ENVIRONMENTAL SOLUTIONS, LLC R360 ES
HOLDINGS, INC. R360 HITCHCOCK, LLC R360 LOGISTICS, LLC R360 OKLAHOMA, LLC R360
PERMIAN BASIN, LLC R360 RED BLUFF, LLC R360 SHUTE CREEK, LLC R360 SILO, LLC R360
WILLISTON BASIN, LLC RAILROAD AVENUE DISPOSAL, LLC RED CARPET LANDFILL, INC.
RENSSELAER REGION LANDFILLS, INC. RH FINANCIAL CORPORATION RICH VALLEY, LLC RKS
HOLDING, CORP. S.A. DUNN & COMPANY, LLC SAN LUIS GARBAGE COMPANY SANIPAC, INC.
SCOTT SOLID WASTE DISPOSAL COMPANY SCOTT WASTE SERVICES, LLC SEABREEZE RECOVERY,
INC. SECTION 18, LLC SEDALIA LAND COMPANY SHALE GAS SERVICES, LLC SIERRA HOLDING
GROUP, LLC SIERRA PROCESSING, LLC SILVER SPRINGS ORGANICS L.L.C. SJ RECLAMATION,
INC. SKB (AUSTIN) ENVIRONMENTAL, LLC SKB ENVIRONMENTAL, INC. SKB RECYCLING, LLC
SMOKY BUTTE ENVIRONMENTAL, LLC





 







Exhibit B-3

Form of Term Note

 





 

 



 

SOUTH COUNTY SANITARY SERVICE, INC. STERLING AVENUE PROPERTIES, LLC STUTZMAN
REFUSE DISPOSAL INC. TACOMA RECYCLING COMPANY, INC. TENNESSEE WASTE MOVERS, INC.
THUNDER BUTTE ENVIRONMENTAL, LLC US LIQUIDS OF LA, L.P. VOORHEES SANITATION,
L.L.C. WASCO COUNTY LANDFILL, INC. WASTE CONNECTIONS MANAGEMENT SERVICES, INC.
WASTE CONNECTIONS OF ALABAMA, INC. WASTE CONNECTIONS OF ALASKA, INC. WASTE
CONNECTIONS OF ARIZONA, INC. WASTE CONNECTIONS OF ARKANSAS, INC. WASTE
CONNECTIONS OF CALIFORNIA, INC. WASTE CONNECTIONS OF COLORADO, INC. WASTE
CONNECTIONS OF GEORGIA, INC. WASTE CONNECTIONS OF IDAHO, INC. WASTE CONNECTIONS
OF ILLINOIS, INC. WASTE CONNECTIONS OF IOWA, INC. WASTE CONNECTIONS OF KANSAS,
INC. WASTE CONNECTIONS OF KENTUCKY, INC. WASTE CONNECTIONS OF LEFLORE, LLC WASTE
CONNECTIONS OF LOUISIANA, INC. WASTE CONNECTIONS OF MINNESOTA, INC. WASTE
CONNECTIONS OF MISSISSIPPI DISPOSAL SERVICES, LLC WASTE CONNECTIONS OF
MISSISSIPPI, INC. WASTE CONNECTIONS OF MONTANA, INC. WASTE CONNECTIONS OF
NEBRASKA, INC. WASTE CONNECTIONS OF NEW MEXICO, INC. WASTE CONNECTIONS OF NORTH
CAROLINA, INC. WASTE CONNECTIONS OF NORTH DAKOTA, INC. WASTE CONNECTIONS OF
OKLAHOMA, INC. WASTE CONNECTIONS OF OREGON, INC. WASTE CONNECTIONS OF SOUTH
CAROLINA, INC. WASTE CONNECTIONS OF SOUTH DAKOTA, INC. WASTE CONNECTIONS OF
TENNESSEE, INC. WASTE CONNECTIONS OF TEXAS, LLC WASTE CONNECTIONS OF THE CENTRAL
VALLEY, INC. WASTE CONNECTIONS OF UTAH, INC. WASTE CONNECTIONS OF WASHINGTON,
INC. WASTE CONNECTIONS OF WYOMING, INC. WASTE CONNECTIONS TRANSPORTATION
COMPANY, INC. WASTE REDUCTION SERVICES, L.L.C. WASTE SERVICES OF N.E.
MISSISSIPPI, INC. WASTE SOLUTIONS GROUP OF SAN BENITO, LLC

 

Exhibit B-3

Form of Term Note

 

 

 

 

WCI AUSTIN LANDFILL, LLC   WCI-WHITE OAKS LANDFILL, INC.   WEST BANK
ENVIRONMENTAL SERVICES, INC.   WEST COAST RECYCLING AND TRANSFER, INC.   WYOMING
ENVIRONMENTAL SERVICES, INC.   YAKIMA WASTE SYSTEMS, INC.       By:    
Name:  Worthing Jackman   Title:    Authorized Signatory of Each of the
Above-Listed Borrowers  

 

Exhibit B-3

Form of Term Note

 

 

 

 

Loan AND PAYMENTS with respect thereto

 

Date   Amount of
Loan Made   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
           

 

Exhibit B-3

Form of Term Note

 

 

 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: [             ,        ]

 

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit and Term Loan Agreement,
dated as of January 26, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), by and among Waste
Connections, Inc. (the “Parent”), and the other borrowers party thereto
(collectively with the Parent, the “Borrowers”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

 

The undersigned hereby certifies as of the date hereof that he/she is the Chief
Financial Officer of the Parent, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Parent and the other Borrowers, and that:

 

1.          Accompanying this certificate are the [audited] [unaudited]
financial statements required by Section 6.04[(a)] [(b)] of the Agreement for
the fiscal quarter of the Consolidated Group ended as of the above date. [Such
consolidated financial statements are prepared in accordance with GAAP and
fairly present the consolidated financial condition of the Consolidated Group as
at the close of business on such date and the results of operations for the
period then ended.]4

 

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by the attached financial
statements.

 

3.          A review of the activities of the Borrowers during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all their5 Obligations under the Loan Documents[, and to the best
knowledge of the undersigned during such fiscal period, the Borrowers performed
and observed each covenant and condition of the Loan Documents applicable to
them, and no Default has occurred and is continuing].6

 

--------------------------------------------------------------------------------

4 Include in quarterly Compliance Certificate only.

 

5

 

6 Address any Defaults or Events of Default in this paragraph.

 



Exhibit C

Form of Compliance Certificate

 

 

 

 

4.          Set forth on Annex A attached hereto is a description of all changes
to the information included in Schedule 1 (Subsidiaries) to the Agreement as may
be necessary for such Schedule to be accurate and complete.

 

5.          Complete and correct copies of all documents modifying any
Organization Document of any Borrower on or prior to the date hereof have been
previously delivered to the Administrative Agent or are attached hereto as Annex
B.

 

6.          The representations and warranties of the Borrowers contained in
Article V of the Agreement, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in Section 5.04(a) of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), as applicable, of Section 6.04 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

 

7.          The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate [on and as of the date of this
Compliance Certificate] [on a pro forma basis as of the Interim Balance Sheet
Date]7.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------

7 For certificate delivered on the Closing Date.

 

Exhibit C

Form of Compliance Certificate

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ___________, _________.

 

  WASTE CONNECTIONS, INC.,   on behalf of itself and the other Borrowers        
By:           Name:           Title:   Chief Financial Officer

 

Exhibit C

Form of Compliance Certificate

 

 

 

 

Waste Connections, Inc.

Credit Agreement Compliance Certificate

(All Figures To Be Rounded to the Nearest $1,000)

 

For the Fiscal Quarter/Year ended [______________, 20__] (the "Statement Date")
        Leverage Ratio   As of Statement
Date Ratio of Consolidated Total Funded Debt outstanding to Consolidated EBITDA
          1.a. Indebtedness relating to the borrowing of money or the obtaining
of credit             b. Indebtedness in respect of any Capital Leases or
Synthetic Leases             c. Indebtedness relating to the non-contingent
deferred purchase price of assets and companies (excluding short-term trade
payables incurred in the ordinary course of business)             d.
Indebtedness relating to any unpaid reimbursement obligations with respect to
letters of credit outstanding (excluding any contingent obligations with respect
to letters of credit outstanding)             e. Guarantees of Indebtedness of
the type referred to in Lines 1(a), (b),(c), and (d)               total equals:
            2. Consolidated Total Funded Debt       (The sum of Lines 1(a), (b),
(c), (d) and (e))               to the result of:             3. Consolidated
Net Income (or Deficit) of the Consolidated Group             4. Interest
Expense             5. Income Taxes             6. Non-cash compensation
charges, to the extent that each was deducted in determining Consolidated Net
Income (or Deficit), all as determined in accordance with GAAP             7.
One-time, non-recurring acquisition costs to the extent such costs are expensed
in accordance with FAS 141R and not capitalized    

 

Exhibit C

Form of Compliance Certificate

 

 

 

 

8. Noncontrolling interests expense             9. Non-cash extraordinary
non-recurring writedowns or writeoffs of assets, including non-cash losses on
sale of assets outside the ordinary course of business             10. Any
losses associated with the extinguishment of Indebtedness             11.
Special charges relating to termination of a Swap Contract             12. Any
accrued settlement payments in respect of any Swap Contract owing by any member
of the Consolidated Group             13. One-time, non-recurring charges in
connection with the modification of employment agreements with certain members
of senior management as approved by the Administrative Agent             14.
Non-cash extraordinary gains on the sale of assets to the extent included in
Consolidated Net Income (or Deficit)             15. Any accrued settlement
payments in respect of any Swap Contract payable to any member of the
Consolidated Group             16. Consolidated EBIT       (Result of (i) the
sum of Lines 3 through 13, minus (ii) the sum of Lines 14 and 15)              
plus:             17. Depreciation and amortization expense to the extent that
such was deducted in determining Consolidated Net Income (or Deficit),
determined in accordance with GAAP             18. EBITDA for the prior twelve
months of all companies acquired by the Borrowers during the Reference Period
(without duplication of any amounts previously reported)             19.
Depreciation and Amortization Expense (without duplication) of any company whose
Consolidated EBITDA was included under Line 17 above               total equals:
            20. Consolidated EBITDA       (Sum of Lines 16 through 19)          
  21. Leverage Ratio       (Ratio of Line 2 to Line 20)    

 

Exhibit C

Form of Compliance Certificate

 

 

 

 

  Maximum Permitted under Credit Agreement: 3.50 to 1.008             Interest
Coverage Ratio     Ratio of Consolidated EBIT to Consolidated Total Interest
Expense   As of Statement
Date         22. Consolidated EBIT (from Line 16 above)             23.
Consolidated Total Interest Expense             24. Interest Coverage Ratio    
  (Ratio of Line 22 to Line 23)       Minimum Permitted under Credit Agreement:
2.75 to 1.00             Restrictions on Excluded Subsidiaries            
A.   Asset Value Limitation     1. Aggregate book value of the assets of all
Excluded Subsidiaries on Statement Date             2. Aggregate book value of
the assets of the Consolidated Group on Statement Date             3. Asset
value percentage       (Ratio of Line A.2 to Line A.1 above)              
Maximum Permitted under Credit Agreement: 5%             B.   Revenue Limitation
    1. Aggregate revenue of all Excluded Subsidiaries for the Subject Period    
        2. Aggregate revenue of the Consolidated Group for the Subject Period  
 

 

--------------------------------------------------------------------------------

(a)         8 In the event of an acquisition permitted under Section 7.03 and
Section 7.04 of the Credit Agreement having an aggregate purchase price equal to
$100,000,000 or greater which would result in a pro forma Leverage Ratio (after
taking into account all existing Consolidated Total Funded Debt and all
Consolidated Total Funded Debt to be incurred, assumed or repaid in connection
with such acquisition) of 3.00:1.00 or higher, then, at the election of the
Parent, the foregoing 3.50:1.00 ratio shall be deemed to be 3.75:1.00 for the
fiscal quarter in which such acquisition occurs and the immediately following
fiscal quarter and the maximum permitted Leverage Ratio will thereafter revert
to 3.50:1.00). The Borrower may utilize this deemed Leverage Ratio increase no
more than once in any four fiscal quarter period.

 

Exhibit C

Form of Compliance Certificate

 

 

 

 

3. Revenue percentage       (Ratio of Line B.2 to Line B.1 above)              
Maximum Permitted under Credit Agreement: 5%    

 

Exhibit C

Form of Compliance Certificate

 

 

 

 

EXHIBIT D-1

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations under the respective facilities identified
below (including, without limitation, the Letters of Credit and the Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:                       [Assignor [is] [is not] a Defaulting
Lender]           2. Assignee[s]:    

 



Exhibit D-1

Form of Assignment and Assumption

 

 

 

 

       [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

 

3. Borrowers:    Waste Connections, Inc., and certain of its Subsidiaries     4.
Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Credit Agreement     5. Credit Agreement:    Revolving Credit and Term Loan
Agreement, dated as of January 26, 2015, by and among Waste Connections, Inc.,
the other Borrowers party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer, and Swing Line
Lender     6. Assigned Interest[s]:

 

Assignor[s]   Assignee[s]   Facility Assigned   Aggregate
Amount of
Commitment/Loans
for all Lenders   Amount of
Commitment/
Loans
Assigned   Percentage
Assigned of
Commitment/
Loans   CUSIP Number                                       $________________  
$_________   ____________%                 $________________   $_________  
____________%                 $________________   $_________   ____________%    

 

[7. Trade Date:    __________________]

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

Exhibit D-1

Form of Assignment and Assumption

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]       By:       Title:       ASSIGNEE   [NAME OF
ASSIGNEE]       By:       Title:

 

[Consented to and]9 Accepted:

 

BANK OF AMERICA, N.A., as   Administrative Agent         By:       Name:    
Title:  

 

[Consented to:]10

 

WASTE CONNECTIONS, INC.,   on behalf of itself and the other Borrowers        
By:       Name:     Title:  

 

--------------------------------------------------------------------------------

9To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

10To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit D-1

Form of Assignment and Assumption

 

 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.      Representations and Warranties.

 

1.1.   Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby, and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.   Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.04 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Exhibit D-1

Form of Assignment and Assumption

 

 

 

 

2.      Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D-1

Form of Assignment and Assumption

 



 

 

 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[tlogoex.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

  

1.  Borrower or Deal Name:  Waste Connections, Inc. and certain of its
Subsidiaries



E-mail this document with your commitment letter to:   



E-mail address of recipient:   

 



 

 

2.  Legal Name of Lender of Record for Signature Page:   

Markit Entity Identifier (MEI) # _________________________

Fund Manager Name (if applicable)   

Legal Address from Tax Document of Lender of Record:

Country    Address   

City ___________________________________ State/Province__________________
Country _____________________

 



 

 

3.  Domestic Funding Address:

 

4. Eurodollar Funding Address:

Street Address  ___________________________________

Suite/ Mail Code  _________________________________

City   __________________________   State  __________

Postal Code   ____________________  Country  ________

 

Street Address  ___________________________________

Suite/ Mail Code  _________________________________

City   __________________________   State  __________

Postal Code   ____________________  Country  ________

 



 



 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact: First Name   Middle Name   Last Name   Title   Street
Address   Suite/Mail Code   City   State   Postal Code   Country   Office
Telephone #   Office Facsimile #   Work E-Mail Address   IntraLinks/SyndTrak  
E-Mail Address       Secondary Credit Contact: First Name   Middle Name   Last
Name   Title   Street Address   Suite/Mail Code   City   State   Postal Code  
Country   Office Telephone #   Office Facsimile #   Work E-Mail Address  
IntraLinks/SyndTrak   E-Mail Address  

 

1 REV April 2013

 

Exhibit D-2

Form of Administrative Questionnaire

 

 

 

 

[tlogoex.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

Primary Operations Contact:   Secondary Operations Contact:

First ___________  MI  _   Last  _____________________

Title ___________________________________________

Street Address   __________________________________

Suite/ Mail Code   ________________________________

City ____________________________  State __________

Postal Code  ____________________  Country  ________

Telephone ________________  Facsimile _____________

E-Mail Address   _________________________________

IntraLinks/SyndTrak E-Mail

Address  ________________________________________

 

First ___________  MI  _   Last  _____________________

Title ___________________________________________

Street Address   __________________________________

Suite/ Mail Code   ________________________________

City ____________________________  State __________

Postal Code  ____________________  Country  ________

Telephone ________________  Facsimile _____________

E-Mail Address   _________________________________

IntraLinks/SyndTrak E-Mail

Address  ________________________________________

 

Does Secondary Operations Contact need copy of notices? ¨ YES   ¨ NO

 

Letter of Credit Contact:   Draft Documentation Contact or Legal Counsel:

First ___________  MI  _   Last  _____________________

Title ___________________________________________

Street Address   __________________________________

Suite/ Mail Code   ________________________________

City ____________________________  State __________

Postal Code  ____________________  Country  ________

Telephone ________________  Facsimile _____________

E-Mail Address   _________________________________

 

First ___________  MI  _   Last  _____________________

Title ___________________________________________

Street Address   __________________________________

Suite/ Mail Code   ________________________________

City ____________________________  State __________

Postal Code  ____________________  Country  ________

Telephone ________________  Facsimile _____________

E-Mail Address   _________________________________

 

6.  Lender’s Fed Wire Payment Instructions:

 

Pay to:

Bank Name   



ABA #   



City       State    



Account #   



Account Name   



Attention   

 

 

 



7.  Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

Bank Name   



ABA #   



City       State    



Account #   



Account Name   



Attention   

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?  ¨ YES   ¨
NO

 

2 REV April 2013

 

Exhibit D-2

Form of Administrative Questionnaire

 

 

 

 

[tlogoex.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 



 

8.  Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number
(TIN):  ___  ___  -  ___  ___  ___  ___  ___  ___

 

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

¨ W-9 ¨ W-8BEN ¨ W-8ECI ¨ W-8EXP ¨ W-8IMY

 

Tax Contact:

First ___________  MI  _   Last  _____________________

Title ___________________________________________

Street Address   __________________________________

Suite/ Mail Code   ________________________________

City ____________________________  State __________

Postal Code  ____________________  Country  ________

Telephone ________________  Facsimile _____________

E-Mail Address   _________________________________

 

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

3 REV April 2013

 

Exhibit D-2

Form of Administrative Questionnaire

 

 

 

 

 

[tlogoex.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[tpdfex.jpg]

 



 

9. Bank of America’s Payment Instructions:

 

Pay to: Bank of America, N.A.   ABA # 026009593   New York, NY   Account #  
Attn: Corporate Credit Services   Ref: Waste Connections, Inc.

 

4 REV April 2013

 

Exhibit D-2

Form of Administrative Questionnaire

 

 

 

  

EXHIBIT E

 

FORM OF INSTRUMENT OF ACCESSION

 

Dated as of ________ __, 20__

 

Reference is hereby made to the Revolving Credit and Term Loan Agreement, dated
as of January 26, 2015 (as amended, modified, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and among Waste
Connections, Inc., and certain of its Subsidiaries party thereto (collectively,
the “Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement.

 

Pursuant to the terms of Section 2.14 of the Credit Agreement, the Borrowers,
the Administrative Agent and ________________ (the “Acceding Lender”) hereby
agree as follows:

 

1.      Subject to the terms and conditions of this Accession Agreement, the
Acceding Lender hereby agrees to assume, without recourse to the Lenders or the
Administrative Agent, on the Effective Date (as defined below), [a Revolving
Commitment of $____________] and/or [a portion of the Term Loan equal to
$____________] in accordance with the terms and conditions set forth in the
Credit Agreement. Upon such assumption, the Aggregate Commitments and/or the
Term Loans (as the case may be) shall be automatically increased by the amount
of such assumption. The Acceding Lender, if not a Lender party to the Credit
Agreement immediately prior to giving effect to this Accession Agreement, hereby
agrees to be bound by, and hereby requests the agreement of the Borrowers and
the Administrative Agent that the Acceding Lender shall be entitled to the
benefits of, all of the terms, conditions and provisions of the Credit Agreement
as if such Acceding Lender had been one of the lending institutions originally
executing the Credit Agreement as a “Lender”; provided that nothing herein shall
be construed as making the Acceding Lender liable to the Borrowers or the other
Lenders in respect of any acts or omissions of any party to the Credit Agreement
or in respect of any other event occurring prior to the Effective Date (as
defined below) of this Accession Agreement.



 



Exhibit E

Form of Instrument of Accession

 

 

 

 

2.      The Acceding Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Accession Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an assignee under Section 10.06(b) of the Credit Agreement,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its Revolving
Commitment and/or portion of the Term Loan, as applicable, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by its Revolving Commitment
and/or portion of the Term Loan, as applicable, and either it, or the Person
exercising discretion in making its decision to make its Revolving Commitment,
and/or extend its portion of the Term Loan, as applicable, is experienced in
extending loans of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.04 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Accession Agreement and to make its Revolving Commitment and/or extend its
portion of the Term Loan, (vi) it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Accession Agreement and to make its Revolving
Commitment and/or extend its portion of the Term Loan, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Acceding Lender; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

3.      The Borrowers jointly and severally represent and warrant to the
Administrative Agent and the Lenders, including the Acceding Lender, that (i)
the execution, delivery and performance of this Accession Agreement and the
increase contemplated hereby are within the corporate (or equivalent company)
authority of each of the Borrowers, (ii) all acts, conditions and things
required to be done and performed and to have occurred prior to the execution,
delivery and performance of this Accession Agreement and the increase
contemplated hereby, and to render the same the legal, valid and binding
obligation of the Borrowers, enforceable against them in accordance with its
terms, have been done and performed and have occurred in due and strict
compliance with all applicable laws, (iii) a true, correct and complete copy of
all corporate (or equivalent company) action undertaken by the Borrowers in
connection with the authorization of the increase effected by this Accession
Agreement has previously been provided to the Administrative Agent or is
attached hereto as Exhibit A, (iv) the representations and warranties of the
Borrowers contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, were true and correct when made and are be
true and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Paragraph 3, the representations and warranties contained in
Section 5.04(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.04 of the Credit Agreement, and (v) at and as of the date hereof, no
Default or Event of Default exists.

 

4.      The effective date for this Accession Agreement shall be [________ __,
20___] (the “Effective Date”). Following the execution of this Accession
Agreement by the Borrowers and the Acceding Lender, it will be delivered to the
Administrative Agent for acceptance, in the case the Acceding Lender was not a
Lender party to the Credit Agreement immediately prior to the Effective Date of
this Accession Agreement, and recordation. Upon acceptance by the Administrative
Agent, if required, and recordation by the Administrative Agent, Schedule 2.01
to the Credit Agreement shall thereupon be replaced as of the Effective Date by
the Schedule 2.01 annexed hereto. The Administrative Agent shall thereafter
notify the other Lenders of the revised Schedule 2.01 and the arrangements
proposed to ensure that the outstanding amount of Committed Loans and/or the
portion of the Term Loan made by each Lender will correspond to its respective
Applicable Percentage after giving effect to the accession contemplated hereby.



 

Exhibit E

Form of Instrument of Accession

 

 

 

 

5.      Upon such acceptance, from and after the Effective Date, the Borrowers
shall make all payments in respect of the Acceding Lender’s Revolving
Commitment, including payments of principal, interest, fees and other amounts,
to the Administrative Agent for the account of the Acceding Lender.

 

6.      THIS ACCESSION AGREEMENT SHALL FOR ALL PURPOSES BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPALS THEREOF (OTHER THAN SECTION 5-1501
AND 5-1502 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

7.      This Accession Agreement may be executed in any number of counterparts,
which shall together constitute but one and the same agreement.

 

Exhibit E

Form of Instrument of Accession

 



 

 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Accession Agreement to be executed on its behalf by its officer
thereunto duly authorized, to take effect as of the date first above written.

 

  BANK OF AMERICA, N.A.,   as Administrative Agent         By:       Name:    
Title:       [INSERT NAME OF ACCEDING LENDER]         By:       Name:     Title:
      WASTE CONNECTIONS, INC.,   on behalf of itself and the other Borrowers    
    By:       Name:     Title:



 

Exhibit E

Form of Instrument of Accession

 

 

 

 

SCHEDULE 2.01

 

(i)Attach updated Schedule 2.01 reflecting

 

Revolving Commitments, Term Loan and Applicable Percentages



 

Exhibit E

Form of Instrument of Accession

 

 

 

 

Exhibit A

 

Borrowers’ resolutions authorizing increase (if not already provided to the
Administrative Agent)



 

Exhibit E

Form of Instrument of Accession

 

 

 

 

EXHIBIT F-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit and Term Loan Agreement, dated
as of January 26, 2015 (as amended, modified, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and among Waste
Connections, Inc., and certain of its Subsidiaries party thereto (collectively,
the “Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:       Name:       Title:       Date:    , 20[  ]        
 

 



Exhibit F-1

Form of U.S. Tax Compliance Certificate

 



 

 

 

EXHIBIT F-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit and Term Loan Agreement, dated
as of January 26, 2015 (as amended, modified, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and among Waste
Connections, Inc., and certain of its Subsidiaries party thereto (collectively,
the “Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform its participating Lender in writing, and (2) the undersigned
shall have at all times furnished such Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:         Name:       Title:       Date:    , 20[  ]  
       

 

Exhibit F-2

Form of U.S. Tax Compliance Certificate

 

 

 

 

EXHIBIT F-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit and Term Loan Agreement, dated
as of January 26, 2015 (as amended, modified, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and among Waste
Connections, Inc., and certain of its Subsidiaries party thereto (collectively,
the “Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form IRS Form W-8BENE
(or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
IRS Form W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
its participating Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:         Name:       Title:       Date:    , 20[  ]  
       

 

Exhibit F-3

Form of U.S. Tax Compliance Certificate

 

 

 

 

EXHIBIT F-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Revolving Credit and Term Loan Agreement, dated
as of January 26, 2015 (as amended, modified, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and among Waste
Connections, Inc., and certain of its Subsidiaries party thereto (collectively,
the “Borrowers”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form IRS Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form IRS Form W-8BENE (or W-8BEN, as applicable) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:         Name:       Title:       Date:    , 20[  ]      
   

 

Exhibit F-4

Form of U.S. Tax Compliance Certificate

 

 

